Exhibit 10.1
TRANSACTION AGREEMENT
dated as of
October 19, 2009
between
MORGAN STANLEY
and
INVESCO LTD.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page   ARTICLE 1
DEFINITIONS

 
       
Section 1.01. Definitions
    1  
Section 1.02. Other Definitional and Interpretative Provisions
    27  
 
        ARTICLE 2
Sale and Merger Transactions

 
       
Section 2.01. Sale and Purchase of the Purchased Assets
    28  
Section 2.02. Merger of Van Kampen Parent
    28  
Section 2.03. Purchase Price
    29  
Section 2.04. Closing
    29  
Section 2.05. Closing Revenue Run-Rate Purchase Price Adjustment
    31  
Section 2.06. True-Up
    33  
Section 2.07. Allocation of Purchase Price
    35  
Section 2.08. Assignment of Contracts and Rights
    36  
Section 2.09. Certain Adjustments
    36  
Section 2.10. Post-Closing Cash Cap
    36   ARTICLE 3
Representations and Warranties of Seller

 
       
Section 3.01. Organization and Qualification
    38  
Section 3.02. Ownership
    38  
Section 3.03. Corporate Authority
    39  
Section 3.04. Binding Effect
    39  
Section 3.05. Governmental Consents and Approvals
    39  
Section 3.06. Non-Contravention
    40  
Section 3.07. Investment Purpose
    41  
Section 3.08. Legal Proceedings
    42  
Section 3.09. Organization and Qualification
    42  
Section 3.10. Capitalization
    42  
Section 3.11. Financial Information
    43  
Section 3.12. Absence of Undisclosed Liabilities
    45  
Section 3.13. Taxes
    45  
Section 3.14. Employee Benefits
    47  
Section 3.15. Permits
    49  
Section 3.16. Intellectual Property
    50  
Section 3.17. Labor
    51  
Section 3.18. Contracts
    52  
Section 3.19. Absence of Changes
    55  
Section 3.20. Compliance with Laws
    55  

i



--------------------------------------------------------------------------------



 



              Page  
Section 3.21. Assets Under Management; Investment Advisory Activities
    58  
Section 3.22. Funds
    60  
Section 3.23. Advisory Clients
    65  
Section 3.24. Product Performance Record
    66  
Section 3.25. ERISA Compliance
    67  
Section 3.26. Property
    67  
Section 3.27. Sufficiency of Assets
    67  
Section 3.28. Finders’ Fees
    68  
Section 3.29. Insurance
    68  
Section 3.30. Affiliate Arrangements
    68  
Section 3.31. Inspections; No Other Representations
    68  
Section 3.32. Filings
    69   ARTICLE 4
Representations and Warranties of Buyer

 
       
Section 4.01. Organization and Qualification
    69  
Section 4.02. Capitalization
    70  
Section 4.03. Corporate Authorization
    70  
Section 4.04. Consents and Approvals
    71  
Section 4.05. Non-Contravention
    71  
Section 4.06. Binding Effect
    72  
Section 4.07. Aggregate Equity Consideration
    72  
Section 4.08. SEC Matters
    72  
Section 4.09. Absence of Undisclosed Liabilities
    73  
Section 4.10. Absence of Certain Changes
    74  
Section 4.11. Financial Capability
    74  
Section 4.12. Investment Purpose
    74  
Section 4.13. Investment Advisory Activities
    74  
Section 4.14. Information in Proxy and Consent Solicitation Materials
    75  
Section 4.15. Section 15(f) of the Investment Company Act
    76  
Section 4.16. Filings
    76  
Section 4.17. Compliance with Laws
    76  
Section 4.18. Finders’ Fees
    76  
Section 4.19. Legal Proceedings
    77  
Section 4.20. Material Contracts
    77  
Section 4.21. Antitakeover Statutes
    77  
Section 4.22. Certain Tax Matters
    77   ARTICLE 5
Covenants of Seller

 
       
Section 5.01. Conduct of the Van Kampen Business
    78  
Section 5.02. Access to Information; Presentment of Audited and Unaudited
Financial Statements
    82  
Section 5.03. Transfer Restrictions
    85  
Section 5.04. Standstill
    87  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 5.05. Non-Solicitation of Alternative Transactions
    88  
Section 5.06. Resignations
    89  
Section 5.07. Non-Solicit
    89  
Section 5.08. Regulatory Capital; Other Cash in the Business
    89  
Section 5.09. Trademarks; Tradenames
    93  
 
        ARTICLE 6
Covenants of Buyer

 
       
Section 6.01. Conduct of Business of Buyer
    94  
Section 6.02. Access to Information
    95  
Section 6.03. Trademarks; Tradenames
    96  
Section 6.04. Use of Confidential Information
    96  
Section 6.05. Stock Exchange Listing
    96  
Section 6.06. Shelf Registration
    96  
Section 6.07. Equivalent Buyer Preferred Stock
    98  
 
        ARTICLE 7
Covenants of Buyer and Seller

 
       
Section 7.01. Reasonable Best Efforts; Further Assurances
    98  
Section 7.02. Certain Filings
    100  
Section 7.03. Public Announcements
    100  
Section 7.04. Intercompany Accounts and Agreements
    100  
Section 7.05. Fund and Advisory Client Consents
    100  
Section 7.06. Section 15(f)
    108  
Section 7.07. Certain Post-Closing Filings
    109  
Section 7.08. Information for Fund Boards
    109  
Section 7.09. Van Kampen Seed Capital
    109  
Section 7.10. Notices of Certain Events
    110  
Section 7.11. Alternative Transaction Structure
    110  
Section 7.12. WARN Act
    111  
Section 7.13. Confidentiality
    111  
Section 7.14. Conversion
    113  
Section 7.15. Restricted Activities
    113  
Section 7.16. Jersey City Facility
    115  
Section 7.17. Distribution Agreement
    115  
 
        ARTICLE 8
Tax Matters

 
       
Section 8.01. Termination of Tax Sharing Agreements
    115  
Section 8.02. Seller Tax Covenants
    116  
Section 8.03. Buyer Tax Covenants
    116  
Section 8.04. Transfer Taxes
    118  
Section 8.05. Transferred Assets
    118  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 8.06. Preparation and Filing of Tax Returns for Transferred Entities
    119  
Section 8.07. Cooperation
    120  
Section 8.08. 368 Reorganization
    120  
Section 8.09. Tax Indemnification with Respect to Transferred Entities,
Purchased Assets and Assumed Liabilities
    120  
Section 8.10. Coordination and Survival
    123  
 
        ARTICLE 9
Employee Matters and Benefits

 
       
Section 9.01. Van Kampen Business Employees
    123  
Section 9.02. Employee Matters
    126  
Section 9.03. Compliance with Applicable Law for Non-U.S. Employees
    132  
Section 9.04. Cooperation; Employee Communications
    132  
Section 9.05. Stock Options and Restricted Stock Units
    133  
Section 9.06. Cash Based Deferred Compensation
    135  
Section 9.07. Provision of Information; Reimbursement of Compensation Related
Tax Benefit; Payment of Paying Agent Costs
    137  
Section 9.08. Additional Provisions Applicable to Seller Equity Awards and Cash
Based Deferred Compensation
    139  
Section 9.09. No Amendment; No Third-Party Beneficiaries
    141  
 
        ARTICLE 10
Conditions to Closing

 
       
Section 10.01. Conditions to Obligations of Buyer and Seller
    141  
Section 10.02. Conditions to Obligation of Buyer
    141  
Section 10.03. Conditions to Obligation of Seller
    143  
 
        ARTICLE 11
Survival; Indemnification

 
       
Section 11.01. Survival
    144  
Section 11.02. Indemnification
    145  
Section 11.03. Third Party Claim Procedures
    147  
Section 11.04. Direct Claim Procedures
    148  
Section 11.05. Calculation of Damages
    148  
Section 11.06. Assignment of Claims
    149  
Section 11.07. Exclusivity
    149  
 
        ARTICLE 12
Termination

 
       
Section 12.01. Grounds for Termination
    149  
Section 12.02. Effect of Termination
    150  

iv



--------------------------------------------------------------------------------



 



              Page   ARTICLE 13
Miscellaneous

 
       
Section 13.01. Notices
    150  
Section 13.02. Amendments and Waivers
    151  
Section 13.03. Expenses
    152  
Section 13.04. Successors and Assigns
    152  
Section 13.05. Governing Law
    152  
Section 13.06. Jurisdiction
    152  
Section 13.07. WAIVER OF JURY TRIAL
    153  
Section 13.08. Counterparts; Effectiveness; Third Party Beneficiaries
    153  
Section 13.09. Entire Agreement
    153  
Section 13.10. Severability
    154  
Section 13.11. Disclosure Schedules
    154  
Section 13.12. Specific Performance
    154  

TABLE OF EXHIBITS

     
Exhibit A
  Form of Agreement and Plan of Merger
Exhibit B
  Form of Assignment and Assumption Agreement, Bill of Sale
Exhibit C
  Certain Funds with Portfolio Managers to Be Replaced
Exhibit D
  Form of Distribution Agreement
Exhibit E
  Form of IP Matters Agreement
Exhibit F
  Certain Real Property Assets
Exhibit G
  Form of Temporary Investment Services Agreement
Exhibit H
  Form of Transition Services Agreement
Exhibit I
  Allocation of Consideration
Exhibit J
  Base Revenue Schedule
Exhibit K
  Conversion Plan
Exhibit L
  Certain Permitted Buyer Transactions
Appendix A
  Japan Appendix
Appendix B
  United Kingdom Appendix

v



--------------------------------------------------------------------------------



 



TRANSACTION AGREEMENT
     TRANSACTION AGREEMENT (this “Agreement”) dated as of October 19, 2009
between Invesco Ltd., a Bermuda corporation (“Buyer”), and Morgan Stanley, a
Delaware corporation (“Seller”).
W I T N E S S E T H :
     WHEREAS, Seller owns, directly or indirectly, the Van Kampen Business and
desires to sell the Van Kampen Business to Buyer, and Buyer desires to purchase
the Van Kampen Business from Seller, pursuant to (i) a merger of Van Kampen
Parent with and into Merger Subsidiary and (ii) a sale and purchase of the
Purchased Assets, in each case upon the terms and subject to the conditions
hereinafter set forth and pursuant to the Agreement and Plan of Merger; and
     WHEREAS, for U.S. federal income tax purposes, it is intended that the
Merger shall qualify as a “reorganization” within the meaning of Section 368(a)
of the Code (a “368 Reorganization”), and that this Agreement shall constitute a
“plan of reorganization” within the meaning of Section 1.368-2(g) of the
Treasury regulations promulgated under the Code, unless Seller exercises an
Alternative Transaction Structure Election pursuant to Section 7.11;
     ACCORDINGLY, in consideration of the promises and of the mutual covenants
and agreements contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:
ARTICLE 1
DEFINITIONS
     Section 1.01. Definitions. (A) As used herein, the following terms have the
following meanings:
     “2010 Compensation Accrual” means the accrued amount (reflecting the period
from January 1, 2010 through the day before the Closing Date) in respect of any
Liabilities in respect of cash based bonus awards to be granted by Buyer in the
ordinary course of business pursuant to the 2010 Incentive Compensation
Programs.
     “’40 Act Fund” means any Fund registered under the Investment Company Act.
     “’40 Act Management Fund” means any ’40 Act Fund other than a UIT Fund.
     “Adjusted Assets Under Management” as of any date means the sum, for any
Client investment management account (excluding, for purposes of this

1



--------------------------------------------------------------------------------



 



Agreement, UIT Fund accounts) in question as of such date, of the amount,
expressed in U.S. dollars, of assets under management of the Van Kampen Business
for each such account as of such date valued as follows:
     (a) for purposes of calculating the Base Revenue Run-Rate as of the Base
Date, in the same manner as provided for the calculation of base investment
management fees payable in respect of each such Client account pursuant to the
terms of the Investment Advisory Arrangements applicable to such account; and
     (b) for purposes of calculating the Closing Revenue Run-Rate as of the
Closing Measurement Date or as of the Closing Date, as applicable, as the amount
calculated pursuant to subsection (a) above, (i) increased by a positive amount
equal to additions, contributions and reinvestments actually funded to such
account after the Base Date and on or prior to the Closing Measurement Date or
the Closing Date, as applicable, (ii) increased with respect to any new accounts
opened after the Base Date and on or prior to the Closing Measurement Date or
the Closing Date, as applicable, and any additions to such new accounts prior to
the Closing Measurement Date or the Closing Date, as applicable, by the amount
of additions, contributions and reinvestments actually funded to such account
after the Base Date and on or prior to the Closing Measurement Date or the
Closing Date, as applicable, (iii) decreased by terminations, withdrawals,
redemptions and repurchases actually funded out of each such account after the
Base Date and prior to the Closing Measurement Date or the Closing Date, as
applicable, and (iv) decreased by the amount of any Contingent Account to the
extent provided in the definition thereof;
provided, however, in the case of both clauses (a) and (b) hereof (other than
clauses (D), (E) and (F) below, which shall relate solely to clause (b)):

  (A)   additions, contributions and reinvestments shall be taken into account
only when actually funded and withdrawals, redemptions and repurchases shall be
taken into account when they are actually funded out of such account;     (B)  
any assets under management for any account for which the Person in question
acts as investment adviser and sub-adviser shall be counted only once;     (C)  
any assets under management for any set of accounts one of which invests in the
other shall be counted only once if the Person in question or an Affiliate
thereof acts as investment adviser to both, except to the extent that an
investment management fee is payable to one or more Persons in respect of each
such multiple account (unless, in this latter case, the investment management
fees on such assets that are so payable are otherwise aggregated

2



--------------------------------------------------------------------------------



 



      for purposes of calculating the Revenue Run-Rate for one such account);  
  (D)   to the extent any addition, contribution, reinvestment, withdrawal,
redemption or repurchase after the Base Date is made in a currency other than
U.S. dollars, for purposes of clause (b) hereof, such amount shall be converted
to U.S. dollars at the currency exchange rate on the date of any such
contribution, reinvestment, withdrawal, redemption or repurchase;     (E)   for
the avoidance of doubt, the calculation of Adjusted Assets Under Management
shall be made in a manner that excludes any increase or decrease in assets under
management resulting from market appreciation or depreciation or currency
fluctuations (except to the extent covered by clause (D) above) from and after
the Base Date (or in the case of an account established after the Base Date,
after the date such account is established);     (F)   in the event of a Fund
Change Announcement in respect of any Fund or Client, then Adjusted Assets Under
Management for any such Fund or Client shall be deemed to be fixed at the amount
thereof immediately prior to any such announcement rather than as of the Closing
Measurement Date or Closing Date;     (G)   the Adjusted Assets under Management
of all of the Japanese Business Clients shall be deemed to be fixed at the
amount thereof immediately prior to the date hereof; and     (H)   for the sake
of clarity, the Adjusted Assets under Management shall exclude the Client
accounts listed on Section 1.01(a) of the Seller Disclosure Schedule.

     “Adjustment Factor” means an amount equal to the Base Purchase Price
divided by the Base Revenue Run-Rate.
     “Advisory Client” means a Client of the Van Kampen Business, other than a
Fund.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.
Notwithstanding anything in this Agreement to the contrary, in no event shall
any Fund of, or managed by, any Person be considered to be an Affiliate of such
Person.

3



--------------------------------------------------------------------------------



 



     “Aggregate Cash Consideration” means $500,000,000.
     “Aggregate Equity Consideration” means 44,130,627 shares of Buyer Stock (as
adjusted pursuant to the terms and conditions hereof); provided that if the
Aggregate Equity Consideration would otherwise cause Seller’s beneficial
ownership (as defined in Rule 13d of the Exchange Act) of Buyer Stock (as
determined by Seller based on its reporting and compliance policies and
procedures in respect thereof and discussed with Buyer) to exceed the Common
Stock Cap, the Aggregate Equity Consideration shall consist of (i) the maximum
number of shares of Buyer Stock that Seller can own without Seller’s beneficial
ownership exceeding the Common Stock Cap plus (ii) a number of shares of
Equivalent Buyer Preferred Stock that are convertible into a number of shares of
Buyer Stock equal to (x) 44,130,627 shares of Buyer Stock less (y) the number of
shares of Buyer Stock referred to in clause (i).
     “Aggregate Purchase Price” means, collectively, the Aggregate Cash
Consideration and the Aggregate Equity Consideration.
     “Agreement and Plan of Merger” means the Agreement and Plan of Merger to be
entered into by the parties in connection with the Merger substantially in the
form of Exhibit A.
     “Ancillary Agreement” means each of the Agreement and Plan of Merger, the
Assignment and Assumption Agreement, the Transition Services Agreement, the IP
Matters Agreement, the Distribution Agreement and the Temporary Investment
Services Agreement.
     “Antitrust Laws” mean all Laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade.
     “Asset Consideration” means the portion of the Aggregate Cash Consideration
allocated to the Purchased Assets.
     “Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement, Bill of Sale to be entered into by the parties related to the
Purchased Assets and the Assumed Liabilities substantially in the form of
Exhibit B.
     “Assignment Requirements” means, with respect to any Existing Advisory
Contract, the necessary consents and approvals under applicable Law and under
such Existing Advisory Contract (which consents and approvals may be obtained by
negative consent to the extent contemplated by Section 7.05) to effect (A) the
assignment or continuation of such Existing Advisory Contract (or if required by
applicable Law, the replacement of such Existing Advisory Contract with a New
Advisory Contract) (and shall not include an “interim contract” pursuant to
Rule 15a-4 under the Investment Company Act), in connection with the
transactions contemplated by this Agreement (whether via

4



--------------------------------------------------------------------------------



 



assignment, merger or otherwise), (B) a change of control of the adviser,
sub-adviser, investment manager, trustee or similar such party in connection
with the transactions contemplated by this Agreement, (C) a Fund Merger or (D) a
Closed-End Fund Assignment Arrangement or a Client Assignment Arrangement, in
each case as contemplated by Section 7.05.
     “Assumed Benefit and Compensation Arrangement” means any (i) Benefit and
Compensation Arrangement or portion thereof that is sponsored, entered into or
maintained by any Transferred Entity under which a Transferred Entity has any
current or future obligation that is assumed by Buyer or one of its Affiliates
pursuant to Section 9.02(j), (ii) employment agreement, offer letter or similar
individual Contract that is assumed by Buyer or one of its Affiliates pursuant
to Section 9.01(f) and (iii) 2009 Long-Term Incentive Award assumed by Buyer
pursuant to Section 9.02(b), in each case, as identified on Section 3.14(a)(ii)
of the Seller Disclosure Schedule.
     “Assumed Liabilities” means all obligations and liabilities of any kind,
character or description (whether known or unknown, accrued, absolute,
contingent or otherwise and whether arising before, on or after the Closing
Date), and all Contracts validly assigned, in each case primarily relating to or
arising from or under any of the Purchased Assets or the conduct of the Van
Kampen Business to the extent relating to the Morgan Stanley-Branded Transferred
Clients, except for (i) the Excluded Payables, (iii) those matters set forth on
Section 11.02(a) of the Buyer Disclosure Schedule and (iv) as otherwise set
forth in Article 9.
     “Base Date” means September 30, 2009.
     “Base Purchase Price” means $1,500,000,000.
     “Base Revenue Run-Rate” means the Revenue Run-Rate for all Clients of the
Van Kampen Business calculated as of the Base Date, as set forth on the Base
Revenue Schedule.
     “Benefit and Compensation Arrangement” means any employment (or form of
employment), benefit and compensation agreement (including compensation
guarantees), plan, Contract, program, arrangement or policy covering one or more
(i) Van Kampen Business Employees or (ii) former employees of the Van Kampen
Business (to the extent there is a current or future obligation to such former
employee under such benefit and compensation arrangement for which a Transferred
Entity is responsible or has any liability, contingent or otherwise), including
any trust instruments and insurance Contracts forming a part thereof and any
deferred compensation, stock purchase, equity or equity-based or other
incentive, bonus, consulting, post-retirement insurance, workers’ compensation,
disability, fringe or other benefit, vacation or severance or change in control
agreement, plan, Contract, program, arrangement or policy, including any
“employee benefit plan” within the meaning of Section 3(3) of

5



--------------------------------------------------------------------------------



 



ERISA, and all amendments thereto and any statutory or government obligations,
plans or arrangements with respect to jurisdictions other than the United
States, Japan and the United Kingdom.
     “BHC Act” means the United States Bank Holding Company Act of 1956.
     “Broker-Dealer” means Van Kampen Funds Inc., a Delaware corporation.
     “Business Day” means a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by
applicable Law to close.
     “Buyer Deductible Compensatory Arrangements” means the Legacy Van Kampen
Nonqualified Deferred Compensation Plans, the Buyer Deductible Seller Equity
Awards, the Buyer Deductible Dividend Equivalent Amounts and the Buyer
Deductible Cash Deferred Compensation Awards.
     “Buyer Disclosure Schedule” means the disclosure schedule dated the date
hereof regarding this Agreement that has been provided by Buyer to Seller prior
to execution of this Agreement.
     “Buyer Fund” means, as of any date, any pooled investment vehicle,
investment trust, investment company, unit investment trust, collective fund,
collective trust, commodity pool or other collective or commingled investment
vehicle, unit-linked life insurance fund, unit trust or, where applicable, the
corporation or trust of which it is a series, for which Buyer or one or more of
its Affiliates acts or will, after a date prior to the Closing, act (i) as
investment adviser, sub-adviser, trustee, manager, supervisor or sponsor or
(ii) in a similar capacity under applicable Law, in each case, as of such date.
Notwithstanding anything in this Agreement to the contrary, representations and
warranties made by Buyer in this Agreement with respect to Buyer Funds (except,
for the avoidance of doubt, with respect to representations relating to Buyer’s
and its Affiliates’ actions with regard to the Buyer Funds) shall always be
deemed to be made only with respect to, and only to the extent that, such Buyer
Funds have been sponsored or created by, are 25% or more owned by, or have a
majority of officers designated by Buyer or its Affiliates.
     “Buyer Material Adverse Effect” means a Material Adverse Effect in respect
of Buyer and its Subsidiaries, taken as a whole.
     “Buyer Signing Price” means $22.66 per share.
     “Buyer Stock” means the common shares, $0.20 par value per share, of Buyer.
     “Client” of a Person or the Van Kampen Business means any other Person,
including a Fund, to which such first Person provides investment

6



--------------------------------------------------------------------------------



 



management services (including, with respect to Funds, as general partner,
managing member, or in a similar capacity), trustee services, supervisory
services (in the case of UIT Funds), or investment advisory services, including
any sub-advisory services, relating to securities or other financial
instruments, commodities, real estate or any other type of asset, pursuant to an
Investment Advisory Arrangement.
     “Client Assignment Arrangement” means, with respect to any Client, (i) the
assignment of such Client’s Existing Advisory Contract to a Subsidiary of Buyer
such that the Subsidiary may provide advisory services to such Client in
accordance with such Existing Advisory Contract or otherwise on terms
substantially comparable (but having the same advisory and same aggregate
non-advisory fees (it being understood that, in this case, and in every other
case in this Agreement in which it is contemplated that the same advisory and
same aggregate non-advisory fees will be maintained (or carried over to a New
Advisory Contract), there is no obligation to eliminate any fee waivers in
connection with the transactions contemplated hereby)) to those of the
applicable Existing Advisory Contract in effect on the date hereof or (ii) if
required by applicable Law, the replacement of such Client’s Existing Advisory
Contract with a New Advisory Contract between such Client and a Subsidiary of
Buyer, such New Advisory Contract to be on terms substantially comparable (but
having the same advisory and same aggregate non-advisory fees) to those of the
applicable Existing Advisory Contract in effect on the date hereof.
     “Closed-End Fund Assignment Arrangement” means with respect to each ’40 Act
Management Fund that is a closed-end Fund, (i) the replacement of the Existing
Advisory Contract with a New Advisory Contract between such Fund and a
Subsidiary of Buyer, such New Advisory Contract to be on terms substantially
comparable (but having the same advisory and same aggregate non-advisory fees)
to those of the applicable Existing Advisory Contract in effect on the date
hereof, (ii) the election or appointment, in accordance with applicable Law, as
additional trustees or directors (as the case may be) of such Fund (to the
extent not already directors or trustees (as the case may be) of such Fund) the
persons set forth on Section 1.01(a) of the Buyer Disclosure Schedule and (iii)
the resignation from the board of such Fund of all trustees or directors (as the
case may be) not contemplated by the foregoing clause (ii), except for those
trustees or directors elected pursuant to Section 18(a)(2)(C) of the Investment
Company Act with respect to such Fund.
     “Closing Date” means the date of the Closing.
     “Closing Measurement Date” means such Business Day as close as practicable
but in any event not more than 10 Business Days nor less than 5 Business Days
prior to the date of the Closing.
     “Closing Revenue Run-Rate” means the Revenue Run-Rate for all Clients of
the Van Kampen Business calculated in accordance with clause (b) of

7



--------------------------------------------------------------------------------



 



the definition of Adjusted Assets Under Management as of the Closing Measurement
Date.
     “Closing Revenue Run-Rate Purchase Price Increase”, if any, means the
product of (x) the Adjustment Factor multiplied by (y) the excess, if any, of
(i) the Closing Revenue Run-Rate over (ii) 1.15 multiplied by the Base Revenue
Run-Rate.
     “Closing Revenue Run-Rate Purchase Price Reduction”, if any, means the
product of (x) the Adjustment Factor multiplied by (y) the excess, if any, of
(i) 0.85 multiplied by the Base Revenue Run-Rate over (ii) the Closing Revenue
Run-Rate.
     “COBRA Coverage” shall mean the continuation coverage requirements under
Section 4980B of the Code and Part 6 of Title I of ERISA.
     “Code” means the United States Internal Revenue Code of 1986.
     “Commodity Exchange Act” means the United States Commodity Exchange Act of
1936.
     “Common Stock Cap” means 4.9% of the number of shares of outstanding Buyer
Stock.
     “Confidentiality Agreement” means the Confidentiality Agreement between
Buyer and Seller dated as of June 9, 2009.
     “Contingent Account” means (other than any Japanese Business Client, none
of which can ever be a Contingent Account, and the Assignment Requirement for
all such Clients shall be deemed to have been satisfied):
     (a) in respect of any Client account of the Van Kampen Business as of the
Closing Measurement Date, (i) the portion (which may be 100%) of such account as
to which the Client or any authorized representative of the Client has indicated
orally or in writing to Seller or any of its Subsidiaries (if any Assignment
Requirement applies to such Client account) or in writing (if no Assignment
Requirement is applicable to such Client account) through any statement, notice
or other communication (including an effective notice of termination that has
been received (and not revoked) prior to the Closing Measurement Date) on or
prior to the Closing Measurement Date that it intends to withdraw, and such
indication has not been revoked, or that such portion is or will be under review
for possible withdrawal, redemption or termination and as to which the Client or
such representative has not withdrawn such indication, (ii) any Client account
that has not satisfied any Assignment Requirement applicable to such account or
(iii) that would not be a Contingent Account pursuant to the preceding clauses
(i) or (ii), but with respect to which Client account such Client has provided
prior to the Closing a written or oral indication to the Van Kampen Business
that it plans to make additional investments in the relevant Client

8



--------------------------------------------------------------------------------



 



account, and such amounts are not actually funded on or prior to the Closing
Measurement Date; provided that, in the case of this clause (iii), such Client
account shall be considered a Contingent Account only to the extent of the
unfunded additional investment amount previously indicated and only to the
extent that such account together with such unfunded additional investment
amount are set forth on a schedule provided by Seller to Buyer on or prior to
the Closing Date; or
     (b) any new Client account of the Van Kampen Business that has not actually
been funded on or prior to the Closing Measurement Date (even if such account
has not been formally opened), but for which such Client has provided an oral or
written indication on or prior to the Closing Measurement Date that it plans to
fund; provided that such Client account shall be considered a Contingent Account
only to the extent of such unfunded investment amount previously indicated and
only to the extent that such account together with such unfunded investment
amount are set forth on a schedule provided by Seller to Buyer on or prior to
the Closing Date;
provided that, in either case, in the event of a Fund Change Announcement in
respect of any Fund or Client (other than any Fund Change Announcement relating
to a portfolio management team change for the Funds set forth on Exhibit C),
then the applicable Client shall be deemed not to be a Contingent Account (and
the Assignment Requirement for such Client shall be deemed to have been
satisfied) at and after any such announcement.
     “Contract” means, any agreement, undertaking, lease, sublease, license,
sublicense, contract, note, mortgage, indenture, power of attorney, guarantee,
arrangement, commitment or other binding obligation, whether oral or written,
express or implied, in each case as amended, supplemented, waived or otherwise
modified.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise (and
“Controlled” and “Controlling” shall have a correlative meaning). For purposes
of this definition, a general partner or managing member of a Person shall
always be considered to Control such Person.
     “Controlled Group Liability” means any and all liabilities (i) under Title
IV of ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and 4971
of the Code, (iv) as a result of a failure to comply with the continuation
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code, and (v) under corresponding or similar provisions of foreign Laws, in each
case, other than such liabilities that arise solely out of, or relate solely to,
the Assumed Benefit and Compensation Arrangements that are assumed by Buyer
pursuant to Section 9.02(j).

9



--------------------------------------------------------------------------------



 



     “Covered Distribution Agreements” means each dealer, distribution, selling
or other agreement under which a broker-dealer or other distribution agent, on
the one hand, and Seller or one of its Subsidiaries, on the one hand, have
agreed that such broker-dealer or agent will sell, market or otherwise
distribute interests in one or more Morgan Stanley-Branded Transferred Clients
and other Funds managed, advised or sub-advised by Seller or one of its
Subsidiaries (other than the Transferred Entities).
     “Deferred Assets” means the deferred assets relating to the Van Kampen
Business that represent distribution-related or shareholder servicing-related
expenses with respect to a Fund that are of the type reflected on the Balance
Sheet as “deferred charges.”
     “Delegation Period” means, with respect to any Non-Consenting Morgan
Stanley Client, the period beginning on the Closing Date and ending on the
earlier of (i) the satisfaction of the Assignment Requirements with respect to
such Client or (ii) a date following the end of the True-Up Period that permits
Seller a reasonable amount of time following the end of such period to wind up,
or make other reasonable arrangements for Seller or its nominee to provide
investment management services to, such Client (which date, in any event, shall
not be less than three months following the end of the True-Up Period).
     “Distribution Agreement” means the Distribution Agreement between Morgan
Stanley Smith Barney LLC and Invesco A ·I ·M Distributors, Inc., substantially
in the form attached hereto as Exhibit D.
     “Economic Compensation” means the total amount of compensation that Seller
expects to communicate to an applicable employee at fiscal year-end, which
amount does not reflect amortization of prior year long-term incentive awards or
mark-to-market adjustments of deferred compensation or other long-term
incentives.
     “Encumbrances” means any lien, pledge, debt, charge, claim, encumbrance,
security interest, option, mortgage, assessment, easement or any other similar
restriction or limitation of any kind.
     “Equivalent Buyer Preferred Stock” means a series of preferred stock of
Buyer which shall be substantially equivalent to the Buyer Stock other than by
reason of not having voting rights and which shall automatically convert into
Buyer Stock upon transfer by Seller or its Affiliates to any third party which
is not an Affiliate of Seller.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” shall mean, with respect to any entity, trade or
business, any other entity, trade or business that is, or was at the relevant
time, a member of a group described in Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b)(1) of ERISA that includes or included the first entity,
trade or

10



--------------------------------------------------------------------------------



 



business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.
     “Exchange Act” means the United States Securities Exchange Act of 1934.
     “Excluded Assets” means all accounts receivable for all management and
incentive fees and distribution payments accrued before the Closing Date under
each Covered Distribution Agreement and each Existing Advisory Contract in
respect of the Morgan Stanley-Branded Transferred Clients and any other current
assets (to be determined based on the accounting principles applied in
preparation of the Balance Sheet) accrued before the Closing Date in respect of
the Morgan Stanley-Branded Transferred Clients.
     “Excluded Fund Change Announcement” means any public announcement by Buyer
(or, after Closing, by any Fund) (or by Seller, any of its Subsidiaries or
(before Closing) any Fund to the extent described in clause (iv) of the
definition of Fund Change Announcement) of any intention or proposal relating to
(i) any matter that represents a continuation of any strategy or plan currently
contemplated by Seller or its Affiliates and described on Section 3.22(h) of the
Seller Disclosure Schedule, (ii) any Fund Merger contemplated by Section 7.05 or
(iii) any re-branding of any Fund to reflect the change in ownership
contemplated hereby as further described on Section 1.01(a) of the Buyer
Disclosure Schedule.
     “Excluded Payables” means all accounts payable accrued before the Closing
Date for sales commissions under the Covered Distribution Agreements in respect
of the Morgan Stanley-Branded Transferred Clients and any other current
liabilities (to be determined based on the accounting principles applied in
preparation of the Balance Sheet) accrued before the Closing Date in respect of
the Morgan Stanley-Branded Transferred Clients.
     “Existing Advisory Contract” means any existing investment advisory,
sub-advisory, investment management, supervisory (in the case of UIT Funds),
trust or similar Contract that the Van Kampen Business has with any Fund or
Advisory Client as of the Closing or the date of this Agreement, as applicable.
     “FDIA” means the Federal Deposit Insurance Act of 1950.
     “FINRA” means the Financial Industry Regulatory Authority created in
July 2007 through the consolidation of the National Association of Securities
Dealers, Inc. and the member regulation, enforcement and arbitration functions
of the NYSE.
     “Foreign Benefit Plan” means any Benefit and Compensation Arrangement that
is governed by the Laws of a jurisdiction outside of the United

11



--------------------------------------------------------------------------------



 



States and maintained primarily for the benefit of one or more Foreign
Employees.
     “Foreign Employee” means any (i) Van Kampen Business Employee who primarily
resides or works in the United Kingdom or Japan, (ii) any former employee of the
Van Kampen Business, who, while employed by the Van Kampen Business, primarily
resided or worked in the United Kingdom or Japan or (iii) other Van Kampen
Business Employee who primarily resides or works outside of the United States
and who is added to Section 9.01(a) of the Seller Disclosure Schedule in
accordance with the definition of Van Kampen Business Employees.
     “Fund” means, as of any date, any pooled investment vehicle, investment
trust, investment company, unit investment trust, collective fund, collective
trust, commodity pool or other collective or commingled investment vehicle,
unit-linked life insurance fund, unit trust or where applicable, the corporation
or trust of which it is a series, for which the Van Kampen Business acts or
will, after a date prior to the Closing, act (i) as investment advisor,
sub-advisor, trustee, manager, supervisor or sponsor or (ii) in a similar
capacity under applicable Law, in each case, as of such date. Notwithstanding
anything in this Agreement to the contrary, representations and warranties made
by Seller in this Agreement with respect to Funds (except, for the avoidance of
doubt, with respect to the calculation of Adjusted Assets Under Management and
Revenue Run-Rate, and with respect to representations regarding Seller’s and its
Affiliates actions with regard to the Funds) shall always be deemed to be made
only with respect to, and only to the extent that, such Funds have been
sponsored or created by, are 25% or more owned by, or have a majority of
officers designated by Seller or its Affiliates.
     “Fund Change Announcement” means, other than an Excluded Fund Change
Announcement, (i) any public announcement (whether before or after Closing, but
prior to the date after which any applicable Assignment Requirement cannot be
obtained in accordance with the terms of the applicable Existing Advisory
Agreement or applicable law) by Buyer (or, after Closing, by any Fund) of any
intention or proposal with respect to any particular Fund to effect any merger
or closure of any Fund, (ii) in respect of any Fund branded “Van Kampen” or any
derivative thereof, any public announcement (whether before or after Closing) by
Buyer (or, after Closing, by any Fund) of any re-branding of the name of that
Fund, (iii) any public announcement on or before Closing by Buyer of any
intention or proposal with respect to any replacement of the portfolio
management team (other than the replacement of any portfolio management team due
to terminations by any such team members (unless such terminations result from
such team members being informed by Buyer or its Subsidiaries that they will be
terminated following the Closing) for any Fund or Advisory Client’s Investment
Advisory Arrangement or (iv) any announcement by any Fund of any intention or
proposal of Buyer to effect any of the changes described in any of the
immediately preceding clauses (i), (ii) or (iii), which is announced during the

12



--------------------------------------------------------------------------------



 



respective time periods set forth in such immediately preceding clauses, but
only to the extent that such intentions or proposals may be reasonably concluded
to be required by Law to be disclosed in any filings required to be made by such
Fund under the Investment Company Act, the Exchange Act or the Securities Act
and subject to confirmation by Buyer regarding the accuracy of the description
thereof.
     “Fund Merger” means (A) with respect to each ’40 Act Management Fund which
is an open-end Fund, the merger or reorganization of such Fund with and into a
newly created “shell” fund which is a series of one of the Delaware statutory
trusts listed on Section 1.01(a) of the Buyer Disclosure Schedule, it being
understood and agreed that as a result of such merger or reorganization, (i) the
board of trustees of such surviving series fund shall consist of those persons
set forth on Section 1.01(a) of the Buyer Disclosure Schedule and (ii) such
surviving series fund shall become (or shall already be) party to a New Advisory
Contract with a Subsidiary of Buyer, such New Advisory Contract to be on terms
substantially comparable (but having the same advisory and same aggregate
non-advisory fees) to those of such Fund’s Existing Advisory Contract as in
effect on the date hereof and (B) with respect to each Fund that is Registered
with any Government Entity as an investment fund (or the equivalent) and is not
a ’40 Act Management Fund, a Japan Fund or a UIT Fund, the merger of such Fund
(or a similar appropriate conversion or consolidation of such Fund or its assets
and liabilities) with and into a newly created “shell” fund, it being understood
and agreed that such surviving fund shall become (or shall already be) party to
a New Advisory Contract with a Subsidiary of Buyer, such New Advisory Contract
to be on terms substantially comparable (but having the same advisory and same
aggregate non-advisory fees) to those of the applicable Existing Advisory
Contract in effect on the date hereof.
     “GAAP” means generally accepted accounting principles in the United States
as of the applicable reference date.
     “Government Entity” means any foreign or domestic, federal, state,
provincial, county, city or local legislative, administrative or regulatory
authority, agency, court, body or other governmental or quasi-governmental
entity with competent jurisdiction, including any Self-Regulatory Organization
and any such supranational body.
     “Home Owners’ Loan Act” means the Home Owners’ Loan Act of 1933.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
     “IFRS” means the International Financial Reporting Standards adopted by the
European Union.

13



--------------------------------------------------------------------------------



 



     “Indebtedness” means, with respect to any Person, without duplication, any
of the following liabilities, whether secured (with or without limited recourse)
or unsecured, contingent or otherwise: (i) all liabilities for borrowed money;
(ii) all liabilities evidenced by bonds, debentures, notes or other similar
instruments or under financing or capital leases; (iii) all liabilities for
guarantees of another Person in respect of liabilities of the type set forth in
clauses (i) and (ii); and (iv) all liabilities for accrued but unpaid interest
expense and unpaid penalties, fees, charges and prepayment premiums that are
payable, in each case, with respect to any of the obligations of a type
described in clauses (i) through (iii) above.
     “Intellectual Property Rights” means all: (i) trademarks, service marks,
domain names, logos, trade dress, and trade names, all applications and
registrations for the foregoing, in any jurisdiction, and all goodwill
associated therewith (collectively “Trademarks”); (ii) patents and patent
applications registered or applied for in any jurisdiction (collectively
“Patents”); (iii) trade secrets, confidential proprietary information,
inventions and know-how (collectively, “Trade Secrets”); (iv) works of
authorship and copyrights therein and thereto (including in software), and all
registrations and applications therefor (collectively, “Copyrights”); and
(v) any other similar type of proprietary intellectual property right to the
extent entitled to legal protection as such.
     “Internal Revenue Service” or “IRS” means the Internal Revenue Service of
the United States of America.
     “Investment Advisers Act” means the United States Investment Advisers Act
of 1940.
     “Investment Advisory Arrangement” means a Contract under which a Person
acts as (i) a trustee, an investment adviser or a sub-adviser to, or manages any
investment or trading account of, any Client (including, with respect to Funds,
as general partner, managing member or in a similar capacity) or (ii) a
supervisor with respect to a UIT Fund.
     “Investment Company Act” means the United States Investment Company Act of
1940.
     “IP Matters Agreement” means the IP Matters Agreement between Seller (or
Affiliates of Seller) and Buyer (or Affiliates of Buyer), substantially in the
form attached hereto as Exhibit E.
     “Japanese Business Client” means any Client listed on Section 1.01(a) of
the Seller Disclosure Schedule.
     “Japan Fund” means any Fund organized as, or as part of, a Japanese ITM
structure.
     “Knowledge” means (i) when used with respect to Seller, the actual
knowledge of the individuals listed on Section 1.01(a) of the Seller Disclosure

14



--------------------------------------------------------------------------------



 



Schedule following reasonable inquiry under the circumstances (but without any
obligation to notify any particular individuals of the transactions contemplated
by this Agreement prior to the date hereof) and (ii) when used with respect to
Buyer, the actual knowledge of the individuals listed on Section 1.01(a) of the
Buyer Disclosure Schedule following reasonable inquiry under the circumstances
(but without any obligation to notify any particular individuals of the
transactions contemplated by this Agreement prior to the date hereof).
     “Law” means, with respect to any Person, any foreign, federal, state or
local law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Government Entity that is binding upon or applicable to such Person or its
properties or business, as amended unless expressly specified otherwise.
     “Legal Proceeding” means any judicial, legal, administrative, arbitral or
other action, suit or other proceedings of any nature by or before any
Government Entity.
     “Legacy Van Kampen Nonqualified Plans” means the Van Kampen Defined
Contribution Equalization Plan f/k/a Defined Contribution Equalization Plan for
Certain Employees of ACMR Profit Sharing and Savings Plan, the Van Kampen
Investments Inc. Deferred Compensation Plan, the Retirement Benefit Equalization
Plan for Certain Employees Participating in the American Capital Management &
Research, Inc. Retirement Plan (VKBEP) and the Van Kampen Investments Inc.
Long-Term Incentive Plan.
     “Material Adverse Effect” means, with respect to any Person or the Van
Kampen Business, as applicable, a material adverse effect on (i) the condition
(financial or otherwise), business, assets or results of operations of such
Person and its Subsidiaries, taken as a whole, or the Van Kampen Business, taken
as a whole, as applicable, excluding any effect to the extent resulting from
(A) any change after the date hereof in Law or accounting standards, but only to
the extent that such Person and its Subsidiaries, taken as a whole, or the Van
Kampen Business, taken as a whole, as applicable, are not disproportionately
adversely affected compared to other asset managers and providers of investment
management products and services generally taking into account the relative mix
of businesses of such Person or the Van Kampen Business (as applicable), on the
one hand, and such other managers and providers, on the other hand; (B) any
change arising after the date hereof in economic or business conditions locally
or globally generally, but only to the extent that such Person and its
Subsidiaries, taken as a whole, or the Van Kampen Business, taken as a whole, as
applicable, are not disproportionately adversely affected compared to other
asset managers and providers of investment management products and services
generally taking into account the relative mix of businesses of such Person or
the Van Kampen Business (as applicable), on the one hand, and such other
managers and providers, on the other hand; (C) any events, conditions or trends
in economic, business or

15



--------------------------------------------------------------------------------



 



financial conditions generally affecting the investment management industry and
arising after the date hereof, including changes occurring after the date hereof
in prevailing interest rates, currency exchange rates and price levels or
trading volumes in the United States or foreign securities markets, but only to
the extent that such Person and its Subsidiaries, taken as a whole, or the Van
Kampen Business, taken as a whole, as applicable, are not disproportionately
adversely affected compared to other asset managers and providers of investment
management products and services generally taking into account the relative mix
of businesses of such Person or the Van Kampen Business (as applicable), on the
one hand, and such other managers and providers, on the other hand; (D) any
change in assets under management resulting from market changes in asset
valuation or market price fluctuations generally; (E) acts of war, sabotage or
terrorism or natural disasters occurring after the date hereof, and not
specifically related to a Person or its Subsidiaries or the Van Kampen Business,
as applicable; (F) the effects of the actions that are (i) expressly and
specifically required by this Agreement, (ii) taken by such Person or its
Subsidiaries (or Seller or its Subsidiaries in respect of the Van Kampen
Business (as applicable)) with the prior written consent of the other party
hereto or (iii) not taken by such Person or its Subsidiaries (or Seller or its
Subsidiaries in respect of the Van Kampen Business (as applicable)) at the
written request of the other party hereto or due to such other party’s refusal
to provide its consent therefor if such consent was required hereunder; (G) in
and of themselves, any changes in the trading price or trading volume of such
Person’s common stock (to the extent such Person’s common stock is publicly
traded) or the failure of such Person to meet estimates, projections, forecasts
or earnings predictions (it being understood that this clause (G) shall not
prevent a party from asserting that any fact, change, event, occurrence or
effect that may have contributed to such change or failure independently
constitutes or contributes to a Material Adverse Effect); or (H) the
announcement or, other than in the case of any matter relating to requirements
under Contracts or Law, consummation of the transactions contemplated by this
Agreement; or (ii) such Person’s (or Seller’s or its Subsidiaries’ in respect of
the Van Kampen Business (as applicable)) ability to perform its obligations
under this Agreement or to consummate the transactions contemplated by this
Agreement.
     “Merger Consideration” means the Aggregate Equity Consideration.
     “Merger Subsidiary” means Mollusk Corporation, a Delaware corporation and
wholly owned Subsidiary of Buyer.
     “Morgan Stanley-Branded Transferred Client” means any Client of the Van
Kampen Business whose respective investment manager or investment advisor is not
a Transferred Entity, which Clients, as of the date hereof, are listed on
Section 1.01(a) of the Seller Disclosure Schedule.
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 3(37) of ERISA.

16



--------------------------------------------------------------------------------



 



     “Multiple Employer Plan” means a plan that has two or more contributing
sponsors at least two of whom are not under common control, within the meaning
of Section 4063 of ERISA.
     “Net Assets” means, with respect to a Fund, the sum of the assets of such
Fund minus its liabilities.
     “New Advisory Contract” means, if required under applicable Law or the
terms of the Investment Advisory Arrangement applicable thereto, with respect to
a Fund or an Advisory Client, a new investment advisory, investment management,
supervisory (in the case of a UIT Fund), trust or similar agreement with the
Fund or the Advisory Client to be entered into as a result of the transactions
contemplated by this Agreement pursuant to the Assignment Requirements. For a
’40 Act Management Fund, the term “New Advisory Contract” means a New Advisory
Contract (either advisory or sub-advisory) approved in accordance with the
requirements of Section 15 of the Investment Company Act (as such requirements
may be modified by applicable Law, including any effective and applicable
exemptive order issued by the SEC) excluding any “interim” new advisory contract
(either advisory or sub-advisory) approved in reliance on Rule 15a-4 under the
Investment Company Act.
     “NYSE” means the New York Stock Exchange.
     “Organizational Documents” means (i) with respect to any Person that is a
corporation, its articles or certificate of incorporation or memorandum and
articles of association, as the case may be, and bylaws, (ii) with respect to
any Person that is a partnership, its certificate of partnership and partnership
agreement, (iii) with respect to any Person that is a limited liability company,
its certificate of formation and limited liability company or operating
agreement, (iv) with respect to any Person that is a trust or other entity, its
declaration or agreement of trust or other constituent document, and (v) with
respect to any other Person, its comparable organizational documents, in each
case, as has been amended or restated.
     “Owned Seller Intellectual Property Rights” means all Intellectual Property
Rights (i) owned by Seller or any of its Affiliates and included in the
Purchased Assets or (ii) owned by any of the Transferred Entities.
     “Permit” means all licenses, franchises, permits, certificates,
registrations, orders, concessions, declarations, and other authorizations and
approvals that are issued by or obtained from any Government Entity.
     “Permitted Encumbrance” means: (i) Encumbrances specifically reflected or
reserved against or otherwise specifically disclosed in the Financial
Statements; (ii) mechanics’, materialmen’s, warehousemen’s, carriers’, workers’,
or repairmen’s liens or other similar common law or statutory Encumbrances
arising or incurred in the ordinary course of business consistent with past
practice

17



--------------------------------------------------------------------------------



 



for sums not yet due and payable that are not, individually or in the aggregate
with all other Permitted Encumbrances, material in respect of the Van Kampen
Business, taken as a whole; (iii) statutory liens for Taxes, assessments and
other governmental charges not yet due and payable or being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established on the Financial Statements; and (iv) other Encumbrances incurred in
the ordinary course of business consistent with past practice since the date of
the Financial Statements that are not, individually or in the aggregate with all
other Permitted Encumbrances, material in respect of the Van Kampen Business,
taken as a whole.
     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Government Entity.
     “Post-Closing Tax Period” means any Tax period beginning after the Closing
Date; and, with respect to a Tax period that begins on or before the Closing
Date and ends thereafter, the portion of such Tax period beginning after the
Closing Date.
     “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date; and, with respect to a Tax period that begins on or before the
Closing Date and ends thereafter, the portion of such Tax period ending on the
Closing Date.
     “Purchased Assets” means, other than the Excluded Assets, all right, title
and interest of Seller and its Affiliates in and to all of the assets primarily
related to the Van Kampen Business but only to the extent relating to the Morgan
Stanley-Branded Transferred Clients, including, but not limited to:
     (a) all rights under the Existing Advisory Contracts in respect of the
Morgan Stanley-Branded Transferred Clients (or, as applicable, the management,
advisory, sub-advisory and/or related economic rights and interests of Seller or
the applicable Affiliate of Seller that are part of the Van Kampen Business with
respect to the Morgan Stanley-Branded Transferred Clients), in each case the
sale or transfer of which is to be effected in the manner provided in this
Agreement (whether by way of assignment, novation, merger or otherwise as
further set forth herein);
     (b) all rights under the other Contracts primarily related to the Van
Kampen Business but only to the extent relating to the Morgan Stanley-Branded
Transferred Clients (other than (i) any Contract providing for the lease or
sublease of real property not specifically identified as a Purchased Asset on
Exhibit F and (ii) all Contracts of Seller or any of its Affiliates (other than
any Transferred Entity) relating to the Van Kampen Business or any Fund or
pursuant to which the Van Kampen Business or any Fund receives any benefit that
will terminate with respect to, or otherwise be unavailable to, the Van Kampen
Business or such

18



--------------------------------------------------------------------------------



 



Fund, in each case as of Closing (all, as further described in Section 3.06 of
the Seller Disclosure Schedule));
     (c) to the extent permitted by applicable Law, all information pertaining
to, or necessary or useful in the calculation or demonstration of, the
investment performance of the Morgan Stanley-Branded Transferred Clients (the
“Track Record”), including, without limitation, to any Person, by publication or
otherwise, the right to the Track Record and any information relating thereto;
     (d) all books and records relating to the Purchased Assets; provided that
in the case of books and records that relate to the Van Kampen Business and to
matters unrelated to the Van Kampen Business, Seller and its Subsidiaries may
deliver or cause to be delivered copies of such books and records to the extent
relating to the Van Kampen Business, including such materials relating to the
portion of the Van Kampen Business conducted in connection with the Purchased
Assets and Assumed Liabilities; and
     (e) all goodwill of Seller or its Affiliates associated with the Morgan
Stanley-Branded Transferred Clients or the Purchased Assets, together with the
right to represent to third parties that Buyer is the successor to the Van
Kampen Business with respect to the Morgan Stanley-Branded Transferred Clients
and the Purchased Assets.
     “Registered” means issued by, registered with, renewed by or the subject of
a pending application before any Government Entity or domain name registrar.
     “Registrable Securities” means the Aggregate Equity Consideration and any
securities which may be issued or distributed in respect thereof by way of stock
dividend or stock split or other distribution, recapitalization or
reclassification. As to any particular Registrable Securities, such Registrable
Securities shall cease to be Registrable Securities when (i) a registration
statement with respect to the sale by Seller thereof shall be or have been
declared effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (ii) such securities
shall have been sold to the public in compliance with Rule 144 under the
Securities Act or (iii) such securities shall have ceased to be outstanding.
     “Registration Statement” means any registration statement of Buyer under
the Securities Act that permits the public offering of any of the Registrable
Securities and the Shelf Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.
     “Revenue Run-Rate” means, as of any specified date, the aggregate amount,
without duplication, of all investment advisory, sub-advisory, administrative
and other management fees for each investment management

19



--------------------------------------------------------------------------------



 



account (excluding UIT Fund accounts) of each applicable Client of the Van
Kampen Business payable to the Van Kampen Business pursuant to the relevant
Investment Advisory Arrangement, determined by multiplying the Adjusted Assets
Under Management for each such account at such date by the applicable stated
annual fee rate for all such fees for such account in effect on such date or as
provided for in Section 1.01(a) of the Buyer Disclosure Schedule. The
calculation of the Revenue Run-Rate shall:
     (a) exclude (i) from revenue any performance-based, incentive, contingent
or similar fees, securities lending fees and transaction revenues and (ii) the
impact on fees of any increase or decrease in assets under management resulting
from market appreciation or depreciation or currency fluctuation (except to the
extent provided in clause (D) of Adjusted Assets under Management) from and
after the Base Date (or in the case of an account established after the Base
Date, after the date such account is established);
     (b) include only net revenues to the Van Kampen Business after giving
effect to, and taking into account, any fee or expense waiver, rebate or cap,
reimbursement obligation or similar offset, any amounts payable to a sub-adviser
that is not a part of the Van Kampen Business (including any such amount
deducted directly by or on behalf of a Client from the fee otherwise payable by
such Client to the Van Kampen Business under the applicable Investment Advisory
Arrangement);
     (c) with respect to any Fund Change Announcement, assume that the fee rate
for the applicable Fund or Client was fixed at the amount thereof prior to the
Fund Change Announcement; and
     (d) assume that the fee rates for all Japanese Business Clients were fixed
at the amount thereof immediately prior to the date of this Agreement.
     “Scheduled Black-out Period” means the period from and including the
fifteenth day of the third month of a fiscal quarter of Buyer to and ending two
Business Days after the day on which Buyer publicly releases its earnings for
such fiscal quarter.
     “SEC” means the United States Securities and Exchange Commission.
     “Securities Act” means the United States Securities Act of 1933.
     “Self-Regulatory Organization” means (i) any “self-regulatory organization”
as defined in Section 3(a)(26) of the Exchange Act, (ii) any other United States
or foreign securities exchange, futures exchange, commodities exchange or
contract market and (iii) any other exchange or corporation or similar
self-regulatory body or organization.

20



--------------------------------------------------------------------------------



 



     “Seller Disclosure Schedule” means the disclosure schedule dated the date
hereof regarding this Agreement that has been provided by Seller to Buyer prior
to the execution of this Agreement.
     “Seller Equity Awards” means, collectively, the Seller Stock Options and
the Seller RSUs.
     “Seller Equity Plan” means any Benefit and Compensation Arrangement under
which Seller has granted compensatory stock options, restricted stock units or
any other compensatory awards based on shares of Seller common stock.
     “Seller Group” means, with respect to federal income Taxes, the affiliated
group of corporations (as defined in Section 1504(a) of the Code) of which
Seller is a member and, with respect to state, local or foreign income or
franchise Taxes, the consolidated, combined or unitary group of which Seller or
any of its Affiliates is a member.
     “Seller RSU” means a right representing a contractual entitlement to one
share of Seller common stock in accordance with the terms of the relevant Seller
Equity Plan that is outstanding immediately prior to Closing.
     “Seller Stock Option” means a right representing a contractual entitlement
to purchase one share of Seller common stock in accordance with the terms of the
relevant Seller Equity Plan that is outstanding immediately prior to Closing.
     “Shelf Prospectus” means the prospectus included in any Shelf Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Shelf Registration Statement and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
materials incorporated by reference in such prospectus.
     “Shelf Registration Statement” means a Registration Statement of Buyer
filed with the SEC on either (a) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (b) if Buyer is not permitted to
file a Registration Statement on Form S-3, an evergreen Registration Statement
on Form S-1 (or any successor form or other appropriate form under the
Securities Act), in each case for an offering to be made on a continuous or
delayed basis pursuant to Rule 415 under the Securities Act covering Registrable
Securities. To the extent that Buyer is a “well-known seasoned issuer” (as
defined in Rule 405 under the Securities Act), a “Shelf Registration Statement”
shall be deemed to refer to an automatic shelf registration statement (as
defined in Rule 405 under the Securities Act) on Form S-3.
     “Sub-Advised Fund” means any Fund for which the Van Kampen Business acts as
sub-advisor and not as the primary investment advisor and that is specifically
identified in Section 3.21(a) of the Seller Disclosure Schedule.

21



--------------------------------------------------------------------------------



 



     “Subsidiary” means, with respect to any Person, any entity (i) of which
such Person or a subsidiary of such Person is a general partner, managing member
or the like or (ii) of which at least a majority of the securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions with respect to
such entity are at the time directly or indirectly owned by such Person and/or
one or more of its Subsidiaries. Notwithstanding anything in this Agreement to
the contrary, in no event shall any Fund of, or managed by, any Person be
considered to be a Subsidiary of such Person.
     “Tax” means (i) any tax, governmental fee or other like assessment or
charge of any kind whatsoever (including, but not limited to, withholding on
amounts paid to or by any Person), together with any interest, penalty, addition
to tax or additional amount imposed by any governmental authority (domestic or
foreign) responsible for the imposition of any such tax (a “Taxing Authority”)
and (ii) with respect to any Transferred Entity, any liability for the payment
of any amount of the type described in the immediately preceding clause (i) as a
result of any Transferred Entity being a member of an affiliated, consolidated,
combined or unitary group with any other corporation at any time on or prior to
the Closing Date.
     “Tax Returns” means all reports, returns, information returns, elections,
agreements, declarations, or other documents of any nature or kind (including
any attached schedules, supplements and additional or supporting material) filed
or required to be filed with respect to Taxes, including any claim for refund,
amended return or declaration of estimated Taxes (and including any amendments
with respect thereto).
     “Temporary Investment Services Agreement” means the Temporary Investment
Services Agreement, by and between Buyer (or Affiliates of Buyer) and Seller (or
Affiliates of Seller), in the form attached hereto as Exhibit G with respect to
open-end U.S. registered investment companies (and in respect of the
arrangements contemplated by Section 7.05(a)(v)(A) of this Agreement) and, as
applicable, any substantially similar agreements, mutatis mutandis, with respect
to all other investment funds and/or separately managed accounts, of other types
or in other jurisdictions, including jurisdictions outside of the United States,
pursuant to which Buyer (or Affiliates of Buyer) and/or Seller (or Affiliates of
Seller) may provide the temporary advisory, sub-advisory, delegated advisory or
other similar services contemplated by Section 7.05(a)(v) of this Agreement. For
the avoidance of doubt, the parties agree and acknowledge that the Temporary
Investment Services Agreement may be modified, changed and/or otherwise altered
from the form attached hereto as Exhibit G to the extent necessary (i) to comply
with (A) applicable Law (including Rule 15a-4 under the Investment Company Act
and any other rules and regulations of the applicable jurisdiction) or (B) any
necessary policies and procedures with respect to the respective open-end U.S.
registered investment company, other investment fund or separately

22



--------------------------------------------------------------------------------



 



managed account, or (ii) to implement the intent of Section 7.05(a)(v) of this
Agreement.
     “Transferred Entities” means the Van Kampen Parent and its Subsidiaries,
all of which are listed on Section 1.01(a) of the Seller Disclosure Schedule.
     “Transition Services Agreement” means the Transition Services Agreement
between Seller (or Affiliates of Seller) and Buyer (or Affiliates of Buyer),
substantially in the form attached hereto as Exhibit H.
     “True-Up Period” means the period beginning on the Closing Date and
concluding on the date that is 180 days after the Closing Date.
     “UIT Fund” means a ’40 Act Fund that is classified under Section 4 of the
Investment Company Act as a “unit investment trust.”
     “U.S. Benefit Plan” means any Benefit and Compensation Arrangement that is
governed by the Laws of the United States and maintained in the United States
primarily for the benefit of one or more Van Kampen Business Employees residing
or working in the United States.
     “U.S. Fund” means a Fund organized under the Laws of any state of the
United States.
     “Van Kampen Business” means the business of managing investment assets,
mutual funds and other collective investment vehicles (including, for the sake
of clarity, any UIT Fund) and providing investment management products and
services, and any promotional, marketing, distribution or investor servicing
services relating thereto and any administrative, custodial, transfer agency or
other ancillary services, relating to any such products and services, as
conducted by the Transferred Entities or by Seller or any of its Subsidiaries
(other than the Transferred Entities) but in this latter case only in respect of
the Morgan Stanley-Branded Transferred Clients. For the avoidance of doubt, a
reference to the term “Van Kampen Business” (i) is not a reference to the Funds
themselves and (ii) includes all of the businesses conducted by the Transferred
Entities, other than the provision by the Transferred Entities of sub-advisory
services to Funds outside the Van Kampen fund family (such fund family
including, for purposes of this definition, Funds that are Morgan
Stanley-Branded Transferred Clients) through portfolio managers that are not Van
Kampen Business Employees as described on Section 1.01(a) of the Seller
Disclosure Schedule (the “Excluded Transferred Entity Business”).
     “Van Kampen Business Employees” means those employees set forth on
Section 9.01(a) of the Seller Disclosure Schedule, as such Section 9.01(a) of
the Seller Disclosure Schedule is required to be updated pursuant to
Section 9.01 and may otherwise be updated prior to the Closing Date to reflect
terminations and hires (if applicable, to the extent permitted by
Section 5.01(b)(iv)(E)) and

23



--------------------------------------------------------------------------------



 



reassignments (if applicable, to the extent permitted by Section 5.01(b)(iv)(E))
or as may be mutually agreed to by Buyer and Seller.
     “Van Kampen ’40 Act Funds” means the ’40 Act Management Funds that are
neither Morgan Stanley-Branded Transferred Clients nor Sub-Advised Funds.
     “Van Kampen Material Adverse Effect” means a Material Adverse Effect in
respect of the Van Kampen Business.
     “Van Kampen Parent” means Van Kampen Investments Inc., a Delaware
corporation.
     “Van Kampen Seed Capital” means all of the equity interests held by Seller,
any of its Subsidiaries or any of the Transferred Entities in the Van Kampen
Seeded Funds as more fully described in Section 1.01(a) of the Seller Disclosure
Schedule.
     “Van Kampen Seed Capital Closing NAV” means, as of the Business Day
immediately preceding the Closing Date, the net asset value of the Van Kampen
Seed Capital for the applicable Van Kampen Seeded Fund transferred to Buyer
pursuant to Section 7.09 as calculated in accordance with the terms of the
applicable Van Kampen Seeded Fund.
     “Van Kampen Seeded Funds” means all of the Funds listed in Section 1.01(a)
of the Seller Disclosure Schedule under the heading “Van Kampen Seeded Funds”.
     (a) Each of the following terms is defined in the Section set forth
opposite such term:

      Term   Section
’40 Act Fund Financial Report
  3.22(d)(i)
368 Reorganization
  Recitals
2009 Bonus Plan Participant
  9.02(b)(i)
2009 Bonus Plan
  9.02(b)(i)
2009 Deferred Compensation Account
  9.02(b)(ii)
2009 Long-Term Incentive Award
  9.02(b)(i)
2009 LTI Qualifying Terms
  9.02(b)(i)
2009 LTI Value
  9.02(b)(ii)
2010 Incentive Compensation Programs
  9.02(c)
Accounting Referee
  5.08(e)
Affiliate Arrangement
  3.30
Aggregate Post-Closing Buyer Cash Payments
  2.10(b)(i)
Agreement
  Preamble
Allocation Statement
  2.07(b)
Alternative Transaction Structure
  7.11

24



--------------------------------------------------------------------------------



 



      Term   Section
Alternative Transaction Structure Election
  7.11
Anti-trust Counsel Only Material
  7.01(c)
Apportioned Obligations
  8.05
Balance Sheet
  3.11(a)
Balance Sheet Date
  3.11(a)
Base Revenue Schedule
  3.21(a)
Buyer
  Preamble
Buyer Adviser
  4.13
Buyer Balance Sheet
  4.09(a)
Buyer COI Price
  2.10(b)(ii)
Buyer Deductible Cash Deferred Compensation Awards
  9.02(c)
Buyer Deductible Dividend Equivalent Amounts
  9.05(b)
Buyer Deductible Seller Equity Awards
  9.05(b)
Buyer Financial Statements
  4.08(d)
Buyer Indemnified Parties
  11.02(a)
Buyer Paying Agent Costs
  9.07(d)
Buyer Proposed Straddle Period Position
  8.06(b)
Buyer Required Approvals
  4.04
Buyer SEC Reports
  4.08(a)
Cap
  11.02(a)(i)(C)
Cash Deferred Compensation Awards
  9.06(b)
Cash Increase Amount
  2.05(b)(i)
Cash Reduction Amount
  2.05(a)(i)
Closing
  2.04(a)
Closing Balance Sheet
  5.08(e)
Closing Revenue Run-Rate Purchase Price Adjustment
  2.07(c)
Compensation Related Tax Benefit
  9.07(c)
Composites
  3.24(a)
Copyrights
  1.01(a)
Corresponding Seller Straddle Period Position
  8.06(b)
CTA
  3.20(c)
Damages
  11.02(a)
De Minimis Amount
  11.02(a)(i)(A)
Dedicated Location
  7.16
Deductible
  11.02(a)(i)(B)
Delegation Arrangement
  7.05(a)(v)(B)
Demand Registration Statement
  6.06(b)
DGCL
  2.02(a)
Disclosing Party
  7.13(c)
Effective Time
  2.02(b)
Equity Increase Amount
  2.05(b)(ii)

25



--------------------------------------------------------------------------------



 



      Term   Section
Equity Reduction Amount
  2.05(a)(ii)
Equity Rights
  3.10(c)
Estimated Closing Balance Sheet
  5.08(e)
Excess Post-Closing Buyer Cash Payment
  2.10(a)
Excess Section 2.05(d) Amount
  2.05(d)
Excluded Transferred Entity Business
  1.01(a)
Financial Statements
  3.11(a)
Form ADV
  3.20(b)(i)
Form BD
  3.20(e)
Fund Change
  1.01(a)
Fund Financial Statements
  3.22(d)(i)
Fund Merger Proxy Statement Prospectus
  7.05(b)(ii)
Fundamental Representations
  11.01
GIPS
  3.24(a)
GRA
  8.03(g)
Income Statement
  3.11(a)
Indemnified Party
  11.03(a)
Indemnifying Party
  11.03(a)
Jersey City Site
  7.16
Leave Recipients
  9.01(d)
Loss
  8.09(a)
Material Contract
  4.20(a)
Merger
  2.02(a)
Merger Consideration Percentage
  2.10(b)(iii)
Necessary Arrangements and Systems
  9.08(b)
Negative Consent Notice
  7.05(d)
Non-Consenting Morgan Stanley Client
  7.05(a)(v)(B)
Notice
  7.05(c)
Other Included Employees
  9.01(a)
Patents
  1.01(a)
PFIC
  4.22(b)(ii)
Post-Closing Cash Cap
  2.10(b)(iv)
Potential Contributor
  11.06
Potential Van Kampen Business Employees
  9.01(a)
Process Agent
  13.06(b)
Prospectus
  3.22(e)
PTE 84-14
  3.21(d)
QPAM
  3.21(d)
Receiving Party
  7.13(c)
Removed Van Kampen Business Employee
  9.01(a)
Reports
  3.22(e)
Section 8.06(b) Schedule
  8.06(b)
Seller
  Preamble
Seller 401(k) Plans
  9.02(f)
Seller Compensation Committee
  9.02(b)

26



--------------------------------------------------------------------------------



 



      Term   Section
Seller Indemnified Parties
  11.02(b)
Seller Required Approvals
  3.05(a)
Seller Retiree Welfare Benefits Arrangements
  9.02(g)
Seller’s Ownership Limit
  7.15(b)
Shelf Period
  6.06(b)
Significant Contracts
  3.18(b)
Specified Contracts
  3.18(a)
Standstill Period
  5.04(a)
Straddle Period
  8.09(b)
Surviving Corporation
  2.02(a)
Tax Benefit
  8.09(c)
Taxing Authority
  1.01(a)
Third Party Claim
  11.03(a)
Trademarks
  1.01(a)
Track Record
  1.01(a)
Trade Secrets
  1.01(a)
Transfer
  5.03(b)
Transfer Date
  9.01(c)
Transferred Employee
  9.01(c)
Transferred Entities Required Approvals
  3.05(b)
Transferred Employee Agreement
  9.01(f)
Transferred Entity Employees
  9.01(a)
Transfer Taxes
  8.04
Transferring Team
  7.05(c)
Treasury Rate
  5.08(d)
Van Kampen Business Employee Information List
  3.14(j)
Warranty Breach
  11.02(a)(i)
Welfare Benefits
  9.02(h)
Work-around
  2.08

     Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in

27



--------------------------------------------------------------------------------



 



this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof; provided that with respect to any agreement or
contract listed on any Schedules hereto, all such amendments, modifications or
supplements must also exist prior to the date hereof and be listed in the
appropriate Schedule. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively. References to “law”, “laws” or to a particular statute or law
shall be deemed also to include any and all applicable Law (including, for the
sake of clarity, the rules and regulations thereunder), as amended.
ARTICLE 2
Sale and Merger Transactions
     Section 2.01. Sale and Purchase of the Purchased Assets. (a) Upon the terms
and subject to the conditions of this Agreement (including, for the sake of
clarity, Section 7.05 hereof), at the Closing:
     (i) Buyer agrees to purchase from Seller and Seller agrees to sell, convey,
transfer, assign and deliver, or cause to be sold, conveyed, transferred,
assigned and delivered, to Buyer at the Closing, free and clear of all
Encumbrances, other than Permitted Encumbrances, all of Seller’s right, title
and interest in, to and under the Purchased Assets; and
     (ii) Buyer agrees to assume all of the Assumed Liabilities.
     (b) In consideration for the sale of the Purchased Assets, Buyer shall pay
Seller the Asset Consideration at the Closing pursuant to Section 2.04.
     Section 2.02. Merger of Van Kampen Parent. (a) Subject to the terms and
conditions of this Agreement, at the Effective Time, Van Kampen Parent shall be
merged (the “Merger”) with and into Merger Subsidiary in accordance with the
Delaware General Corporation Law (the “DGCL”), whereupon the separate existence
of Van Kampen Parent shall cease, and Merger Subsidiary shall be the surviving
corporation (the “Surviving Corporation”). The Merger shall be effectuated
pursuant to the Agreement and Plan of Merger.
     (b) On the Closing Date, Van Kampen Parent and Merger Subsidiary shall file
a certificate of merger with the Delaware Secretary of State and make all other
filings or recordings required by the DGCL in connection with the Merger. The
Merger shall become effective at such date and time (the “Effective Time”)

28



--------------------------------------------------------------------------------



 



as the certificate of merger is duly filed with the Delaware Secretary of State
(or at such later date and time as may be specified in the certificate of
merger).
     (c) From and after the Effective Time, the Surviving Corporation shall
possess all the rights, powers, privileges and franchises and be subject to all
of the obligations, liabilities, restrictions and disabilities of Van Kampen
Parent and Merger Subsidiary, all as set forth in the DGCL.
     (d) The certificate of incorporation of Merger Subsidiary in effect at the
Effective Time shall be the certificate of incorporation of the Surviving
Corporation until amended in accordance with applicable Law, except that Item 1
thereof shall read as follows: “The name of the corporation is Van Kampen
Investments Inc.” The bylaws of Merger Subsidiary in effect at the Effective
Time shall be the bylaws of the Surviving Corporation until amended in
accordance with applicable Law.
     (e) From and after the Effective Time, until successors are duly elected or
appointed and qualified in accordance with applicable Law, (i) the directors of
Merger Subsidiary at the Effective Time shall be the directors of the Surviving
Corporation and (ii) the officers of Merger Subsidiary at the Effective Time
shall be the officers of the Surviving Corporation.
     (f) At the Effective Time, by virtue of the Merger and without any action
on the part of Van Kampen Parent, Merger Subsidiary, Buyer or any holder of such
securities, each share of Van Kampen Parent common stock outstanding immediately
prior to the Effective Time shall no longer be outstanding and shall
automatically be converted into the right to receive the Merger Consideration to
be paid by Buyer in the manner set forth in Section 2.04.
     (g) At the Effective Time, by virtue of the Merger and without any action
on the part of Van Kampen Parent, Merger Subsidiary, Buyer or any holder of such
securities, each share of common stock of Merger Subsidiary outstanding
immediately prior to the Effective Time shall be converted into and become one
share of common stock of the Surviving Corporation with the same rights, powers
and privileges as the shares so converted and shall constitute the only
outstanding shares of capital stock of the Surviving Corporation.
     Section 2.03. Purchase Price. (a) The aggregate amount payable by Buyer to
Seller in consideration of the transactions contemplated by Sections 2.01 and
2.02 shall be the Aggregate Purchase Price.
     (b) The Aggregate Purchase Price shall be paid as provided in Section 2.04,
and shall be subject to adjustment as provided in Sections 2.05, 2.06, and 5.08
and shall be allocated pursuant to Section 2.07.
     Section 2.04. Closing. (a) The closing (the “Closing”) of the transactions
contemplated by Sections 2.01, 2.02 and 2.03 shall take place at the offices of
Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York, New York, as

29



--------------------------------------------------------------------------------



 



soon as possible, but in no event later than the month-end following two
Business Days after the conditions set forth in Article 10 (other than
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or, to the extent permissible, waiver of those conditions at
the Closing) have been satisfied or, to the extent permissible, waived by the
party or parties entitled to the benefit of such conditions, or at such other
time or place as Buyer and Seller may agree. Notwithstanding the foregoing or
anything else in this Agreement, (i) in no event shall Buyer be obligated to
consummate the Closing prior to April 30, 2010 and (ii) Buyer shall be entitled
to delay the Closing to a date not later than June 30, 2010 if, subject to
receipt of the certificate contemplated by Section 10.02(c) as of April 30,
2010, Buyer agrees in writing that the conditions to Closing set forth in
Sections 10.01(c), 10.02(a), 10.02(b) and 10.02(c) shall not be conditions to
Closing under Article 10 hereof (other than Sections 10.02(a) and 10.02(c), but
only in respect of Seller’s continuing obligation thereafter to comply with its
covenants hereunder and the obligation to certify as such pursuant to
Section 10.02(c)), in which case (x) references to the “Closing” shall be deemed
references to April 30, 2010 for all purposes of determining the Closing Revenue
Run-Rate Purchase Price Adjustment under Section 2.05 and the true-up under
Section 2.06 (including the definitions used therein) and (y) Closing shall
occur on or before the date specified by Buyer (in coordination with Seller) for
the delayed Closing (and, in any event, on or before June 30, 2010).
     (b) At the Closing:
     (i) Buyer shall deliver to Seller (or any Affiliates of Seller designated
by Seller) the Aggregate Cash Consideration (as adjusted in accordance with
Section 2.05, if applicable) in immediately available funds by wire transfer to
an account of Seller with a bank designated by Seller, by notice to Buyer, which
notice shall be delivered not later than two Business Days prior to the Closing
Date.
     (ii) Buyer shall issue to Seller (or any Affiliates of Seller designated by
Seller in writing) the stock certificates representing the Aggregate Equity
Consideration (as adjusted in accordance with Section 2.05, if applicable) or,
if uncertificated, other appropriate evidence of ownership reasonably acceptable
to Seller representing the Aggregate Equity Consideration, registered in the
name of Seller or its designee, free and clear of any Encumbrances (other than
restrictions on transfer which arise under applicable securities Laws and this
Agreement).
     (iii) Seller and Buyer and their respective Subsidiaries that are a party
thereto, if any, shall execute and deliver each of the Ancillary Agreements.
     (iv) Subject to the provisions hereof (including, for the sake of clarity,
Section 7.05), Seller shall deliver to Buyer such deeds, bills of sale,
endorsements, consents, assignments and other good and sufficient

30



--------------------------------------------------------------------------------



 



instruments of conveyance and assignment as the parties and their respective
counsel shall deem reasonably necessary to vest in Buyer all right, title and
interest in, to and under the Purchased Assets.
     (v) Seller shall deliver, or cause to be delivered, to Buyer or its
designee certificates (to the extent such shares are held in certificated form),
or other documentation or evidence reasonably acceptable to Buyer, representing
the Van Kampen Seed Capital then owned by Seller or one of its Subsidiaries duly
endorsed or accompanied by stock powers duly endorsed in blank, with any
required transfer stamps affixed thereto, free and clear of any Encumbrances
(other than restrictions on transfer which arise under applicable securities
Laws and this Agreement).
     (vi) Seller shall deliver to Buyer a receipt acknowledging payment of the
Aggregate Equity Consideration and the Aggregate Cash Consideration by Buyer in
full satisfaction of Buyer’s obligations under Section 2.04(b)(i),
Section 2.04(b)(ii) and Section 7.09(b) (but subject to any further obligations
contained in this Agreement).
     (vii) Seller shall deliver to Buyer the certificates referenced in
Section 10.02(c) and Section 10.02(e).
     (viii) Buyer shall deliver to Seller the certificates referenced in
Section 10.03(c).
     Section 2.05. Closing Revenue Run-Rate Purchase Price Adjustment.
     (a) If the Closing Revenue Run-Rate is less than 0.85 multiplied by the
Base Revenue Run-Rate, then the Aggregate Purchase Price shall be reduced as
follows:
     (i) the Aggregate Cash Consideration shall be reduced by an amount (the
“Cash Reduction Amount”) equal to (x) the Closing Revenue Run-Rate Purchase
Price Reduction multiplied by (y) one-third; and
     (ii) the Aggregate Equity Consideration shall be reduced by a number of
shares (the “Equity Reduction Amount”) equal to the quotient (rounded to the
nearest whole share) of (A) the Closing Revenue Run-Rate Purchase Price
Reduction minus the Cash Reduction Amount over (B) the Buyer Signing Price;
     (b) If the Closing Revenue Run-Rate is greater than 1.15 multiplied by the
Base Revenue Run-Rate, then the Aggregate Purchase Price shall be increased as
follows:

31



--------------------------------------------------------------------------------



 



     (i) the Aggregate Cash Consideration shall be increased by an amount (the
“Cash Increase Amount”) equal to (x) the Closing Revenue Run-Rate Purchase Price
Increase multiplied by (y) one-third; and
     (ii) the Aggregate Equity Consideration shall be increased by a number of
shares (the “Equity Increase Amount”) equal to the quotient (rounded to the
nearest whole share) of (A) the Closing Revenue Run-Rate Purchase Price Increase
minus the Cash Increase Amount over (B) the Buyer Signing Price.
     (c) Any adjustment resulting from the application of this Section 2.05 is
referred to in this Agreement as the “Closing Revenue Run-Rate Purchase Price
Adjustment”.
     (d) Notwithstanding anything to the contrary in this Section 2.05 or in
Section 2.06, unless Seller exercises an Alternative Transaction Structure
Election pursuant to Section 7.11, Buyer and Seller agree that (i) any Cash
Increase Amount or Cash Reduction Amount, as the case may be, shall be allocated
to the Purchased Assets (as opposed to the Transferred Entities), to the extent
that any corresponding increase or reduction in the Aggregate Purchase Price
pursuant to this Section 2.05 or to Section 2.06, as the case may be, is
attributable to such Purchased Assets as determined pursuant to Section 2.05(e),
and (ii) the remainder of such Cash Increase Amount or Cash Reduction Amount, if
any, along with any Equity Increase Amount or Equity Reduction Amount, shall be
allocated to the Transferred Entities; provided that, if any increase or
reduction in the Aggregate Purchase Price pursuant to Section 2.05 or 2.06, as
the case may be, that is attributable to such Purchased Assets as determined
pursuant to Section 2.05(e), exceeds the amount of the corresponding Cash
Increase Amount or Cash Reduction Amount, as the case may be (such excess, the
“Excess Section 2.05(d) Amount”), then (x) the Cash Increase Amount or Cash
Reduction Amount, as the case may be, shall be increased by an amount equal to
such Excess Section 2.05(d) Amount, and (y) the Equity Increase Amount or Equity
Reduction Amount shall be reduced by a number of shares equal to the quotient
(rounded to the nearest whole share) of (A) such Excess Section 2.05(d) Amount
over (B) the Buyer Signing Price.
     (e) The portion of any increase in the Aggregate Purchase Price pursuant to
this Section 2.05 or to Section 2.06, as the case may be, that is attributable
to the Purchased Assets shall be equal to a fraction, the numerator of which is
(i) the excess, if any, of the Closing Revenue Run-Rate over the Base Revenue
Run-Rate, determined in each case taking into account only the Purchased Assets,
and (ii) the denominator of which is the excess of the Closing Revenue Run-Rate
over the Base Revenue Run-Rate. The portion of any reduction in the Aggregate
Purchase Price pursuant to this Section 2.05 or to Section 2.06, as the case may
be, that is attributable to the Purchased Assets shall be equal to a fraction,
the numerator of which is (i) the excess, if any, of the Base Revenue Run-Rate
over the Closing Revenue Run-Rate, determined in each case

32



--------------------------------------------------------------------------------



 



taking into account only the Purchased Assets, and (ii) the denominator of which
is the excess of the Base Revenue Run-Rate over the Closing Revenue Run-Rate. In
the case that any fraction calculated under this Section 2.05(e) is greater than
1, such fraction shall be deemed to equal 1.
     Section 2.06. True-Up. (a) Upon the expiration of the True-Up Period, the
parties shall recalculate the Closing Revenue-Run Rate Purchase Price Adjustment
as of the Closing Date, except that the Adjusted Assets Under Management with
respect to the Contingent Accounts shall be included in the calculation of such
recalculated Closing Revenue Run-Rate Purchase Price Adjustment:
     (i) in the case of any Contingent Account pursuant to clause (a)(i) of the
definition thereof that (A) has satisfied any Assignment Requirements applicable
to such account not later than the final day of the True-Up Period or (B)
(i) has not terminated the Investment Advisory Arrangement (or has, on or before
the final day of the True-Up Period (and, in the case of a New Advisory Contract
with the Van Kampen Business, after Closing), entered into a New Advisory
Contract with the Van Kampen Business, Buyer or any of its Affiliates on terms
substantially comparable (but having the same advisory and same aggregate
non-advisory fees) to those of the applicable Existing Advisory Contract) and
(ii) continues to be a Client of the Van Kampen Business, Buyer or any of its
Affiliates on the final day of the True-Up Period (unless, in the case of this
clause (B), Buyer or its applicable Affiliate will be required to terminate such
Investment Advisory Arrangement due to the failure to satisfy the Assignment
Requirements by such final day), to the extent of the amount by which (x) the
reduction made to Adjusted Assets Under Management in respect of any such
Contingent Account for purposes of the original calculation of the Closing
Revenue Run-Rate (assuming that calculation had been done as of the Closing
Date) exceeds (y) the amount of the redemptions, withdrawals or terminations
that actually occur with respect to such account prior to the final day of the
True-Up Period;
     (ii) in the case of any Contingent Account solely pursuant to clause
(a)(ii) of the definition thereof that has satisfied any Assignment Requirements
applicable to such account not later than the final day of the True-Up Period,
to the extent of the reduction made to Adjusted Assets Under Management in
respect of any such Contingent Account for purposes of the original calculation
of the Closing Revenue Run-Rate (assuming that calculation had been done as of
the Closing Date);
     (iii) in the case of any Contingent Account pursuant to clause (a)(iii) or
(b) of the definition thereof, to the extent of amounts actually funded in the
account not later than the final day of the True-Up Period; and

33



--------------------------------------------------------------------------------



 



     (iv) in the case of any Contingent Account relating to a Fund with respect
to which a Fund Change Announcement has occurred, and assuming, in the case of
any Fund Change Announcement relating to a portfolio management team change for
the Funds set forth on Exhibit C, that such Fund has satisfied any Assignment
Requirements, to the extent of the full amount of such Contingent Account.
     (b) If such recalculation yields:
     (i) a reduced Closing Revenue Run-Rate Purchase Price Reduction, an
increased Closing Revenue Run-Rate Purchase Price Increase or an amount that
would give rise for the first time to a Closing Revenue Run-Rate Purchase Price
Increase, then Buyer shall pay to Seller an amount that is equal to the amount
of such reduction to the Closing Revenue Run-Rate Purchase Price Reduction, the
amount of such increase to the Closing Revenue Run-Rate Purchase Price Increase
or the amount of such Closing Revenue Run-Rate Purchase Price Increase (as
applicable) as soon as is reasonably practicable after, but in any event within
three Business Days of, the date upon which the recalculation described in this
Section 2.06(b)(i) is made, with such payment increasing the Aggregate Cash
Consideration and the Aggregate Equity Consideration in the manner described in
Section 2.05(b); or
     (ii) an increased Closing Revenue Run-Rate Purchase Price Reduction, a
reduced Closing Revenue Run-Rate Purchase Price Increase or an amount that would
give rise for the first time to a Closing Revenue Run-Rate Purchase Price
Reduction, then Seller shall pay to Buyer an amount that is equal to the amount
of such increase to the Closing Revenue Run-Rate Purchase Price Reduction, the
amount of such reduction to the Closing Revenue Run-Rate Purchase Price Increase
or the amount of the Closing Revenue Run-Rate Purchase Price Reduction (as
applicable) as soon as is reasonably practicable after, but in any event within
three Business Days of, the date upon which the recalculation described in this
Section 2.06(b)(ii) is made, with such payment reducing the Aggregate Cash
Consideration and the Aggregate Equity Consideration in the manner described in
Section 2.05(b).
     (c) Any reduction or increase in the Aggregate Cash Consideration pursuant
to this Section 2.06 shall be payable in immediately available funds by wire
transfer to an account of Buyer or Seller, as the case may be, with a bank
designated by such receiving party. Any reduction or increase in the Aggregate
Equity Consideration shall be payable by delivering to Buyer or Seller, as the
case may be, stock certificates representing such adjustment to the Aggregate
Equity Consideration pursuant to this Section 2.06 (with the number of shares of
Buyer Stock to be delivered calculated based on the Buyer Signing Price) or, if
the Aggregate Equity Consideration is uncertificated, other appropriate evidence
of ownership reasonably acceptable to such receiving party.

34



--------------------------------------------------------------------------------



 



     (d) For purposes of this Section 2.06, all references to the Closing
Measurement Date included in the definitions of Adjusted Assets Under Management
and Closing Revenue Run-Rate shall be deemed references to the Closing Date.
     Section 2.07. Allocation of Purchase Price. (a) Buyer and Seller agree that
(i) the Asset Consideration shall consist solely of a portion of the Aggregate
Cash Consideration, (ii) the Merger Consideration shall consist solely of the
Aggregate Equity Consideration and (iii) notwithstanding anything to the
contrary in Section 7.09(b), the consideration for the sale of the Van Kampen
Seed Capital of the Van Kampen Seeded Funds shall consist solely of an amount of
cash equal to the Van Kampen Seed Capital Closing NAV for the Van Kampen Seeded
Funds, which amount shall consist of a portion of the Aggregate Cash
Consideration. Exhibit I attached hereto sets forth the parties allocation of
the Aggregate Cash Consideration and the Aggregate Equity Consideration in
accordance with the preceding sentence.
     (b) As soon as practicable, but in no event later than 60 days, after the
Closing, Buyer shall deliver to Seller a statement (the “Allocation Statement”)
allocating the Asset Consideration (plus Assumed Liabilities, to the extent
properly taken into account under Section 1060 of the Code) among the Purchased
Assets in accordance with Section 1060 of the Code. If within 20 days after the
delivery of the Allocation Statement Seller notifies Buyer in writing that
Seller objects to the allocation set forth in the Allocation Statement, Buyer
and Seller shall use reasonable best efforts to resolve such dispute within
30 days. In the event that Buyer and Seller are unable to resolve such dispute
within 30 days, Buyer and Seller shall jointly cause the Accounting Referee to
resolve the disputed items. Upon resolution of the disputed items, the
allocation reflected on the Allocation Statement shall be adjusted to reflect
such resolution. The costs, fees and expenses of the Accounting Referee shall be
borne equally by Buyer and Seller.
     (c) Seller and Buyer agree to (i) be bound by the final Allocation
Statement and (ii) act in accordance with the final allocation in the
preparation, filing and audit of any Tax return (including filing Form 8594 with
its federal income Tax return for the taxable year that includes the date of the
Closing).
     (d) If an adjustment is made with respect to the Aggregate Purchase Price
pursuant to any of Sections 2.06, 2.07, 2.08 or 11.02, Exhibit I and the
Allocation Statement shall be adjusted as mutually agreed by Buyer and Seller
(and, in the case of the Allocation Statement, in accordance with Section 1060
of the Code), using the procedures set forth in Section 2.07(b), mutatis
mutandis.
     (e) Not later than 60 days prior to the filing of their respective Forms
8594 relating to this transaction, each party shall deliver to the other party a
copy of its Form 8594.

35



--------------------------------------------------------------------------------



 



     Section 2.08. Assignment of Contracts and Rights. Notwithstanding anything
in this Agreement to the contrary, this Agreement shall not constitute an
agreement to assign any Purchased Asset or any right thereunder if an attempted
or actual assignment, without the consent of a third party, would constitute a
breach or in any way adversely affect the rights of Buyer or Seller thereunder.
Seller will use reasonable best efforts to obtain, or cause to be obtained, on
or prior to the Closing Date, the consent of the other parties to any such
Purchased Asset or any claim or right or any benefit arising thereunder for the
assignment thereof to Buyer as Buyer may request. Buyer will cooperate with
Seller, at no additional cost to Buyer, in such manner as may reasonably be
requested in connection therewith. If such consent is not obtained on or prior
to the Closing Date, Seller shall continue to use reasonable best efforts to
obtain any such consent for a period of 90 days after the Closing Date, and in
the event that any such consent is not obtained by the Closing Date, or if an
attempted assignment thereof would be ineffective or would adversely affect the
rights of Seller thereunder so that Buyer would not in fact receive all such
rights, Seller and Buyer will cooperate in a mutually agreeable arrangement (a
“Work-around”) under which Buyer would obtain the benefits and assume the
obligations thereunder in accordance with this Agreement, including
sub-contracting, sub-licensing, or sub-leasing to Buyer, or under which Seller
would enforce for the benefit of Buyer, with Buyer assuming Seller’s obligations
to the extent Buyer would have been responsible therefor if such consent had
been obtained and to the extent Buyer or its Affiliates receive the benefits
thereof, any and all rights of Seller against a third party thereto. Seller will
promptly pay to Buyer when received all monies received by Seller under any
Purchased Asset or any claim or right or any benefit arising thereunder.
Notwithstanding the foregoing, the provisions of this Section 2.08 shall not
apply to any Contracts that are subject to Section 7.05.
     Section 2.09. Certain Adjustments. If, during the period between the date
of this Agreement and the Closing, the outstanding shares of capital stock of
Buyer shall have been increased, decreased, changed into or exchanged for a
different number or kind of shares or securities as a result of any
reorganization, reclassification, recapitalization, stock split or reverse stock
split, combination, exchange or readjustment of shares, or any stock dividend
thereon with a record date during such period or other similar change in
capitalization, the Aggregate Equity Consideration shall be appropriately and
proportionately adjusted.
     Section 2.10. Post-Closing Cash Cap. (a) Notwithstanding anything to the
contrary in this Agreement, unless Seller exercises an Alternative Transaction
Structure Election pursuant to Section 7.11, to the extent that any cash payment
otherwise required to be made by Buyer to Seller under this Agreement after the
Closing would result in the Aggregate Post-Closing Buyer Cash Payments being in
excess of the Post-Closing Cash Cap (any such excess, an “Excess Post-Closing
Buyer Cash Payment”), then:

36



--------------------------------------------------------------------------------



 



     (i) Buyer shall not be required under this Agreement to make such Excess
Post-Closing Buyer Cash Payment to Seller, and
     (ii) in lieu thereof, Buyer shall (x) pay to Seller in cash an amount equal
to 60% of such Excess Post-Closing Buyer Cash Payment, and (y) deliver to Seller
a number of shares of Buyer Stock equal to the quotient (rounded down to the
next whole share) of (A) 40% of such Excess Post-Closing Buyer Cash Payment over
(B) the Buyer COI Price; provided that to the extent delivery of the Buyer Stock
pursuant to this clause (ii) would cause Seller’s beneficial ownership (as
defined in Rule 13d of the Exchange Act) of Buyer Stock to exceed the Common
Stock Cap, Buyer shall deliver to Seller (x) the maximum number of shares of
Buyer Stock that can be owned by Seller without Sellers’ and its Affiliates’
collective ownership exceeding the Common Stock Cap plus (y) a number of shares
of Equivalent Buyer Preferred Stock that is convertible into the number of
shares of Buyer Stock that would have been delivered absent this proviso less
the number of shares of Buyer Stock referred to in clause (x).
     (b) For purposes of this Agreement,
     (i) “Aggregate Post-Closing Buyer Cash Payments” means, at any time, the
aggregate amount of cash payments previously made or to be made at such time by
Buyer to Seller after the Closing.
     (ii) “Buyer COI Price” means $22.75.
     (iii) “Merger Consideration Percentage” means 66.755%.
     (iv) “Post-Closing Cash Cap” means the value determined for X, expressed in
dollars, where:

         
X
  =   ((A * B) / .40) – (A * B) – C
 
       
and
       
 
       
A
  =   the Buyer COI Price;
 
       
B
  =   the excess of (i) the product of the Aggregate Equity Consideration, prior
to any adjustment to such number pursuant to this Agreement, and the Merger
Consideration Percentage, over (ii) the amount of any reduction (expressed as a
number of shares) in the Aggregate Equity Consideration pursuant to Section 2.05
or 2.06(b); and

37



--------------------------------------------------------------------------------



 



         
C
  =   the product of (i) the Aggregate Cash Consideration, prior to any
adjustment to such amount pursuant to this Agreement, and (ii) the Merger
Consideration Percentage.

ARTICLE 3
Representations and Warranties of Seller
     Subject to Section 13.11, except as set forth in the Seller Disclosure
Schedule, Seller represents and warrants to Buyer as of the date of this
Agreement and as of the Closing Date as follows:
     Section 3.01. Organization and Qualification. Seller and each of its
Subsidiaries that owns Purchased Assets is a legal entity duly organized or
incorporated, validly existing and, to the extent such concept is relevant in
the applicable jurisdiction, in good standing under the Laws of its jurisdiction
of organization or incorporation. To the extent relating to the Van Kampen
Business or the ability of Seller to enter into or consummate the transactions
contemplated hereby: (i) Seller and each of its Subsidiaries that owns Purchased
Assets has the requisite corporate or other similar power and authority to own
or lease all of its properties and assets and to carry on its business as
conducted as of the date of this Agreement and to own, lease and operate all of
its properties and assets, in all material respects as conducted, owned, leased
or operated as of the date of this Agreement; and (ii) Seller and each of its
Subsidiaries that owns Purchased Assets is duly qualified to do business in each
jurisdiction in which the nature of its business or the character or location of
the properties and assets owned, leased or operated by it makes such
qualification necessary other than any failure to be so qualified that would
not, individually or in the aggregate, reasonably be expected to have a Van
Kampen Material Adverse Effect. Seller has made available to Buyer prior to the
date of this Agreement complete and correct copies of the Organizational
Documents of Seller and each of its Subsidiaries that owns Purchased Assets as
in effect as of the date of this Agreement.
     Section 3.02. Ownership. Seller or one of its Subsidiaries (including, in
the case of a portion of the Van Kampen Seed Capital, one or more of the
Transferred Entities) is, and, subject to Section 7.05, as of the Closing Date
will be, the legal and beneficial owner of all of the issued and outstanding
equity interests in the Transferred Entities, the Van Kampen Seed Capital and,
subject to Section 7.05, the Purchased Assets and at the Closing will deliver to
Buyer good and valid title to the Transferred Entities, the Van Kampen Seed
Capital and the Purchased Assets, free and clear of any Encumbrances, other than
(in the case of the Purchased Assets only) Permitted Encumbrances. Van Kampen
Parent owns, directly or indirectly, all of the outstanding ownership interests
in each of its

38



--------------------------------------------------------------------------------



 



Subsidiaries and all such ownership interests are owned free and clear of any
Encumbrance. As of the date hereof, the number of shares of Buyer Common Stock
that Seller beneficially owns (as defined in Rule 13d of the Exchange Act) is
set forth in Section 3.02 of the Seller Disclosure Schedule (as determined by
Seller based on its reporting and compliance policies and procedures in respect
thereof) and discussed with Buyer.
     Section 3.03. Corporate Authority. (a) Seller has (or any of its Affiliates
who may be a party to any Ancillary Agreement has) full corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it (or any such Affiliate) is or will be a party and to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereunder and thereunder. The execution, delivery and
performance by Seller (or any such Affiliate) of this Agreement and each of the
Ancillary Agreements to which it is or will be a party, and each of the
transactions contemplated hereunder (including the Merger) and thereunder, have
been duly and validly authorized and no additional corporate or shareholder
authorization or consent is required in connection with the execution, delivery
and performance by Seller (or any such Affiliate) of this Agreement and each of
the Ancillary Agreements to which it (or any such Affiliate) is or will be a
party or any of the transactions contemplated hereunder or thereunder.
     (b) The board of directors of Van Kampen Parent has approved and declared
advisable this Agreement, the Agreement and Plan of Merger and the transactions
contemplated hereby (including the Merger) and resolved to recommend approval
and adoption of this Agreement and the Agreement and Plan of Merger and
(including the Merger) by the sole stockholder of Van Kampen Parent. The sole
stockholder of Van Kampen Parent has approved and adopted this Agreement and the
Agreement and Plan of Merger (including the Merger). No other corporate
proceedings on the part of Van Kampen Parent or its sole stockholder are
necessary to approve this Agreement, the Agreement and Plan of Merger or to
consummate the Merger or other transactions contemplated hereby.
     Section 3.04. Binding Effect. Assuming the due authorization, execution and
delivery of this Agreement and the Ancillary Agreements by Buyer (or, in the
case of the Ancillary Agreements, Buyer or an Affiliate of Buyer), this
Agreement constitutes, and each Ancillary Agreement when executed and delivered
will constitute, a valid and legally binding obligation of Seller (or, in the
case of the Ancillary Agreements, of Seller or an Affiliate of Seller)
enforceable against Seller or such Affiliate in accordance with its terms,
subject (in the case of enforceability) to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
     Section 3.05. Governmental Consents and Approvals. (a) Other than in
connection with (i) the HSR Act or any other Antitrust Laws, (ii) any applicable
banking, securities or other financial services Laws of any banking commission
or

39



--------------------------------------------------------------------------------



 



any securities or other financial services regulator, (iii) the filing of a
certificate of merger with respect to the Merger with the Delaware Secretary of
State or (iv) such other Law, in each case of (i) through (iv) above, that is
set forth on Section 3.05(a) of the Seller Disclosure Schedule (the matters
covered under clauses (i) through (iv) above, collectively, the “Seller Required
Approvals”), Seller and its Affiliates are not required to obtain any
authorization, waiver, consent or approval of, make any filing or registration
with, or give any notice to, any Government Entity or to obtain any Permit in
connection with the execution, delivery and performance by Seller of this
Agreement or the execution, delivery and performance by Seller or its Affiliates
of each of the Ancillary Agreements to which Seller or any of its Affiliates is
or will be a party or the consummation by Seller or its Affiliates of any of the
transactions contemplated hereunder (including the Merger) or thereunder, other
than any authorization, waiver, consent, approval, filing, registration, notice
or Permit, the failure of which to obtain, make or give would not, individually
or in the aggregate, reasonably be expected to have a Van Kampen Material
Adverse Effect. As of the date hereof, Seller is not aware of any reason why any
Seller Required Approvals will not be received in order to permit the
consummation of the transactions contemplated hereby.
     (b) Other than the Seller Required Approvals or as set forth on
Section 3.05(b) of the Seller Disclosure Schedule (the “Transferred Entities
Required Approvals”), no Transferred Entity is required to obtain any
authorization, waiver, consent or approval of, or make any filing or
registration with, or give any notice to, any Government Entity or to obtain any
Permit in connection with the execution, delivery and performance by Seller of
this Agreement, the execution, delivery and performance by Seller or its
Affiliates of each of the Ancillary Agreements to which Seller or any of its
Affiliates is or will be a party or the consummation by Seller or its Affiliates
of any of the transactions contemplated by this Agreement (including the Merger)
or the Ancillary Agreements, other than any authorization, waiver, consent,
approval, filing, registration, notice or Permit the failure of which to obtain,
make or give would not, individually or in the aggregate, reasonably be expected
to have a Van Kampen Material Adverse Effect. As of the date hereof, Seller is
not aware of any reason why any Transferred Entities Required Approvals will not
be received in order to permit the consummation of the transactions contemplated
hereby.
     Section 3.06. Non-Contravention. The execution, delivery and performance by
Seller of this Agreement and by Seller and its Affiliates of each of the
Ancillary Agreements to which Seller or any of its Affiliates is or will be a
party, and the consummation by Seller and its Affiliates of the transactions
contemplated hereunder and thereunder, do not and will not (i) conflict with or
violate any provision of the Organizational Documents of Seller, any Subsidiary
of Seller that owns Purchased Assets, any Affiliate that is a party to an
Ancillary Agreement, any Transferred Entity, or the Funds, (ii) assuming the
receipt of all consents, approvals, waivers and authorizations and the making of
the notices and filings referred to in Section 3.05 or Section 7.05, conflict
with, or result in the

40



--------------------------------------------------------------------------------



 



breach of, or constitute a default under, or result in the termination,
Encumbrance, cancellation, modification or acceleration of any right or
obligation of Seller, any Subsidiary of Seller that owns Purchased Assets, any
Affiliate that is a party to an Ancillary Agreement, any Transferred Entity, any
Fund or the Van Kampen Business under, or give rise to any payment conditioned,
in whole or in part, on a change of control of a Transferred Entity or Fund or
approval or consummation of the transactions contemplated hereby, or result in a
loss of any benefit to which Seller, any Subsidiary of Seller that owns
Purchased Assets, any Affiliate that is a party to an Ancillary Agreement, any
Transferred Entity, any Fund or the Van Kampen Business is entitled, with or
without the giving of notice, the lapse of time or both, under any Contract or
other agreement or instrument binding upon Seller, any Subsidiary of Seller that
owns Purchased Assets, any Affiliate that is a party to an Ancillary Agreement,
any Transferred Entity, the Funds, the Van Kampen Business or to which the
property of Seller, any Subsidiary of Seller that owns Purchased Assets, any
Affiliate that is a party to an Ancillary Agreement, any Transferred Entity, the
Funds or the Van Kampen Business is subject or (iii) assuming the receipt of all
consents, approvals, waivers and authorizations and the making of notices and
filings (A) referred to in Section 3.05 or Section 7.05 or (B) required to be
received or made by Buyer or any of its Affiliates, violate or result in a
breach of or constitute a default under any Law to which Seller, any Subsidiary
of Seller that owns Purchased Assets, any Affiliate that is a party to an
Ancillary Agreement, any Transferred Entity, the Funds or the Van Kampen
Business is subject or under any Permit of Seller or its Subsidiaries that is
related to the Van Kampen Business, other than, in the case of clauses (ii) and
(iii), any conflict, breach, default, termination, Encumbrance, cancellation,
modification, acceleration or loss that would not, individually or in the
aggregate, reasonably be expected to have a Van Kampen Material Adverse Effect
(excluding, for this purpose only, clause (H) of the definition of Material
Adverse Effect).
     Section 3.07. Investment Purpose. Seller is acquiring the Aggregate Equity
Consideration for its own account, solely for the purpose of investment and not
with a view to, or for sale in connection with, any distribution thereof in
violation of the Securities Act or state securities or “blue sky” Law, or with
any present intention of distributing or selling such Aggregate Equity
Consideration in violation of any such Law. Seller has requested, received,
reviewed and considered all information that Seller deems relevant in making an
informed decision to invest in the Buyer Stock or the Equivalent Buyer Preferred
Stock, as the case may be, and has had an opportunity to discuss Buyer’s
business, management and financial affairs with its management and also had an
opportunity to ask questions of officers of Buyer that were answered to Seller’s
satisfaction; provided that such inquires do not impair the rights of Seller to
rely on the representations and warranties of Buyer as set forth in Article 4.
Seller understands that Buyer is relying on the statements contained herein to
establish an exemption from registration under U.S. federal and state securities
Laws. Subject to provisions of Section 6.06, Seller acknowledges that the shares
constituting the Aggregate Equity Consideration are not registered under the

41



--------------------------------------------------------------------------------



 



Securities Act or any other applicable Law and that such shares may not be
transferred, sold or otherwise disposed of except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and pursuant to Laws and regulations of other jurisdictions as
applicable.
     Section 3.08. Legal Proceedings. (a) As of the date of this Agreement,
there is no Legal Proceeding pending against, or to the Knowledge of Seller,
threatened against or affecting Seller, any Subsidiary of Seller (including the
Transferred Entities) or any Fund that challenges the validity or enforceability
of this Agreement or seeks to enjoin or prohibit consummation of the
transactions contemplated by this Agreement.
     (b) Section 3.08(b) of the Seller Disclosure Schedule contains a complete
and correct list, as of the date hereof, of all material pending and, to the
Knowledge of Seller, material threatened Legal Proceedings concerning the Van
Kampen Business. There are no Legal Proceedings pending against or, to the
Knowledge of Seller, threatened against or affecting any Transferred Entity or
the Van Kampen Business, except as would not, individually or in the aggregate,
reasonably be expected to have a Van Kampen Material Adverse Effect.
     (c) There is no material injunction, order, award, judgment, settlement,
decree or regulatory restriction imposed upon or entered into by the Transferred
Entities or Seller or its Affiliates relating to or impacting the Van Kampen
Business (or that, upon consummation of the transactions contemplated by this
Agreement, would apply to Buyer or any of its Subsidiaries).
     Section 3.09. Organization and Qualification. Each Transferred Entity is,
as of the date of this Agreement, and each Transferred Entity will be, as of the
Closing, a legal entity duly organized or incorporated, validly existing and, to
the extent such concept is relevant in the applicable jurisdiction, in good
standing under the Laws of its jurisdiction of organization. Each Transferred
Entity has, as of the date of this Agreement, and each Transferred Entity will
have, as of the Closing, all requisite corporate or other similar power and
authority to own, lease and operate all of its properties and assets and to
carry on its businesses in all material respects as conducted, owned, leased or
operated as of the date of this Agreement. Each Transferred Entity is, as of the
date of this Agreement, and each Transferred Entity will be, as of the Closing,
duly qualified to do business in each jurisdiction where the ownership or
operation of its properties and assets or the conduct of its businesses requires
such Transferred Entity to be so qualified, except for any failure to be so
qualified that would not, individually or in the aggregate, reasonably be
expected to have a Van Kampen Material Adverse Effect. Seller has made available
to Buyer, prior to the date of this Agreement, complete and correct copies of
the Organizational Documents of each of the Transferred Entities, in each case,
as in effect on the date of this Agreement.
     Section 3.10. Capitalization. (a) Section 3.10(a) of the Seller Disclosure
Schedule sets forth, for each Transferred Entity, (A) the name and jurisdiction
of

42



--------------------------------------------------------------------------------



 



organization of such Transferred Entity, (B) the number of shares of authorized
and outstanding capital stock or other equity interests of such Transferred
Entity and the names of the holders thereof and (C) the number of shares of
authorized and outstanding capital stock or other equity interests of such
Transferred Entity that are held in treasury by such Transferred Entity.
     (b) All of the outstanding shares of capital stock and other equity
interests of the Transferred Entities have been duly authorized and are validly
issued, fully paid and non-assessable.
     (c) There are no other outstanding securities, preemptive or other rights,
rights of first refusal, options, warrants, calls, conversion rights, stock
appreciation rights, redemption rights, repurchase rights, agreements, plans,
“tag along” or “drag along” rights, agreements, arrangements, undertakings or
commitments (collectively, “Equity Rights”) (i) under which any Transferred
Entity is or may become obligated to issue, deliver, redeem, purchase or sell,
or cause to be issued, delivered, redeemed, purchased or sold, or in any way
dispose of, any shares of the capital stock or other equity interests, or any
securities or obligations that are exercisable or exchangeable for, or
convertible into, any shares of the capital stock or other equity interests, of
such Transferred Entity, and no securities or obligations evidencing such rights
are authorized, issued or outstanding, (ii) giving any Person a right to
subscribe for or acquire any equity interest in any Transferred Entity or
(iii) obligating any of the Transferred Entities to issue, grant, adopt or enter
into any such Equity Right in respect of any Transferred Entity. None of the
Transferred Entities has any (x) outstanding Indebtedness that could convey to
any Person the right to vote, or that is convertible into or exercisable for
Transferred Equity Interests or equity of any Transferred Entity or (y) rights
that entitle or convey to any Person the right to vote with the holders of the
equity interests of the Transferred Entities on any matter. The outstanding
capital stock and other equity interests of the Transferred Entities are not
subject to any Contract restricting or otherwise relating to the voting,
dividend rights or disposition of such capital stock or other equity interests.
There are no outstanding or authorized phantom stock, profit participation or
similar rights providing economic benefits based, directly or indirectly, on the
value or price of the capital stock or other equity interests of the Transferred
Entities.
     Section 3.11. Financial Information. (a) The unaudited interim combined
balance sheet (the “Balance Sheet”) as of June 30, 2009 (the “Balance Sheet
Date”) of the Van Kampen Business (for the avoidance of doubt, including the
Purchased Assets and Assumed Liabilities), (i) has been based on financial
records of the Seller and its Subsidiaries that are in accordance with GAAP and
(ii) fairly presents, on such basis, in all material respects the combined
financial position of the Transferred Entities, together with the Purchased
Assets, as of the date thereof (subject to normal year-end audit adjustments,
none of which would be expected to be material). The unaudited interim combined
statement of income (the “Income Statement”) for the six months ended June 30,
2009 of the

43



--------------------------------------------------------------------------------



 



Transferred Entities, together with the Purchased Assets, (i) has been based on
financial records of the Seller and its Subsidiaries that are in accordance with
GAAP and (ii) fairly presents, on such basis, in all material respects the
combined results of operations of the Transferred Entities, together with the
Purchased Assets, for such period (subject to normal year-end audit adjustments,
none of which is expected to be material). It is understood that (i) expenses on
the income statement referred to in the preceding sentence fully comprise the
direct and indirect expenses incurred to support the Van Kampen Business,
(ii) such direct expenses include investment team and distribution compensation
reported on the basis of Economic Compensation, occupancy, equipment,
information processing and marketing fees and (iii) such expenses include
support services costs (Operations, IT, HR, Finance, Internal Audit and
Legal/Compliance), and reflect both direct expenses and an allocation of the Van
Kampen Business’ share of the costs of services and functions that support
Seller’s global investment management business (with any compensation costs also
reported on the basis of Economic Compensation). Complete and correct copies of
the unaudited financial statements described in the first two sentences of this
Section 3.11(a) (the “Financial Statements”) are set forth on Section 3.11(a) of
the Seller Disclosure Schedule.
     (b) The Balance Sheet does not reflect any asset, other than deferred tax
assets attributable to differences between tax and book accounting treatment,
that will not be transferred to Buyer either as a Purchased Asset or pursuant to
the Merger after giving effect to the transactions contemplated hereunder
(excluding routine dispositions of assets in the ordinary course of business
consistent with past practice and permitted by Section 5.01(b)) and the Income
Statement reflects the results of the operations of the Van Kampen Business as
conducted as part of Seller. The Financial Statements reflect all costs that
historically have been incurred in connection with the operation of the Van
Kampen Business.
     (c) Seller and its Subsidiaries (including the Transferred Entities)
maintain in all material respects internal control over financial reporting to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including policies and procedures that (i) pertain to the maintenance
of records that in reasonable detail accurately and fairly reflect the
transactions and dispositions of the assets of the Transferred Entities,
(ii) provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with GAAP, and that
receipts and expenditures of the Transferred Entities are being made only in
accordance with authorizations of management and directors of the Transferred
Entities and (iii) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the assets of the
Transferred Entities that could have a material effect on the financial
statements.
     (d) Section 3.11(d) of the Seller Disclosure Schedule correctly sets forth
all Indebtedness of the Van Kampen Business to third parties (which, for the

44



--------------------------------------------------------------------------------



 



avoidance of doubt, does not include Seller and its Affiliates) as of the date
set forth on such Schedule, and for each item of such Indebtedness set forth
thereon, identifies the debtor, the principal amount as of the date of this
Agreement, the creditor, the maturity date and the collateral, if any, securing
the Indebtedness.
     Section 3.12. Absence of Undisclosed Liabilities. There are no liabilities
or obligations of the Van Kampen Business (whether known, absolute, accrued,
contingent or otherwise and whether due or to become due), except for
(a) liabilities or obligations to the extent reflected or reserved against on
the Financial Statements, (b) liabilities or obligations that were incurred by
the Van Kampen Business as a result of this Agreement or any Ancillary
Agreement, (c) liabilities or obligations incurred in the ordinary course of
business consistent with past practice since the Balance Sheet Date or (d) other
undisclosed liabilities, which have not had, and would not reasonably be
expected to have, individually or in the aggregate, a Van Kampen Material
Adverse Effect.
     Section 3.13. Taxes. (a) All material Tax Returns with respect to the
Transferred Entities required to be filed have been duly and timely filed with
the appropriate Government Entity, and all such Tax Returns are true, correct
and complete in all material respects, and the Transferred Entities have timely
paid all material Taxes due with respect to the periods covered by such Tax
Returns. All other material Taxes of the Transferred Entities have been paid, or
an adequate provision has been made therefor on the appropriate financial
statements in accordance with GAAP, IFRS, or other relevant applicable
accounting principles.
     (b) Each of the Transferred Entities has withheld from its employees,
independent contractors or Affiliates, and other third parties all material
amounts required to be withheld with respect to any amounts paid or benefits
furnished to any such Person and timely paid such amounts withheld to the
appropriate Government Entity (or other authority) or set aside in an account
for such purpose such amounts for all periods, in each case, in material
compliance with all Tax withholding provisions under applicable Laws.
     (c) There are no material audits, examinations, investigations or other
proceedings pending or threatened in writing in respect of Taxes of or with
respect to any of the Transferred Entities, no material issues that have been
raised by a Government Entity in connection with any examination of the Tax
Returns referred to in Section 3.13 are currently pending, and all material
deficiencies asserted or material assessments made, if any, as a result of such
examinations have been paid in full, or an adequate provision has been made
therefor on the appropriate financial statements in accordance with GAAP, IFRS,
or other relevant applicable accounting principles.
     (d) None of the Transferred Entities has any material liability for the
Taxes of any Person under Treas. Reg. Section 1.1502-6 (or any similar provision
of U.S. state or local or foreign Tax Law), or as a transferee or successor,
other than with respect to (i) the consolidated, combined or unitary group of
which Van

45



--------------------------------------------------------------------------------



 



Kampen Parent was the common parent or (ii) the consolidated, combined or
unitary group of which Seller is the common parent.
     (e) None of the Transferred Entities has any material liability for the
Taxes of any Person by Contract.
     (f) There are no Encumbrances for Taxes, other than Permitted Encumbrances,
upon any of the assets of any Transferred Entity or any Purchased Assets. The
Seller and each other entity transferring an interest in United States real
property hereunder is not a foreign person within the meaning of
Section 1445(b)(2) of the Code.
     (g) There is no (i) waiver of any statute of limitations in respect of
material income Taxes, (ii) agreement for any extension of time with respect to
a material income Tax assessment or deficiency or (iii) power of attorney has
been granted with respect to material Taxes, in each case, relating to any
Transferred Entity or the assets thereof. None of the Transferred Entities is a
party to, is bound by, or has any obligation or liability under, any material
income Tax allocation or sharing agreement or arrangement.
     (h) None of the Transferred Entities will be required to include any item
of income in, or exclude any item of deduction from, taxable income for any
period ending after the Closing as a result of any (i) request for a ruling,
advance pricing agreement or “closing agreement” as defined in Section 7121 of
the Code (or any corresponding or similar provision of U.S. state or local or
foreign Tax Law); (ii) material installment sale or open transaction disposition
made on or before the Closing Date; or (iii) adjustment pursuant to Section
481(a) of the Code or any similar provision of U.S. state or local Tax Law.
     (i) None of the Transferred Entities has constituted either a “distributing
corporation” or “controlled corporation” (within the meaning of
Section 355(e)(1)(A) of the Code) in a distribution of stock qualifying for
tax-free treatment under Section 355 of the Code (i) in the two (2) years prior
to the date of this Agreement or (ii) in a distribution which could otherwise
constitute a “plan” or “series of related transactions” (within the meaning of
Section 355 of the Code) with the transactions contemplated by this Agreement.
     (j) No Transferred Entity has participated in any “listed transaction”
within the meaning of Treas. Reg. Section 1.6011-4(c)(3)(i)(A).
     (k) Neither Seller nor any of its Affiliates has taken or agreed to take
any action, or is aware of any fact or circumstance, that could reasonably be
expected to prevent the Merger from qualifying as a 368 Reorganization. This
Section 3.13(k) shall not be applicable if Seller has made an Alternative
Transaction Structure Election pursuant to Section 7.11.
     (l) With respect to the Purchased Assets, (i) all Taxes which will have
been required to be paid on or prior to the date hereof, the non-payment of
which

46



--------------------------------------------------------------------------------



 



would result in a Lien on any Purchased Asset have been paid, and (ii) Seller
has established or caused to be established, in accordance with GAAP applied on
a basis consistent with that of preceding periods, adequate reserves for the
payment of, and will timely pay, all Taxes which arise from or with respect to
the Purchased Assets or the operation of the Van Kampen Business and are
incurred in or attributable to the Pre-Closing Tax Period, the non-payment of
which would result in a Lien on any Purchased Asset.
     Section 3.14 . Employee Benefits.
     (a) Each material Benefit and Compensation Arrangement is listed on
Section 3.14(a)(i) of the Seller Disclosure Schedule. Each Assumed Benefit and
Compensation Arrangement and each material Foreign Benefit Plan is separately
identified on Section 3.14(a)(ii) and Section 3.14(a)(iii), respectively, of the
Seller Disclosure Schedule. Each Assumed Benefit and Compensation Arrangement is
maintained exclusively for the benefit of Van Kampen Business Employees or
former employees of a Transferred Entity. Seller has made available to Buyer
(i) a copy of each Assumed Benefit and Compensation Arrangement and a copy or
summary of each material Benefit and Compensation Arrangement that is not an
Assumed Benefit and Compensation Arrangement, and (ii) with respect to each
Assumed Benefit and Compensation Arrangement (where applicable), (A) the most
recent summary plan description, (B) the most recent determination letter
received from the Internal Revenue Service, (C) the most recent Form 5500 Annual
Report, (D) the most recent audited financial statement and actuarial valuation
report and (E) the version effective as of the date of this Agreement of all
related agreements (including trust agreements) and insurance Contracts and
other Contracts which implement such Assumed Benefit and Compensation
Arrangement.
     (b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Van Kampen Material Adverse Effect, (i) each Assumed Benefit
and Compensation Arrangement is and has been operated in compliance with all
applicable Laws of the relevant jurisdiction (including any local regulatory or
Tax approval requirements) and, to the extent relevant, the governing provisions
of such Assumed Benefit and Compensation Arrangement and (ii) no Legal
Proceeding is pending or, to the Knowledge of Seller, threatened with respect to
any Assumed Benefit and Compensation Arrangement.
     (c) Each Assumed Benefit and Compensation Arrangement that is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service stating that the plan is
so qualified and to the Knowledge of Seller no event exists that is reasonably
likely to result in the loss of such qualification.
     (d) As of the date of this Agreement, none of Seller nor any of the
Transferred Entities nor any of their respective ERISA Affiliates has (i) failed
to make any contribution or payment to any U.S. Benefit Plan that is (A) an

47



--------------------------------------------------------------------------------



 



“employee pension benefit plan,” within the meaning of Section 3(2) of ERISA,
that is subject to Title IV of ERISA or Section 412 of the Code, (B) a
Multiemployer Plan or (C) a Multiple Employer Plan, in each case, which failure
has resulted or could reasonably be expected to result in the imposition of any
liability on the Transferred Entities or Purchaser or its Affiliates on or after
the Closing Date, (ii) incurred any liability under Title IV of ERISA (other
than a liability to the Pension Benefit Guaranty Corporation for premiums under
Section 4007 of ERISA), which liability is or could reasonably be expected to
become a liability of the Transferred Entities or Purchaser or its Affiliates on
or after the Closing Date or (iii) failed to comply with the continuation
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code, which liability is or could reasonably be expected to become a liability
of the Transferred Entities or Purchaser or its Affiliates on or after the
Closing Date.
     (e) Each Assumed Benefit and Compensation Arrangement that is a
“nonqualified deferred compensation plan” (as defined for purposes of
Section 409A(d)(1) of the Code) that is subject to Section 409A of the Code has
since (i) January 1, 2005, been maintained and operated in good faith compliance
with Section 409A of the Code and Notice 2005-1, (ii) October 3, 2004, not been
“materially modified” (within the meaning of Notice 2005-1) and (ii) January 1,
2009, been in documentary and operational compliance with Section 409A of the
Code.
     (f) With respect to each Assumed Benefit and Compensation Arrangement:
(i) all material contributions, reserves or premium payments required to be made
with respect to any Van Kampen Business Employee or former employee of the Van
Kampen Business have been made or have been accrued or otherwise adequately
reserved for in the Financial Statements or will otherwise be timely made prior
to the Closing Date and reflected on the Closing Balance Sheet; and (ii) there
are no unfunded liabilities with respect to any such arrangements (including for
termination indemnities) that are not reflected in the Financial Statements,
other than any unfunded liabilities that have not had, and would not reasonably
be expected to have, individually or in the aggregate, a Van Kampen Material
Adverse Effect.
     (g) There has been no amendment to, or announcement by Seller or any of its
Affiliates in respect of the Van Kampen Business Employees relating to, or
change in employee participation or coverage under, any Assumed Benefit and
Compensation Arrangement that would either (i) increase the expense of
maintaining such Assumed Benefit and Compensation Arrangement above the level of
the expense incurred therefor for the year ended December 31, 2008 or
(ii) increase the compensation and benefits that are or could become payable or
provided to the Van Kampen Business Employees above the levels of compensation
and benefits provided to them for the year ended December 31, 2008. No condition
exists that would prevent any Assumed Benefit and Compensation Arrangement from
being merged, amended or terminated in accordance with its terms and applicable
Law.

48



--------------------------------------------------------------------------------



 



     (h) Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement (whether alone or in connection with
other events) will (i) entitle any Van Kampen Business Employees to severance
pay or benefits or any increase in severance pay or benefits or result in an
increase in the applicable notice period upon any termination of employment on
or after the date of this Agreement or (ii) accelerate the time of any payment
or vesting or result in any payment or funding (through a grantor trust or
otherwise) of compensation or benefits under, increase the amount payable or
result in any other obligation pursuant to any of the Assumed Benefit and
Compensation Arrangements.
     (i) No U.S. Benefit Plan that is an Assumed Benefit and Compensation
Arrangement provides, or reflects or represents any liability to provide,
retiree health or life benefits (including, without limitation, death or medical
benefits), whether or not insured, with respect to any Van Kampen Business
Employee or former employee of the Van Kampen Business, or any spouse or
dependent of any such Van Kampen Business Employee or former employee of the Van
Kampen Business, beyond such employee’s retirement or other termination of
employment with Seller and its Subsidiaries other than (i) coverage mandated by
Part 6 of Title I of ERISA or Section 4980B of the Code or any similar state or
local Law or any similar continuation coverage provided with respect to such
employee’s domestic partner, (ii) retirement or death benefits under any plan
intended to be qualified under Section 401(a) of the Code or (iii) disability
benefits that have been fully provided for by insurance under a Benefit and
Compensation Arrangement that constitutes an “employee welfare benefit plan”
within the meaning of Section 3(1) of ERISA.
     (j) Seller has provided Buyer the following information with respect to
each Van Kampen Business Employee: his or her current rate of annual base salary
or current wages; 2009 bonus guarantee, if applicable; job title; employment
status (full- or part-time, absent or on leave); work location; credited service
date; fiscal year 2008 bonus and the makeup of such bonus (i.e., the portion
that was granted in cash and the portion that was granted in long-term incentive
compensation); the aggregate number of equity-based compensation awards that he
or she holds as of the most recent practicable date; and date of hire (the “Van
Kampen Business Employee Information List”).
     (k) Each Seller Equity Award held by a Transferred Employee that is
outstanding under any Seller Equity Plan on such Transferred Employee’s Transfer
Date will, pursuant to the terms of any such Seller Equity Plan, if unvested,
become fully vested and, to the extent applicable, exercisable, on such Transfer
Date.
     Section 3.15. Permits. The Transferred Entities hold all Permits required
to own or lease their properties and assets and to conduct the Van Kampen
Business conducted by them under and pursuant to all applicable Laws, in each
case, other than any failure to hold any Permit that would not, individually or
in

49



--------------------------------------------------------------------------------



 



the aggregate, reasonably be expected to have a Van Kampen Material Adverse
Effect. All such Permits are valid and in full force and effect, except for
those the failure of which to be valid or to be in full force and effect would
not, individually or in the aggregate, reasonably be expected to have a Van
Kampen Material Adverse Effect. No violations with respect to such Permits have
occurred and no Legal Proceedings are pending or, to the Knowledge of Seller,
threatened to suspend, cancel, modify, revoke or materially limit any such
Permits, except, in each case, as would not, individually or in the aggregate,
reasonably be expected to have a Van Kampen Material Adverse Effect. Each Van
Kampen Business Employee who is required to be registered or licensed as a
registered representative, investment adviser representative, sales person or an
equivalent person with any Government Entity is duly registered as such and such
registration is in full force and effect, except for such failures to be so
registered or for such registration to remain in full force and effective that,
individually or in the aggregate, would not reasonably be expected to have a Van
Kampen Material Adverse Effect.
     Section 3.16. Intellectual Property. (a) Section 3.16(a) of the Seller
Disclosure Schedule lists all material Contracts (excluding licenses for
commercial off the shelf computer software) pursuant to which (i) with respect
to the Van Kampen Business only, the Seller or any of its Subsidiaries and/or
(ii) any of the Transferred Entities, in each case obtains or grants the right
to use any Intellectual Property Right.
     (b) Section 3.16(b) of the Seller’s Disclosure Schedules includes a
complete and accurate list of all United States, foreign and multinational:
(i) Patents and Patent applications; (ii) registered Trademarks and Trademark
applications; (iii) Internet domain names and (iv)Copyright registrations and
applications, in each case, that are material to the conduct of the Van Kampen
Business and are owned by one or more of the Transferred Entities or included in
the Purchased Assets.
     (c) The material Owned Seller Intellectual Property Rights are exclusively
owned by the Seller, its Subsidiaries, and/or the Transferred Entities free and
clear of all Encumbrances, other than Permitted Encumbrances and neither Seller
nor any of its Subsidiaries (including the Transferred Entities) has granted any
exclusive license of or right to use any such Owned Seller Intellectual Property
Rights to any other party except for any such license of or right to use which
does not materially affect the operation of the Van Kampen Business.
     (d) Except as would not, individually or in the aggregate, reasonably be
expected to have a Van Kampen Material Adverse Effect:
     (i) To the Knowledge of Seller, the conduct of the Van Kampen Business as
currently conducted does not infringe or misappropriate the Intellectual
Property Rights of any other Person. Neither Seller nor any of its Subsidiaries
(including the Transferred

50



--------------------------------------------------------------------------------



 



Entities) has within the past two years received any written notice or written
claim asserting that the conduct of the Van Kampen Business or the Transferred
Entities infringes or misappropriates the Intellectual Property Rights of any
other Person. To the Knowledge of the Seller, none of the Owned Seller
Intellectual Property Rights is being infringed or misappropriated by any other
Person. None of the Owned Seller Intellectual Property Rights has been adjudged
invalid or unenforceable in whole or part, and, to the Knowledge of the Seller,
all such Intellectual Property Rights are valid and enforceable.
     (e) Seller and its Subsidiaries, with respect to the Van Kampen Business,
and the Transferred Entities have taken commercially reasonable steps to protect
their rights in the material Trade Secrets owned by any of them, excluding any
information that any such Person, in the exercise of its business judgment,
determined was of insufficient value to protect as a Trade Secret
     (f) Except as otherwise set forth in this Agreement and subject to the
terms and conditions of the IP Matters Agreement, immediately following the
Closing, Buyer (including through the Transferred Entities) will own or have the
right to use pursuant to written Contracts all Trademarks used in the conduct of
the Van Kampen Business as of the date of this Agreement.
     Section 3.17. Labor. None of the Transferred Entities is a party to or
bound by any labor agreement, union contract or collective bargaining agreement,
and there are no labor unions or other organizations representing any Van Kampen
Business Employee, works councils or employee representative bodies within the
Transferred Entities or affecting the Van Kampen Business Employees. Except as
would not, individually or in the aggregate, reasonably be expected to have a
Van Kampen Material Adverse Effect, each Transferred Entity and Seller and any
other Affiliate of Seller (in respect of the employment of any of the Van Kampen
Business Employees) which employs any Van Kampen Business Employee is or has
been in compliance with all applicable Laws in respect of employment and
employment practices including all Laws in respect of terms and conditions of
employment, health and safety, employee independent contractor classifications,
wages and hours of work, child labor, immigration, employment discrimination,
disability rights or benefits, equal opportunity, plant closures and layoffs,
affirmative action, workers’ compensation, labor relations, employee leave
issues, unemployment insurance and the collection and payment of withholding or
social security Taxes and any similar Tax. Since January 1, 2008, there has not
been, and there is not now pending or, to the Knowledge of Seller, threatened
(a) any material strike, lockout, slowdown, picketing or work stoppage with
respect to the Van Kampen Business Employees or (b) any unfair labor practice
charge against the Van Kampen Business, in the case of (b), that have had or
resulted in or would, individually or in the aggregate, reasonably be expected
to have a Van Kampen Material Adverse Effect. None of the Van Kampen Business
Employees are employed in jurisdictions other than the United States, United
Kingdom or Japan.

51



--------------------------------------------------------------------------------



 



     Section 3.18. Contracts. (a) Section 3.18(a) of the Seller Disclosure
Schedule contains a complete and correct list of all of the following Contracts
in effect as of the date of this Agreement pursuant to which the Van Kampen
Business is conducted or otherwise primarily related to the Van Kampen Business
(other than any such Contracts of Seller or any of its Affiliates (other than
any Transferred Entity) relating to the Van Kampen Business or any Fund or
pursuant to which the Van Kampen Business or any Fund receives any benefit where
such Contract is not an Assumed Liability) (the “Specified Contracts”):
     (i) any Contract for the placement, distribution or sale of shares, units
or other ownership interests of a Fund that is reasonably expected to provide
for payments to, or provide for payments from, the Van Kampen Business in excess
of $300,000 in 2009 or 2010, other than, in each case, Contracts in respect of
the Purchased Assets where such Contract is not an Assumed Liability;
     (ii) any administration agreement or any other Contract for the provision
of administrative services that is reasonably expected to provide for payments
to, or provide for payments from, the Van Kampen Business in 2009 or 2010 in
excess of $300,000 and by its terms is not terminable without penalty upon
notice of 60 days or less, other than, in each case, Contracts in respect of the
Purchased Assets where such Contract is not an Assumed Liability;
     (iii) any other Contract, other than a Benefit and Compensation Arrangement
and other than Contracts in respect of the Purchased Assets where such Contract
is not an Assumed Liability, that is reasonably expected to provide for payments
to, or provide for payments from, the Van Kampen Business in excess of $300,000
in 2009 or 2010;
     (iv) any Contract prohibiting or restricting in any material respect the
ability of any Transferred Entity or the Van Kampen Business (or, following the
Closing, Buyer and its Affiliates) to conduct its business, to engage in any
business, to solicit any Person, to operate in any geographical area or to
compete with any Person, that limits in any material respect the freedom of any
Transferred Entity or the Van Kampen Business (or, following the Closing, Buyer
and its Affiliates) to solicit or hire employees, or that requires any
Transferred Entity or the Van Kampen Business (or, following the Closing, Buyer
and its Affiliates) to deal exclusively with any Person;
     (v) any Contract for any joint venture, strategic alliance, partnership or
similar arrangement involving a sharing of profits or expenses or payments based
on revenues, profits or assets under management of any Affiliate of Seller or
any Fund that is reasonably expected to account for revenue to the Van Kampen
Business in 2009 or 2010 in excess of $300,000 on an annual (or annualized)
basis or that

52



--------------------------------------------------------------------------------



 



would reasonably be expected to be material to the Van Kampen Business, taken as
a whole;
     (vi) any Contract relating to any Indebtedness of the Van Kampen Business
in an amount in excess of $500,000, other than: (A) any Indebtedness solely
between Transferred Entities; or (B) any Indebtedness for which the Van Kampen
Business will not be liable following the Closing;
     (vii) any Contract (including any so-called take-or-pay or keep well
agreements) under which (A) any Person has directly or indirectly guaranteed or
assumed Indebtedness, liabilities or obligations of the Van Kampen Business, or
(B) the Van Kampen Business has directly or indirectly guaranteed or otherwise
agreed to be responsible for Indebtedness or liabilities of any Person (other
than any Transferred Entity);
     (viii) any Affiliate Arrangement that will be in effect after the Closing;
     (ix) any Contract, other than a Benefit and Compensation Arrangement, that
provides for earn-outs or other similar contingent obligations;
     (x) any Contract relating to the acquisition or disposition of any assets
or business (whether by merger, sale of stock, sale of assets or otherwise) with
any outstanding obligations as of the date of this Agreement that are or could
be material to the Van Kampen Business or containing any right of first refusal,
right of first offer or similar right;
     (xi) any Contract which contains (A) a “clawback” or similar undertaking by
the Van Kampen Business requiring the reimbursement or refund of any fees or
(B) a “most favored nation” or similar provision; and
     (xii) any other Contract not made in the ordinary course of business
consistent with past practice that is material to the Van Kampen Business.
     (b) Each (i) Specified Contract, (ii) Investment Advisory Arrangement which
accounts for more than $150,000 of revenue to the Van Kampen Business on an
annualized basis and (iii) Contract that contains key person provisions
pertaining to Van Kampen Business Employees ((i), (ii) and (iii) being the
“Significant Contracts”) is in full force and effect, and is valid and binding
on the Transferred Entity that is a party thereto, and, to the Knowledge of
Seller, on each other party thereto, except as would not, individually or in the
aggregate, reasonably be expected to have a Van Kampen Material Adverse Effect.
Seller has made available to Buyer prior to the date of this Agreement a
complete and correct copy of each Significant Contract, including all material
amendments,

53



--------------------------------------------------------------------------------



 



modifications and supplements thereto as in effect on the date of this
Agreement. There exists no breach, violation or default of any Significant
Contract on the part of any Transferred Entity or the Van Kampen Business which
(with or without notice or lapse of time or both) would, individually or in the
aggregate, reasonably be expected to have a Van Kampen Material Adverse Effect.
No Transferred Entity or any of its Affiliates has received any written notice
that it has breached, violated or defaulted under, or of an intention to
terminate, not to renew or to challenge the validity or enforceability of any
Significant Contract, except for any such breach, violation, default,
termination, failure to renew or challenge of which would not, individually or
in the aggregate, reasonably be expected to have a Van Kampen Material Adverse
Effect.
     (c) As of the date hereof, the Van Kampen Business has not entered into and
is not bound by or subject to any of the following:
     (i) other than investment management and distribution Contracts entered
into in the ordinary course of business consistent with past practice and
standard indemnities contained in the Organizational Documents for the
Transferred Entities in favor of current or former directors, officers and
employees of the Van Kampen Business for operating in that capacity, any
Contract providing for the indemnification of any Person with respect to
liabilities that would reasonably be expected to result in aggregate
indemnification payments by the Van Kampen Business in excess of $250,000;
     (ii) other than Contracts entered into in the ordinary course of business
consistent with past practice, any type of Contract to cap fees, share fees or
other payments, share expenses, waive fees or to reimburse or assume any or all
fees or expenses thereunder that in any such case would be material to the Van
Kampen Business, taken as a whole; or
     (iii) other than Contracts entered into in the ordinary course of business
consistent with past practice, any Contract requiring the Van Kampen Business
(A) to co-invest with any other Person, (B) to provide seed capital or similar
investment or (C) to invest in any investment product.
     (d) Notwithstanding anything to the contrary contained in this Agreement,
in no event shall Specified Contracts include any Investment Advisory
Arrangement.
     (e) Section 3.18(e) of the Seller Disclosure Schedule sets forth a list of
all Investment Advisory Arrangements that contain any “most favored nation”
provisions.

54



--------------------------------------------------------------------------------



 



     (f) Section 3.18(f) of the Seller Disclosure Schedule sets forth a
description of any “key person” provision pertaining to Van Kampen Business
Employees in any Contract.
     Section 3.19. Absence of Changes. Since June 30, 2009, (a) no event or
events have occurred or circumstance or circumstances have arisen or condition
or conditions exist which has had or would reasonably be expected to have,
individually or in the aggregate, a Van Kampen Material Adverse Effect and
(b) prior to the date of this Agreement, except, in the case of clause (i), for
any actions taken in connection with any transactions contemplated by this
Agreement or any Ancillary Agreement or any efforts to sell the Van Kampen
Business (i) the Van Kampen Business has been conducted in the ordinary course
consistent with past practices of the Van Kampen Business and (ii) no
Transferred Entity has, and neither Seller nor any of its Subsidiaries has in
connection with the Van Kampen Business, taken any action that would be
prohibited by Sections 5.01(b)(A), 5.01(b)(B), 5.01(b)(D), 5.01(b)(F),
5.01(b)(G), 5.01(b)(I), 5.01(b)(J), 5.01(b)(K), 5.01(b)(Q) or 5.01(b)(S) (but
only with respect to actions prohibited by the subsections of 5.01(b) listed in
this clause) had such terms been applicable during such period.
     Section 3.20. Compliance with Laws. (a) Except with respect to Taxes (which
is specifically provided for in Section 3.13 and Article 8), in the past three
years, the Van Kampen Business and the Funds have complied with, and are
currently in compliance with, and currently operate and maintain their
businesses in compliance with, all applicable Laws, except for such failures to
comply as would not, individually or in the aggregate, reasonably be expected to
have a Van Kampen Material Adverse Effect. No unresolved investigation by any
Government Entity with respect to the Van Kampen Business or the Funds is
pending or, to the Knowledge of Seller, threatened, and no Government Entity has
notified Seller or its Subsidiaries (including any Transferred Entity) in
writing or, to the Knowledge of Seller, orally of its intention to conduct the
same, except in any such case, such investigations as would not, individually or
in the aggregate, reasonably be expected to have a Van Kampen Material Adverse
Effect. None of Seller or its Subsidiaries (with respect to the Van Kampen
Business), the Transferred Entities or the Funds has received any written or, to
the Knowledge of Seller, oral notice or communication (i)of any unresolved
violation or exception by any Government Entity relating to any examination of
the Van Kampen Business, (ii) threatening to revoke or condition the
continuation of any Permit or (iii)restricting or disqualifying their activities
(except for restrictions generally imposed by rule, regulation or administrative
policy on similarly regulated Persons generally), except in any such case, as
would not, individually or in the aggregate, reasonably be expected to have a
Van Kampen Material Adverse Effect.
     (b) Seller has made available to Buyer prior to the date of this Agreement
correct and complete copies of (i) each current Uniform Application for
Investment Adviser Registration on Form ADV as on file with the SEC as of

55



--------------------------------------------------------------------------------



 



the date of this Agreement relating to any of the Transferred Entities and
including Part II thereof (or a brochure in lieu thereof), reflecting all
amendments thereto to the date of this Agreement (each, a “Form ADV”), and
(ii) the currently effective version of any other similar applications, forms
and filings that are material to the Van Kampen Business and required to be
filed with a Government Entity by any Transferred Entity or by Seller or its
Subsidiaries with respect to the Van Kampen Business under any applicable Law in
connection with its business as an investment adviser. Such applications, forms
and filings are in compliance in all material respects with the applicable
requirements of the Investment Advisers Act and such other applicable Laws, and
the Van Kampen Business is in compliance in all material respects with
applicable requirements of the Investment Advisers Act and such other Laws
applicable to the Van Kampen Business as an investment adviser.
     (c) The Van Kampen Business and the Transferred Entities are in compliance
in all material respects with applicable requirements of the Commodity Exchange
Act and the rules of the National Futures Association. Except as would not
reasonably be expected to have, individually or in the aggregate, a Van Kampen
Material Adverse Effect, (i) each Fund (or the Transferred Entity that is the
operator thereof) that is exempt from registration as a commodity pool operator
under the Commodity Exchange Act has filed an appropriate claim of exclusion or
exemption to the extent required and (ii) each Fund (or such operator thereof)
(x) has filed all required documentation with the National Futures Association
and (y) conducts its business in compliance in all material respects with
applicable requirements of the Commodity Exchange Act and the rules of the
National Futures Association. Except as would not reasonably be expected to
have, individually or in the aggregate, a Van Kampen Material Adverse Effect,
each Transferred Entity that is a commodity trading advisor (“CTA”) as defined
in the Commodity Exchange Act (i) has either filed an appropriate claim of
exemption or has registered as a CTA with the National Futures Association and
(ii) has filed all required documentation and conducts its business in
compliance in all material respects with applicable requirements of the
Commodity Exchange Act and the rules of the National Futures Association.
     (d) The Broker-Dealer is the only Transferred Entity registered as a broker
or dealer under the Exchange Act. The Broker-Dealer is duly registered under the
Exchange Act as a broker-dealer with the SEC, and is in compliance in all
material respects with the applicable provisions of the Exchange Act, including
the net capital requirements and customer protection requirements thereof. The
Broker-Dealer is a member in good standing with FINRA and in compliance in all
material respects with all applicable rules and regulations of FINRA. Except as
would not reasonably be expected to have, individually or in the aggregate, a
Van Kampen Material Adverse Effect, (i) the Broker-Dealer is duly registered as
a broker-dealer under, and in compliance with, the Laws of all jurisdictions in
which it is required to be so registered and (ii) each non-U.S. broker dealer
that is a Transferred Entity has all Permits and memberships, and operates in
compliance with all applicable Laws.

56



--------------------------------------------------------------------------------



 



     (e) Seller has made available to Buyer prior to the date of this Agreement
correct and complete copies of the Broker-Dealer’s Uniform Application for
Broker-Dealer Registration on Form BD filed since January 1, 2007 and through
the date of this Agreement, reflecting all amendments thereto filed with the SEC
prior to and as of the date of this Agreement (a “Form BD”). The Form BD of the
Broker-Dealer is in compliance in all material respects with the applicable
requirements of the Exchange Act.
     (f) None of the Broker-Dealer, any other Transferred Entity required to be
registered as a broker-dealer or, to the Knowledge of Seller, any “associated
person” of any such Person is subject to a “statutory disqualification” as such
terms are defined in the Exchange Act, and there is no investigation pending or
to the Knowledge of Seller threatened against any Transferred Entity, whether
formal or informal, that is reasonably likely to result in such a statutory
disqualification, except in either case for a “statutory disqualification” (or
its equivalent under any applicable state or foreign Law), that would not
reasonably be expected to be material to such broker-dealer.
     (g) No Seller, Subsidiary of Seller (including any Transferred Entity) or
any of their respective “affiliated persons” (as that term is defined in the
Investment Company Act as interpreted by the SEC or its equivalent under any
applicable state or foreign Law) has any express or implied understanding or
arrangement that would impose an unfair burden on any ’40 Act Fund as a result
of the transactions contemplated by this Agreement or would in any way make
unavailable to Seller the benefits of Section 15(f) of the Investment Company
Act, or any similar safe harbors provided by any applicable state or foreign
Law, with respect to such Fund.
     (h) The Broker-Dealer and any Transferred Entity that is an investment
adviser or an entity required to be registered as a broker-dealer or an
investment adviser with any Government Entity, has, where required by applicable
Law, adopted written policies and procedures that, in each case, are reasonably
designed to prevent, detect and correct any material violations under applicable
securities Laws. In the past three years, there has been no non-compliance by
such Persons with respect to the foregoing requirements or their own internal
procedures and policies related to the foregoing, other than those that have
been satisfactorily remedied or would not reasonably be expected to have a Van
Kampen Material Adverse Effect.
     (i) In the past three years, Seller and its Subsidiaries and each of the
Transferred Entities have filed all regulatory reports, schedules, forms,
registrations and other documents that relate to the Van Kampen Business and the
Transferred Entities, as applicable, together with any amendments required to be
made with respect thereto, that they were required to file with (i) any
applicable domestic or foreign Self-Regulatory Organization and (ii) all other
applicable Government Entities, and have paid all fees and assessments due and
payable in

57



--------------------------------------------------------------------------------



 



connection therewith, except in any such case, such matters that would not
reasonably be expected to have a Van Kampen Material Adverse Effect.
     (j) All interest rate swaps, caps, floors, option agreements, futures and
forward Contracts and other similar risk management arrangements and derivative
financial instruments in effect as of the date of this Agreement or the Closing
Date, other than arrangements and instruments of a de minimis value, entered
into by the Van Kampen Business, or for the account of one or more of the
Clients of the Van Kampen Business or any Transferred Entity, were entered into
(i) to the extent entered into for the account of such a Client, in accordance
with investment guidelines, prospectuses or offering memoranda applicable to
such Client, (ii) in accordance in all material respects with all applicable
Laws and (iii) with counterparties as directed by the applicable Client (where
the Client so directs), in all cases except where failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Van Kampen
Material Adverse Effect. Neither any Transferred Entity, the Van Kampen
Business, nor, to the Knowledge of Seller, any other party thereto is in
material breach of any of its obligations under any such Contract.
     (k) As of the date hereof, none of the Transferred Entities (or Seller or
its Subsidiaries with respect to the Van Kampen Business), which is required to
maintain a certain amount of regulatory capital in accordance with applicable
Law has any agreement, arrangement or understanding with any Government Entity
to increase its regulatory capital above the amount required to be maintained as
of the date of this Agreement.
     (l) To the Knowledge of Seller, except as not prohibited under applicable
Law, in the past three years, the Van Kampen Business has not offered or given
anything of value to any official of a Government Entity, any political party or
official thereof, or any candidate for political office (i) with the intent of
inducing such Person to use such Person’s influence with any Government Entity
to affect or influence any act or decision of such Government Entity or to
assist the obtaining or retaining of business for, or with, or the directing of
business to the Van Kampen Business, or (ii) constituting a bribe, kickback or
illegal or improper payment to assist the Van Kampen Business in obtaining or
retaining business for or with any Government Entity.
     Section 3.21. Assets Under Management; Investment Advisory Activities.
     (a) Prior to the execution of this Agreement, Seller has delivered to Buyer
a list attached as Exhibit J hereto, as of the Base Date (the “Base Revenue
Schedule”), with respect to each Client of the Van Kampen Business of:
     (i) the name of such Client (except as set forth in Section 3.21(a) of the
Seller Disclosure Schedule);

58



--------------------------------------------------------------------------------



 



     (ii) the Adjusted Assets Under Management (calculated in accordance with
clause (a) of the definition of such term) of such Client as of the Base Date;
     (iii) the stated annualized fee rate payable to the Van Kampen Business by
such Client under the applicable Existing Advisory Agreement and the amount of
any related fee paid by such Client to any Person other than a Transferred
Entity and, if such Client is a Fund, the terms of any fee waivers, expense
reimbursement (or assumption) arrangements and unreimbursable payments being
made by Seller or its Subsidiaries to brokers, dealers or other Persons with
respect to the distribution of shares of a Fund or to services provided to its
Fund holders;
     (iv) if such Client is a Fund, the rate and method of computation of any
subadvisory, administration or other fees payable to any Person (other than
another Transferred Entity) by a Seller Subsidiary with respect to such Fund;
     (v) the terms and methods of computation of any referral or servicing fees,
if any, payable by Seller or its Subsidiaries to any Person (other than a
Transferred Entity) in respect of such Client; and
     (vi) the Revenue Run-Rate in respect of such Client as of the Base Date.
     For purposes of this Section 3.21(a) and the Base Revenue Schedule, all
natural persons and investment vehicles of natural persons that invest through
separately managed accounts opened through the same broker-dealer or other
financial institution shall be considered a single Client.
     (b) Each Existing Advisory Contract and any amendment, continuance or
renewal thereof, in each case, in effect as of the date of this Agreement,
(i) has been duly authorized, executed and delivered by a Transferred Entity and
(ii) is a valid and legally binding agreement, enforceable against the
applicable Transferred Entity and, to the Knowledge of Seller, each other party
thereto, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, except, in any such case,
for such matters that would not reasonably be expected to have a Van Kampen
Material Adverse Effect. Other than reimbursement obligations pursuant to
Existing Advisory Agreements as in effect on the date hereof and included on the
list referenced in Section 3.21(a), none of Seller or its Affiliates has any
arrangements or agreements with any of the Funds pursuant to which Seller or any
such Affiliate has agreed to pay, reimburse or otherwise be responsible for any
material expense of or material claims against any of the Funds.

59



--------------------------------------------------------------------------------



 



     (c) None of the Transferred Entities that is an investment adviser or any
other Transferred Entity Controlling or Controlled by such Transferred Entity
or, with respect to the Van Kampen Business, Seller or its Subsidiaries or, to
the Knowledge of Seller, any other person “associated” (as defined under the
Investment Advisers Act) with any such Transferred Entity that is an investment
adviser, Seller or its Subsidiaries has been in the past three years or is
subject to disqualification pursuant to Section 203(e)-(f) of the Investment
Advisers Act to serve as an investment adviser or as an associated person of a
registered investment adviser, except for any such disqualification that would
not reasonably be expected to be material to such Transferred Entity or the Van
Kampen Business, unless, in each case, such Transferred Entity, Person or
associated person has received exemptive relief from the SEC or any other
applicable Government Entity with respect to any such disqualification. Seller
has made available to Buyer, prior to the date of this Agreement, a copy of any
exemptive order in respect of any such disqualification. As of the date of this
Agreement, there is no Legal Proceeding pending and served or, to the Knowledge
of Seller, threatened by any Government Entity against any of the Transferred
Entities that would result in any such disqualification, except for any such
disqualification that would not reasonably be expected to be material to such
Transferred Entity. None of the Transferred Entities or, to the Knowledge of
Seller, any “affiliated person” (as defined under the Investment Company Act)
thereof has been in the past three years or is subject to disqualification as an
investment adviser or subject to disqualification to serve in any other capacity
described in Sections 9(a) and 9(b) of the Investment Company Act for an
investment company registered under the Investment Company Act, except for any
such disqualification that would not reasonably be expected to be material to
such Transferred Entity, unless, in each case, such Person, as applicable, has
received, to the Knowledge of Seller, exemptive relief from the SEC or any other
applicable Government Entity with respect to any such disqualification. Seller
has made available to Buyer, prior to the date of this Agreement, a copy of any
exemptive order or other relief issued by the SEC in respect of any such
disqualification. There is no Legal Proceeding pending and served or, to the
Knowledge of Seller, threatened by a Government Entity against any of the
Transferred Entities that would result in any such disqualification, except for
any such disqualification that would not reasonably be expected to be material
to such Transferred Entity.
     (d) No Transferred Entity acting as a qualified professional asset manager
(a “QPAM”) as defined in Department of Labor Class Exemption 84-14 (“PTE 84-14”)
prior to the Closing, any affiliate thereof (as defined for purposes of PTE
84-14) or any direct or indirect owner of a 5% or more interest in such
Transferred Entity (as determined for purposes of PTE 84-14) has been convicted
of or released from imprisonment with respect to any felony or other crime that
would prevent such Transferred Entity from qualifying as a QPAM after the
Closing.
     Section 3.22. Funds. (a) Organization. Each Fund has been duly organized
and is validly existing and in good standing under the Laws of the

60



--------------------------------------------------------------------------------



 



jurisdiction of its organization and has, and at all times in the past three
years (or, if later, since its launch date), had the requisite power, right and
authority to carry on its business as it is now (or was then) being conducted in
each jurisdiction where it is organized or listed on an exchange, except where
such lack of such power, right or authority would not, individually or in the
aggregate, reasonably be expected to have a Van Kampen Material Adverse Effect,
and, with respect to a U.S. Fund either (i) is not required to register with the
SEC as an investment company under the Investment Company Act or (ii) is duly
registered with the SEC as an investment company under the Investment Company
Act. Each Fund that is required to be registered as a regulated fund or
investment company under the Laws of any jurisdiction other than the United
States is so registered, other than any failure to be so registered that would
not reasonably be expected to have a Van Kampen Material Adverse Effect.
     (b) Fund Boards. Each of the ’40 Act Funds is governed by a board of
trustees or board of directors (if any) at least 75% of whom are not “interested
persons” (as defined in the Investment Company Act) of the investment adviser to
such ’40 Act Fund (or, in the case of a ’40 Act Fund that is a Sub-Advised Fund,
of the Van Kampen Business sub-adviser to such Fund).
     (c) Compliance. (i) Each Fund has complied in the past three years (or, if
later, since its launch date) and is in compliance in all material respects with
its investment policies and restrictions, if any, as such policies and
restrictions may be set forth in its offering or plan documents (as they may be
amended from time to time) and in applicable Laws, if any, and (ii) the value of
the Net Assets of each Fund has been determined in the past three years (or, if
later, since its launch date) and is being determined using portfolio valuation
methods that comply in all material respects with the methods described in its
offering or plan documents, if any, and the requirements of any applicable Laws,
other than, in each case of (i) and (ii), any non-compliance that would not,
individually or in the aggregate, reasonably be expected to have a Van Kampen
Material Adverse Effect. There is no Legal Proceeding pending and served on any
Fund or, to the Knowledge of Seller, threatened against any Fund except as would
not reasonably be expected, individually or in the aggregate, to have a Van
Kampen Material Adverse Effect. There is no material injunction, order, award,
judgment, settlement, decree or regulatory restriction not generally imposed on
similarly situated investment funds imposed upon or entered into by any Fund.
     (d) Fund Financial Statements.
     (i) Seller has made available to Buyer, or directed Buyer to, prior to the
date of this Agreement copies of the financial statements for the most recently
completed fiscal year, to the extent that they exist, of each of the top 50
Funds of the Van Kampen Business based on Net Assets as of June 30, 2009 (the
“Fund Financial Statements”). Each of the Fund Financial Statements for such top
50 Funds and all other Funds for such period fairly presents in all material
respects the results of

61



--------------------------------------------------------------------------------



 



operations and changes in Net Assets of the respective Fund as of the date
thereof
     (ii) (A) The annual report to shareholders of each of the ’40 Act Funds
with respect to such ’40 Act Fund’s most recently completed fiscal year and all
other documents filed subsequent to such fiscal year end under Section 30(a) or
30(b) of the Investment Company Act, in each case in the form filed with the SEC
or delivered to shareholders (each, a “’40 Act Fund Financial Report”), did not,
as of their respective dates (without giving effect to any amendment thereto
filed after the date hereof) contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
or are made, not misleading, and (B) each of the financial statements contained
in or incorporated by reference into the ’40 Act Fund Financial Reports
(including the related notes and schedules thereto) fairly presents in all
material respects the financial position of the entity or entities to which it
relates as of its date, in accordance with generally accepted accounting
principles consistently applied, except in each case as may be noted therein,
subject to normal year-end audit adjustments in the case of unaudited
statements, except in the cases of clauses (A) and (B) for instances of
noncompliance that would not, individually or in the aggregate, have a Van
Kampen Material Adverse Effect.
     (e) Principal Offering Documents for Funds. To the extent a prospectus,
statement of additional information or offering memorandum (“Prospectus”) is
used as of the date of this Agreement to offer shares or other interests in a
Fund that is one of the top 50 Funds of the Van Kampen Business based on Net
Assets as of June 30, 2009, a copy of such Prospectus has been made available to
Buyer prior to the date of this Agreement. Each Prospectus used as of the date
of this Agreement to offer shares or other interests in a Fund has been prepared
in compliance with the requirements of applicable Laws, except for any failure
to comply that would not, individually or in the aggregate, reasonably be
expected to have a Van Kampen Material Adverse Effect. In the past three years,
each Fund has timely filed all material Prospectuses, financial statements,
other forms, reports, sales literature and advertising, and any other documents
required to be filed with any applicable Government Entity (the “Reports”),
except where the failure to timely file a Report would not reasonably be
expected to have a Van Kampen Material Adverse Effect. In the past three years,
the Reports have been prepared in compliance with the requirements of applicable
Laws, except for any failure to comply that would not, individually or in the
aggregate, reasonably be expected to have a Van Kampen Material Adverse Effect.
     (f) Fund Shares and Other Interests. All issued and outstanding Fund shares
and other interests have been duly and validly issued, are fully paid and,
unless otherwise required by applicable Law, nonassessable, and were not issued

62



--------------------------------------------------------------------------------



 



in violation of preemptive or similar rights or applicable Law, except for such
matters that would not, individually or in the aggregate, reasonably be expected
to have a Van Kampen Material Adverse Effect. In the past three years, all
outstanding Fund shares and other Fund interests that were required to be
registered under the Securities Act have been sold in all material respects
pursuant to an effective registration statement filed thereunder (and, where
applicable, under the Investment Company Act) and are qualified in all material
respects for sale, or an exemption from any requirement to so qualify is in full
force and effect, in each state and territory of the United States and the
District of Columbia and in any foreign jurisdiction to the extent required
under applicable Law and no such registration statement contained, as of its
effective date, any untrue statement of material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or is subject to any stop order or similar order
restricting its use, other than, in each case, any failure to be registered or
qualified or exempt, any inclusion of an untrue statement of a material fact or
any failure to state a material fact that is required to be stated or any order
restricting its use that would not, individually or in the aggregate, reasonably
be expected to have a Van Kampen Material Adverse Effect.
     (g) Contracts. No Fund is party to or subject to any Contract which is in
violation, breach or event of default, or event or condition that, after notice
or lapse of time or both, would constitute a violation, breach or event of
default thereunder, on the part of the Fund, or to the Knowledge of Seller, any
other Person, except for such matters that would not, individually or in the
aggregate, reasonably be expected to have a Van Kampen Material Adverse Effect.
All investment advisory services rendered to the Funds by the Transferred
Entities have been rendered by them pursuant to Contracts that were approved by
the boards of the Funds and annually continued in effect by such boards where
such approval and annual continuances are required under applicable Law and, to
the extent required by applicable Law, the holders of shares of beneficial
interest or of common stock in each Fund, except for such matters that would
not, individually or in the aggregate, reasonably be expected to have a Van
Kampen Material Adverse Effect.
     (h) Policies and Procedures. Each ’40 Act Fund has written policies and
procedures adopted pursuant to Rule 38a-1 of the Investment Company Act that are
reasonably designed to prevent, detect and correct material violations of the
Federal Securities Laws, as such term is defined in Rule 38a-1(e)(1) under the
Investment Company Act. In the past three years, there have been no Material
Compliance Matters, as such term is defined in Rule 38a-1(e)(2) under the
Investment Company Act, for any ’40 Act Fund, other than those which (i) have
been reported to the applicable Fund board (or in the case of a UIT Fund, the
applicable depositor or principal underwriter) and satisfactorily remedied or
are in the process of being remedied or (ii) would not reasonably be expected to
have a Van Kampen Material Adverse Effect. Each Fund that is required to be
registered under any other applicable Law has, to the extent required by such
other applicable Law, written policies and procedures that are reasonably
designed to

63



--------------------------------------------------------------------------------



 



prevent, detect and correct material violations of such applicable Law, and, in
the past three years, no such violations have been detected other than those
that have been satisfactorily remedied or are in the process of being remedied
or would not reasonably be expected to have a Van Kampen Material Adverse
Effect. Section 3.22(h) of the Seller Disclosure Schedule sets forth a true,
correct and complete list of all strategies or plans currently contemplated by
Seller or its Affiliates with respect to the Funds to effect any merger or
closure (or, in respect of the Funds branded “Van Kampen” or any derivative
thereof, re-branding of the Fund name) of, or any replacement of the portfolio
management team for, any Fund or other Client Investment Advisory Arrangement,
other than as contemplated by Section 7.05.
     (i) Proxy Solicitation Materials. Except to the extent it relates to Buyer,
its Affiliates or the Buyer Funds or includes information provided by Buyer, its
Affiliates or the Buyer Funds specifically for inclusion or incorporation by
reference therein (to which extent no representation by Seller is made) and
except in the case of a Fund Merger Proxy Statement/Prospectus, the proxy
solicitation, or other consent solicitation, materials prepared by Seller or its
Subsidiaries and distributed to the investors in a Fund or to Advisory Clients
in connection with the Assignment Requirements will not, at the time of the
mailing of such proxy, or other consent, materials or any amendments or
supplements thereto, or at the time of the shareholders or investors meeting
held in relation thereto, contain any untrue statement of a material fact or
omit any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and will contain all information necessary in order to make the
disclosure of information therein satisfy the requirements of applicable Laws in
all material respects. None of the information supplied or to be supplied by or
on behalf of Seller, its Affiliates or the Seller Funds specifically for
inclusion or incorporation by reference in a Fund Merger Proxy
Statement/Prospectus will, at the time of the mailing of such document or any
amendments or supplements thereto, or at the time of the shareholders or
investors meeting held in relation thereto, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
     (j) Existing Advisory Contracts. Each Existing Advisory Contract subject to
Section 15 of the Investment Company Act has been duly approved, continued and
at all times in the past three years has been in compliance with the Investment
Company Act, except for such matters that would not, individually or in the
aggregate, reasonably be expected to have a Van Kampen Material Adverse Effect.
Each such Existing Advisory Contract has been performed by the Van Kampen
Business in the past three years in accordance with its terms, except for such
matters that would not, individually or in the aggregate, reasonably be expected
to have a Van Kampen Material Adverse Effect.

64



--------------------------------------------------------------------------------



 



     (k) Taxes. Section 3.22(k) of the Seller Disclosure Schedule sets forth
with respect to each Fund the intended classification of such Fund as:
     (i) a regulated investment company taxable under Subchapter M of Chapter 1
of the Code and under any similar provisions of state or local Law in any
jurisdiction in which such Fund filed, or is required to file, a Tax Return;
     (ii) a partnership for U.S. federal income tax purposes and any similar
provisions of state or local law in any jurisdiction in which such Fund filed or
was required to file, a Tax Return;
     (iii) a grantor trust taxable under Subchapter J of Chapter 1 of the Code
and under any similar provisions of state or local Law in any jurisdiction in
which such Fund filed, or is required to file, a Tax Return; or
     (iv) an entity organized under the laws of a foreign country that qualifies
for the special Tax treatment under the laws of such foreign country specified
on Section 3.22(k) of the Seller Disclosure Schedule with respect to such Fund;
and, to the Knowledge of Seller, each such Fund has qualified, for all taxable
years since its inception, to be so classified. Except as would not reasonably
be expected to have a Van Kampen Material Adverse Effect, each Fund (i) has duly
and timely filed with the appropriate Government Entity all material Tax Returns
required to be filed and all such Tax Returns are true, correct and complete in
all material respects, (ii) has timely paid, or withheld and paid over, all
Taxes due or claimed to be due by any Government Entity or with respect to Taxes
not yet due and payable, made an adequate provision on its financial statements
in accordance with GAAP, IFRS or other relevant applicable accounting
principles, (iii) is in compliance with all applicable Laws regarding the
filing, solicitation, collection and maintenance of any forms, certifications
and other information required in connection with federal, state, local or
foreign Tax reporting requirements, (iv) that is intended to be a tax-exempt
municipal bond fund has satisfied the requirements of Section 852(b)(5) of the
Code, and is qualified to pay exempt interest dividends as defined therein, and
(v) with variable insurance trust portfolios has complied with the
diversification requirements of Section 817 of the Code.
     Section 3.23. Advisory Clients. (a) In the past three years, each account
of an Advisory Client has been operated in compliance with the terms of the
relevant Contract under which the Van Kampen Business acts as an investment
adviser or sub-adviser to, or manages any investment or trading account of, such
Advisory Client, except for such matters as would not reasonably be expected to
have a Van Kampen Material Adverse Effect.

65



--------------------------------------------------------------------------------



 



     (b) In the past three years, for each account of any Advisory Client
maintained by the Van Kampen Business or any Fund, and in both cases only where
the Van Kampen Business is responsible for pricing, there has existed no
unremedied “out of balance” condition, pricing error or similar condition,
except for such matters as would not reasonably be expected to have a Van Kampen
Material Adverse Effect.
     (c) The Transferred Entities that are investment advisers registered under
the Investment Advisers Act have adopted and implemented procedures or practices
for the allocation of securities purchased for its Advisory Clients that comply
with the Investment Advisers Act and other applicable Law in all material
respects.
     Section 3.24. Product Performance Record. (a) The Van Kampen Business
currently maintains the investment management performance composites listed in
Section 3.24 of the Seller Disclosure Schedule (the “Composites”), which
schedule also lists the legal entity that maintains each such Composite. The
performance history of the Composites is accurate and complete and has been
prepared in accordance with the Global Investment Performance Standards (“GIPS”)
in all material respects. All of the investment decision makers responsible for
the investment performance reflected in the Composites who are currently
employed by Seller or its Affiliates are Van Kampen Business Employees, and the
Van Kampen Business will own, and Seller will not object to the Van Kampen
Business’s use of, all Composites following the Closing. Seller and its
Affiliates have taken commercially reasonable actions necessary for the
continued use of the Composites by the Van Kampen Business following the Closing
in compliance with GIPS. The Van Kampen Business claims firm-wide compliance
with GIPS.
     (b) All performance information provided by the Van Kampen Business to
potential Clients in the past three years has been presented in a GIPS compliant
manner and constitutes a GIPS compliant performance presentation or in a
presentation that complies in all material respects with the GIPS advertising
guidelines, as appropriate.
     (c) In the past three years, the GIPS compliance of the Van Kampen Business
has undergone verification completed by Ernst & Young for the annual period
ending December 31, 2006, and such verification has been provided or made
available to Buyer.
     (d) The Van Kampen Business maintains all documentation necessary to form
the basis for, demonstrate or recreate the calculation of the performance or
rate of return of all accounts that the Van Kampen Business includes in a
Composite as required by GIPS to support the claim of GIPS compliance by the Van
Kampen Business in all material respects.

66



--------------------------------------------------------------------------------



 



     (e) In the past three years, there has been no investment performance
presented by the Van Kampen Business that was earned outside the Van Kampen
Business.
     Section 3.25. ERISA Compliance. To the extent any Transferred Entity or the
Seller and its Subsidiaries, on behalf of the Van Kampen Business, has acted as
a fiduciary (within the meaning of ERISA) with respect to the assets of any
Client that is (i) an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is subject to Title I of ERISA, (ii) a Person acting on behalf of
such a plan or (iii) any Person whose assets are “plan assets” within the
meaning of Department of Labor Regulation Section 2510.3-101, such Person has
acted in compliance with the applicable requirements of ERISA, except for any
failure to act in compliance as would not, individually or in the aggregate,
reasonably be expected to have a Van Kampen Material Adverse Effect. To the
extent any such Person has relied upon any statutory or administrative exemption
from the prohibited transaction rules of Section 406 of ERISA and Section 4975
of the Code with respect to the Van Kampen Business, such Person is eligible to
rely on such exemption and has satisfied the requirements of such exemption,
except for any failure to be so eligible or to so satisfy as would not,
individually or in the aggregate, reasonably be expected to have a Van Kampen
Material Adverse Effect.
     Section 3.26. Property. (a) The Van Kampen Business does not own any real
property or interests therein.
     (b) The Transferred Entities have valid leasehold interests in all leased
real property and assets reflected on the Balance Sheet or acquired after the
Balance Sheet Date. None of such property is subject to any Encumbrance, except
for Permitted Encumbrances or Encumbrances which do not materially detract from
the value or materially interfere with any present or intended use of such
property or assets.
     (c) All leases of such real property are in good standing and are valid,
binding and enforceable in accordance with their respective terms and there is
not under any such lease any existing default by one of the Transferred Entities
or, to the Knowledge of Seller, any other party thereto, or any event which with
notice or lapse of time or both would constitute such a default and the
Transferred Entities have not received any notice of default under any lease
which has not been cured or waived, except as would not, individually or in the
aggregate, reasonably be expected to have a Van Kampen Material Adverse Effect.
Section 3.26(c) of the Seller Disclosure Schedule sets forth a list of all
leased, subleased or licensed real properties of the Van Kampen Business or to
which a Transferred Entity is a party as of the date hereof.
     Section 3.27. Sufficiency of Assets. Assuming replacement by Buyer (or, as
applicable, continued effectiveness) of all Contracts described in Section 3.06
of the Seller Disclosure Schedule, except for those assets and services to be

67



--------------------------------------------------------------------------------



 



provided pursuant to the terms of the Ancillary Agreements (other than the
Agreement and Plan of Merger), and those services and operations that are being
assumed upon Closing by Buyer pursuant to the Conversion Plan, (a) the Purchased
Assets and the assets, properties and rights owned by the Transferred Entities,
taken together, are in all material respects sufficient (i) for the conduct of
the Van Kampen Business immediately following the Closing in substantially the
same manner as currently conducted and (ii) to provide the services as currently
provided by the Seller and its Affiliates in connection with the Van Kampen
Business in all material respects, and (b) there are no material assets,
properties or rights used in the conduct of the Van Kampen Business as presently
conducted which are not owned, leased or licensed by the Transferred Entities
other than the Purchased Assets.
     Section 3.28. Finders’ Fees. There is no investment banker, broker, finder
or other intermediary that has been retained by or is authorized to act on
behalf of Seller or any of its Affiliates who would be entitled to any fee or
commission from any Person (other than Seller or one of its Affiliates other
than a Transferred Entity) in connection with this Agreement, any of the
Ancillary Agreements or the transactions contemplated hereunder and thereunder.
     Section 3.29. Insurance. Section 3.29 of the Seller Disclosure Schedule
sets forth a true, correct and complete list and a brief description of all
material insurance policies in force on the date hereof with respect to the
business and assets of the Van Kampen Business (other than the Purchased
Assets). The Transferred Entities maintain, or Seller or one of its Subsidiaries
maintains on behalf of the portion of the Van Kampen Business owned by them,
such worker’s compensation, comprehensive property and casualty, liability,
errors and omissions, directors’ and officers’, fidelity and other insurance as
they may be required to maintain under applicable Laws. Seller and its
Subsidiaries (with respect to the Van Kampen Business) and the Transferred
Entities have complied in all material respects with the terms and provisions of
such policies and bonds. The Van Kampen Business is insured against such losses
and risks and in such amounts as are customary in the businesses in which they
are engaged.
     Section 3.30. Affiliate Arrangements. Other than ordinary course Contracts,
liabilities or obligations that will not survive the Closing by virtue of
Section 7.04, there is no material Contract, liability or obligation (whether or
not evidenced by a writing) between a Transferred Entity, on the one hand, and
Seller or any of its Affiliates (other than the Transferred Entities), on the
other hand (any such Contract, liability or obligation, an “Affiliate
Arrangement”).
     Section 3.31. Inspections; No Other Representations. Seller is an informed
and sophisticated purchaser, and has engaged expert advisors, experienced in the
evaluation and investment in companies such as Buyer as contemplated hereunder.
Seller has undertaken such investigation and has been provided with and has
evaluated such documents and information as it has deemed necessary to enable it
to make an informed and intelligent decision with

68



--------------------------------------------------------------------------------



 



respect to the execution, delivery and performance of this Agreement. Seller
agrees to accept the Aggregate Equity Consideration based upon its own
inspection, examination and determination with respect thereto as to all
matters, and without reliance upon any express or implied representations or
warranties of any nature made by or on behalf of or imputed to Buyer, except as
expressly set forth in this Agreement. Without limiting the generality of the
foregoing, Seller acknowledges that Buyer makes no representation or warranty
with respect to (i) any projections, estimates or budgets delivered to or made
available to Seller of future revenues, future results of operations (or any
component thereof), future cash flows or future financial condition (or any
component thereof) of Buyer and its Subsidiaries or the future business and
operations of Buyer and its Subsidiaries or (ii) any other information or
documents made available to Seller or its counsel, accountants or advisors with
respect to Buyer or its Subsidiaries or their respective businesses or
operations, except as expressly set forth in this Agreement.
     Section 3.32. Filings. None of the information regarding Seller, any of its
Affiliates or any Fund supplied or to be supplied by Seller, any of its
Affiliates or any Fund in writing specifically for inclusion in any application,
filing or other document to be filed by Buyer, its Subsidiaries or a Buyer Fund
with any Government Entity in connection with the transactions contemplated by
this Agreement will, at the respective times such documents are filed with any
such Government Entity, contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
ARTICLE 4
Representations and Warranties of Buyer
     Subject to Section 13.11, except as set forth in the Buyer Disclosure
Schedule, Buyer represents and warrants to Seller as of the date of this
Agreement and as of the Closing Date as follows:
     Section 4.01. Organization and Qualification. Buyer is a company duly
incorporated, validly existing and in good standing under the Laws of Bermuda.
Buyer has the requisite corporate power and authority to carry on its business
as conducted as of the date of this Agreement and to own, lease and operate all
of its properties and assets, in all material respects as conducted, owned,
leased or operated as of the date of this Agreement. Buyer is duly qualified to
do business in each jurisdiction in which the nature of its business or the
character or location of the properties and assets owned, leased or operated by
it makes such qualification necessary other than any failure to be so qualified
that would not, individually or in the aggregate, reasonably be expected to have
a Buyer Material Adverse Effect. Buyer has made available to Seller, prior to
the date of this

69



--------------------------------------------------------------------------------



 



Agreement, complete and correct copies of the Organizational Documents of Buyer
as in effect on the date of this Agreement.
     Section 4.02. Capitalization. (a) The authorized capital stock of Buyer as
of the date of this Agreement consists of 1,070,000,000 shares divided into
(i) 1,050,000,000 shares of Buyer Stock and (ii) 20,000,000 undesignated shares.
As of October 15, 2009, there were (i) 427,916,244 shares of Buyer Stock issued
and outstanding, (ii) no undesignated shares, (iii) employee stock options to
purchase an aggregate of 18,952,728 shares of Buyer Stock, all of which were
fully vested and exercisable, (iv) 19,431,039 shares of unvested Buyer Stock
issuable pursuant to Buyer’s equity compensation plans, (v) 2,214,492 unvested
performance based share awards, and (vi) other rights to purchase an aggregate
of 188,170 shares of Buyer Stock outstanding pursuant to Buyer’s equity
compensation plans and arrangements.
     (b) All outstanding shares of capital stock of Buyer have been, and all
shares that may be issued pursuant to any employee stock option or other equity
compensation award or equity compensation plan or arrangement will be, when
issued in accordance with the respective terms thereof, duly authorized and
validly issued, fully paid and nonassessable and free of preemptive rights. As
of October 15, 2009, except as set forth in Section 4.02(a), there are no
outstanding (i) shares of capital stock or other voting securities or equity
ownership interests in Buyer or (ii) Equity Rights under which Buyer is or may
become obligated to issue, deliver, redeem, purchase or sell, or cause to be
issued, delivered, redeemed, purchased or sold, or in any way dispose of, any
shares of its capital stock or other equity interests, or any securities or
obligations that are exercisable or exchangeable for, or convertible into, any
shares of its capital stock or other equity interests, and no securities or
obligations evidencing such rights are authorized, issued or outstanding. As of
October 15, 2009, Buyer did not have any (x) outstanding Indebtedness that could
convey to any Person the right to vote, or that is convertible into or
exercisable for capital stock or other equity interests of Buyer or (y) rights
that entitle or convey to any Person the right to vote with the holders of
capital stock of Buyer on any matter. As of October 15, 2009, the outstanding
capital stock and other equity interests of Buyer were not subject to any
Contract restricting or otherwise relating to the voting, dividend rights or
disposition of such capital stock or other equity interests. As of October 15,
2009, there were no outstanding or authorized phantom stock, profit
participation or similar rights providing economic benefits based, directly or
indirectly, on the value or price of the capital stock or other equity interests
of Buyer.
     Section 4.03. Corporate Authorization. (a) Buyer has full corporate power
and authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it is or will be a party and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated
hereunder and thereunder. The execution, delivery and performance by Buyer of
this Agreement and each Ancillary Agreement to which

70



--------------------------------------------------------------------------------



 



it is or will be a party, and each of the transactions contemplated hereunder
(including the Merger) and thereunder, have been duly and validly authorized,
and no additional corporate or shareholder authorization or consent is required
in connection with the execution, delivery and performance by Buyer of this
Agreement and each Ancillary Agreement or any of the transactions contemplated
hereunder or thereunder.
     (b) The board of directors of Merger Subsidiary has approved and declared
advisable this Agreement, the Agreement and Plan of Merger and the transactions
contemplated hereby (including the Merger) and has resolved to recommend
approval and adoption of this Agreement and the Agreement and Plan of Merger
(including the Merger) by the sole stockholder of Merger Subsidiary. The sole
stockholder of Merger Subsidiary has approved and adopted this Agreement and the
Agreement and Plan of Merger (including the Merger). No other corporate
proceedings on the part of Merger Subsidiary or its sole stockholder are
necessary to approve this Agreement, the Agreement and Plan of Merger or to
consummate the Merger or other transactions contemplated hereby.
     Section 4.04. Consents and Approvals. Other than in connection with (i) the
HSR Act or any other Antitrust Laws, (ii) any applicable banking, securities or
other financial services Laws of any banking commission or any securities or
other financial services regulator, (iii) the filing of a certificate of merger
with respect to the Merger with the Delaware Secretary of State, (iv) filings
with the NYSE and compliance with any applicable requirements of the Securities
Act, the Exchange Act and any other applicable state or federal securities laws
or (v) such other Laws, in each case of (i) through (v), that are set forth on
Section 4.04 of the Buyer Disclosure Schedule (the matters covered under clauses
(i) through (v) above, collectively, the “Buyer Required Approvals”), Buyer and
its Affiliates are not required to obtain any authorization, waiver, consent or
approval of, make any filing or registration with, or give any notice to, any
Government Entity or to obtain any Permit in connection with the execution,
delivery and performance by Buyer of this Agreement or the execution, delivery
and performance by Buyer and its Affiliates of each of the Ancillary Agreements
to which Buyer or any of its Affiliates is or will be a party or the
consummation by Buyer or its Affiliates of any of the transactions contemplated
hereunder (including the Merger) or thereunder, other than any authorization,
waiver, consent, approval, filing, registration notice or Permit, the failure of
which to obtain, make or give would not, individually or in the aggregate,
reasonably be expected to have a Buyer Material Adverse Effect. As of the date
hereof, Buyer is not aware of any reason why any Buyer Required Approvals will
not be received in order to permit the consummation of the transactions
contemplated hereby.
     Section 4.05. Non-Contravention. The execution, delivery and performance by
Buyer of this Agreement and by Buyer and its Affiliates of each of the Ancillary
Agreements to which Buyer or any of its Affiliates is or will be a party, and
the consummation by Buyer and its Affiliates of the transactions

71



--------------------------------------------------------------------------------



 



contemplated hereunder and thereunder, do not and will not (i) conflict with or
violate any provision of the Organizational Documents of Buyer or any of its
Affiliates, (ii) assuming the receipt of all consents, approvals, waivers and
authorizations and the making of the notices and filings referred to in
Section 4.04, conflict with, or result in the breach of, or constitute a default
under, or result in the termination, Encumbrance, cancellation, modification or
acceleration of any right or obligation of Buyer or any of its Affiliates under,
or give rise to any payment conditioned, in whole or in part, on approval or
consummation of the transactions contemplated hereby, or result in a loss of any
benefit to which Buyer or any of its Affiliates is entitled, with or without the
giving of notice, the lapse of time or both, under any Contract or other
agreement or instrument binding upon Buyer or any of its Affiliates or to which
the property of Buyer or any of its Affiliates is subject or (iii) assuming the
receipt of all consents, approvals, waivers and authorizations and the making of
notices and filings (A) referred to in Section 4.04 or (B) required to be
received or made by any of the Transferred Entities or by Seller of any of its
Affiliates, violate or result in a breach of or constitute a default under any
Law to which Buyer or any of its Affiliates is subject or under any Permit of
Buyer or any of its Affiliates, other than, in the case of clauses (ii) and
(iii), any conflict, breach, default, termination, Encumbrance, cancellation,
modification, acceleration or loss that would not, individually or in the
aggregate, reasonably be expected to have a Buyer Material Adverse Effect
(excluding, for this purpose only, clause (H) of the definition of Material
Adverse Effect).
     Section 4.06. Binding Effect. Assuming the due authorization, execution and
delivery of this Agreement and the Ancillary Agreements by Seller (or, in the
case of the Ancillary Agreements, Seller or an Affiliate of Seller), this
Agreement constitutes, and each Ancillary Agreement when executed and delivered
will constitute, a valid and legally binding obligation of Buyer (or, in the
case of the Ancillary Agreements, of Buyer or an Affiliate of Buyer) enforceable
against Buyer or such Affiliate in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
     Section 4.07. Aggregate Equity Consideration. The Aggregate Equity
Consideration, when issued to Seller pursuant to this Agreement, shall be
validly issued, fully paid, non-assessable and free and clear of any Encumbrance
(other than restrictions on transfer which arise under applicable securities
Laws or under this Agreement) and shall not have been issued in violation of any
preemptive rights.
     Section 4.08. SEC Matters. (a) Buyer has filed or furnished, as applicable,
on a timely basis all forms, statements, certifications, reports and documents
required to be filed, furnished or submitted by it with the SEC under the
Exchange Act or the Securities Act in the last three years (the forms,
statements, reports and documents filed, furnished or submitted in the last
three

72



--------------------------------------------------------------------------------



 



years and those filed or furnished subsequent to the date hereof including any
amendments thereto, the “Buyer SEC Reports”). Each of the Buyer SEC Reports, at
the time of its filing or being furnished or submitted, complied in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act, and any rules and regulations promulgated thereunder applicable to the
Buyer SEC Reports, except for such noncompliance that would not, individually or
in the aggregate, reasonably be expected to result in a Buyer Material Adverse
Effect. As of their respective dates (or, if amended prior to the date of this
Agreement, as of the date of such amendment) the Buyer SEC Reports did not, and,
with respect to Buyer SEC Reports filed or furnished after the date hereof will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made (or will be
made), not misleading.
     (b) Buyer is in compliance in all material respects with the applicable
listing and corporate governance rules and regulations of the NYSE.
     (c) Buyer has established and maintained disclosure controls and procedures
required by Exchange Act Rules 13a-14 and 15d-14, except as disclosed in the
Buyer SEC Reports. Such disclosure controls and procedures are adequate and
effective to ensure that information required to be disclosed by Buyer,
including information relating to its consolidated Affiliates, is recorded and
reported on a timely basis to its chief executive officer and chief financial
officer by others within those entities.
     (d) Each of the consolidated financial statements of Buyer and its
Subsidiaries contained in the Buyer SEC Reports filed in respect of periods from
and after December 31, 2007 (the “Buyer Financial Statements”), together with
related schedules and notes, presents fairly, in conformity with GAAP applied on
a consistent basis (except as may be indicated in the notes thereto), the
consolidated financial position of Buyer and its consolidated Subsidiaries at
the dates indicated and their consolidated results of operations and cash flows
for the periods specified (subject to normal year-end adjustments in the case of
any unaudited interim financial statements).
     Section 4.09. Absence of Undisclosed Liabilities. There are no liabilities
or obligations of Buyer or its Subsidiaries (whether known, absolute, accrued,
contingent or otherwise and whether due or to become due), except for
(a) liabilities or obligations to the extent reflected or reserved against on
the last balance sheet included in the Buyer Financial Statements (the “Buyer
Balance Sheet”), (b) liabilities or obligations that were incurred by Buyer or
its Subsidiaries as a result of this Agreement or any Ancillary Agreement,
(c) liabilities or obligations incurred in the ordinary course of business
consistent with past practice since the date of the Buyer Balance Sheet or
(d) other undisclosed liabilities which have not had, and would not reasonably
be expected to have, individually or in the aggregate, a Buyer Material Adverse
Effect.

73



--------------------------------------------------------------------------------



 



     Section 4.10. Absence of Certain Changes. Since June 30, 2009, except as
set forth in Buyer’s SEC reports, (i) no event has occurred or circumstance
arisen or condition existed which has had or would reasonably be expected to
have, individually or in the aggregate, a Buyer Material Adverse Effect and
(ii) prior to the date of this Agreement, except, in the case of clause (a), for
any actions taken in connection with any transactions contemplated by this
Agreement or any Ancillary Agreement, (a) each of Buyer and its Affiliates has
conducted its business in the ordinary course of business consistent with past
practice and (b) neither Buyer nor any of its Affiliates has taken any action
that would be prohibited by the terms of Section 6.01(b) had such terms been
applicable during such period.
     Section 4.11. Financial Capability. Buyer has, or will have at the Closing,
funds sufficient to pay the amounts (including the Aggregate Cash Consideration)
required to be paid under Article 2 and to pay all related fees and expenses.
     Section 4.12. Investment Purpose. Buyer is acquiring the interests in the
Transferred Entities for its own account solely for the purpose of investment
and not with a view to, or for sale in connection with, any distribution thereof
in violation of the Securities Act or state securities or “blue sky” Law, or
with any present intention of distributing or selling such interests in
violation of any such Law. Buyer has requested, received, reviewed and
considered all information that Buyer deems relevant in making an informed
decision to acquire the Transferred Entities, and has had an opportunity to
discuss the business, management and financial affairs of the Transferred
Entities with management of the Van Kampen Business and also had an opportunity
to ask questions of officers of Seller or its Affiliates (including the
Transferred Entities) that were answered to Buyer’s satisfaction; provided that
such inquires do not impair the rights of Buyer to rely on the representations
and warranties of Seller as set forth in Article 3. Buyer understands that
Seller is relying on the statements contained herein to establish an exemption
from registration under U.S. federal and state securities Laws. Buyer
acknowledges that the interests in the Transferred Entities are not registered
under the Securities Act and that the interests in the Transferred Entities may
not be transferred, sold or otherwise disposed of except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and pursuant to Laws and regulations of other jurisdictions
as applicable.
     Section 4.13. Investment Advisory Activities. None of Buyer or any of its
Affiliates that is an investment adviser subject to the Investment Advisers Act
(a “Buyer Adviser”) or, to the Knowledge of Buyer, any other person “associated”
(as defined under the Investment Advisers Act) with Buyer or any such Affiliate
has been in the past three years or is subject to disqualification pursuant to
Sections 203(e)-(f) of the Investment Advisers Act to serve as an investment
adviser or as an associated person of a registered investment adviser, except
for any such disqualification that would not reasonably be expected to be
material to

74



--------------------------------------------------------------------------------



 



Buyer or such Buyer Adviser, unless, in each case, Buyer, such Affiliate or
associated person has received exemptive relief from the SEC or any other
applicable Government Entity with respect to any such disqualification. As of
the date of this Agreement, there is no Legal Proceeding pending and served or,
to the Knowledge of Buyer, threatened by any Government Entity against any of
Buyer or the Buyer Advisers that would result in any such disqualification,
except for any such disqualification that would not, individually or in the
aggregate, reasonably be expected to have a Buyer Material Adverse Effect. None
of Buyer or the Buyer Advisers or, to the Knowledge of Buyer, any “affiliated
person” (as defined under the Investment Company Act) thereof has been in the
past three years or is subject to disqualification as an investment adviser or
subject to disqualification to serve in any other capacity described in Sections
9(a) and 9(b) of the Investment Company Act for an investment company registered
under the Investment Company Act, except for any such disqualification that
would not, individually or in the aggregate, reasonably be expected to have a
Buyer Material Adverse Effect, unless, in each case, such Person, as applicable,
has received, to the Knowledge of Buyer, exemptive relief from the SEC or any
other applicable Government Entity with respect to any such disqualification.
There is no Legal Proceeding pending and served or, to the Knowledge of Buyer,
threatened by a Government Entity against any of Buyer or the Buyer Advisers
that would result in any such disqualification, except for any such
disqualification that would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect.
     Section 4.14. Information in Proxy and Consent Solicitation Materials. None
of the information supplied or to be supplied by or on behalf of Buyer, its
Affiliates or the Buyer Funds specifically for inclusion or incorporation by
reference in the proxy solicitation, or other consent solicitation, materials
distributed to the investors in a Fund or to Advisory Clients in connection with
the Assignment Requirements will, at the time of the mailing of such proxy, or
other consent, materials or any amendments or supplements thereto, or at the
time of the shareholders or investors meeting held in relation thereto, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. Except to
the extent it relates to Seller, its Affiliates or the Seller Funds or with
respect to information provided by Seller, its Affiliates or the Seller Funds
specifically for inclusion or incorporation by reference therein (to which
extent no representation by Buyer is made), each Fund Merger Proxy
Statement/Prospectus will not, at the time of the mailing of such document or
any amendments or supplements thereto, or at the time of the shareholders or
investors meeting held in relation thereto, contain any untrue statement of a
material fact or omit any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and will contain all information necessary
in order to make the disclosure of information therein satisfy the requirements
of applicable Laws in all material respects.

75



--------------------------------------------------------------------------------



 



     Section 4.15. Section 15(f) of the Investment Company Act. None of Buyer or
any of its respective “interested persons” (as that term is defined under
applicable provisions of the Investment Company Act and interpreted by the SEC)
has any express or implied understanding or arrangement which would impose an
“unfair burden” (as such term is used in Section 15(f) of the Investment Company
Act) on any of the ‘40 Act Funds for purposes of Section 15(f) of the Investment
Company Act as a result of the transactions contemplated hereby or which would
in any way cause Section 15(f) of the Investment Company Act to be unavailable
to Seller.
     Section 4.16. Filings. None of the information regarding Buyer, any of its
Affiliates or any Buyer Fund supplied or to be supplied by Buyer, any of its
Affiliates or any Buyer Fund in writing for inclusion in any application, filing
or other document to be filed with any Government Entity in connection with the
transactions contemplated by this Agreement will, at the respective times such
documents are filed with any such Government Entity, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
     Section 4.17. Compliance with Laws. In the past three years, Buyer, its
Subsidiaries and the Buyer Funds have complied with, are currently in compliance
with, and currently operate and maintain their businesses in compliance with,
all applicable Laws, except for such failures to comply as would not,
individually or in the aggregate, reasonably be expected to have a Buyer
Material Adverse Effect. No unresolved investigation by any Government Entity
with respect to any of Buyer, its Subsidiaries or the Buyer Funds is pending or,
to the Knowledge of Buyer, threatened, and no Government Entity has notified
Buyer or any of its Subsidiaries in writing or, to the Knowledge of Buyer,
orally of its intention to conduct the same, except, in any such case, such
investigations as would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect. None of Buyer or its
Affiliates or the Buyer Funds has received any written or, to the Knowledge of
Buyer, oral notice or communication (i) of any unresolved violation or exception
by any Government Entity, (ii) threatening to revoke or condition the
continuation of any Permit or (iii) restricting or disqualifying their
activities (except for restrictions generally imposed by rule, regulation or
administrative policy on similarly regulated Persons generally), except in any
such case, as would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect.
     Section 4.18. Finders’ Fees. Except for fees that will be paid by Buyer,
there is no investment banker, broker, finder or other intermediary that has
been retained by or is authorized to act on behalf of Buyer or any of its
Affiliates who might be entitled to any fee or commission from Buyer or any of
its Affiliates in connection with the transactions contemplated by this
Agreement or any Ancillary Agreement.

76



--------------------------------------------------------------------------------



 



     Section 4.19. Legal Proceedings. As of the date of this Agreement, there is
no Legal Proceeding pending against, or to the Knowledge of Buyer, threatened
against, or affecting Buyer or any of its Affiliates that challenges the
validity or enforceability of this Agreement or seeks to enjoin or prohibit
consummation of the transactions contemplated by this Agreement. There is no
Legal Proceeding pending against, or to the Knowledge of Buyer, threatened
against, or affecting Buyer or any of its Affiliates, except for any such Legal
Proceeding that would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect.
     Section 4.20. Material Contracts. (a) Neither Buyer nor any of its
Subsidiaries is party to or bound by any Contract that is a “material contract”
(as such term is defined in Item 601(b)(10) of Regulation S-K of the SEC) that
has not been filed with the SEC in accordance with applicable Law (each of the
foregoing, a “Material Contract”).
     (b) Each Material Contract is valid and binding and in full force and
effect and, to Buyer’s knowledge, enforceable against the other party or parties
thereto in accordance with its terms (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles). Except for breaches,
violations or defaults which would not reasonably be expected to have,
individually or in the aggregate, a Buyer Material Adverse Effect, neither Buyer
nor any of its Subsidiaries, nor to Buyer’s knowledge any other party to a
Material Contract, has violated any provision of, or taken or failed to take any
act which, with or without notice, lapse of time, or both, would constitute a
default under the provisions of such Material Contract, and neither Buyer nor
any of its Subsidiaries has received written notice that it has breached,
violated or defaulted under any Material Contract.
     Section 4.21. Antitakeover Statutes. No antitakeover or similar statute or
regulation or provision of the Organizational Documents of Buyer applies or
purports to apply to this Agreement, any Ancillary Agreement or the transactions
contemplated hereby or thereby. No “control share acquisition,” “fair price,”
“moratorium” or other antitakeover laws or any comparable provision of the
Organizational Documents of Buyer apply to this Agreements, the Ancillary
Agreement or the transactions contemplated hereby or thereby.
     Section 4.22. Certain Tax Matters. (a) Neither Buyer nor any of its
Affiliates has taken or agreed to take any action, or is aware of any fact or
circumstance relating to Buyer or a Transferred Entity after Closing, that could
reasonably be expected to prevent the Merger from qualifying as a 368
Reorganization. This Section 4.22 shall not be applicable if Seller has made an
Alternative Transaction Structure Election pursuant to Section 7.11.
     (b) Buyer (i) if the acquisition were to occur on the date hereof, would
satisfy the “active trade or business test” with respect to the acquisition of
Van

77



--------------------------------------------------------------------------------



 



Kampen set forth in Treas. Reg. Section 1.367(a)-3(c)(1)(iv), and does not have
any plan or intention to take any action that would be reasonably expected to
result in such test failing to be satisfied at the Closing Date, (ii) to its
knowledge, was not a “passive foreign investment company” under Section 1297 of
the Code (a “PFIC”) for the year ending December 31, 2008, and, to its
knowledge, does not reasonably expect to be a PFIC for the years ending
December 31, 2009 or December 31, 2010, and (iii) to its knowledge, is not
currently a “controlled foreign corporation” under Section 957 of the Code, and
is not aware of any facts or circumstances that would be reasonably expected to
result in Buyer becoming such a corporation. Clause (i) of this Section 4.22(b)
shall not be applicable if Seller has made an Alternative Transaction Structure
Election pursuant to Section 7.12.
ARTICLE 5
Covenants of Seller
     Section 5.01. Conduct of the Van Kampen Business.
     Seller agrees that:
     (a) From the date of this Agreement to and through the earlier of the
Closing and the termination of this Agreement in accordance with its terms,
except (i) as set forth in Section 5.01(a) of the Seller Disclosure Schedule,
(ii) as otherwise expressly contemplated by this Agreement, (iii) as required by
any applicable Law or (iv) with Buyer’s prior consent in writing (which consent
shall not be unreasonably withheld, conditioned or delayed), Seller shall and
shall cause its Subsidiaries (including the Transferred Entities) to conduct the
Van Kampen Business in the ordinary course consistent with past practice in all
material respects and use reasonable best efforts to (x) preserve intact its
material business and operations and preserve intact its material rights,
franchises, goodwill and relationships with the Funds (including the boards of
directors and shareholders thereof), any applicable Government Entity and its
Advisory Clients and other material clients, customers, lessors, suppliers and
others with whom it does business and (y) keep available the services of the Van
Kampen Business Employees.
     (b) Without limiting the generality of Section 5.01(a), from the date of
this Agreement to and through the earlier of the Closing and the termination of
this Agreement in accordance with its terms, except (i) as set forth in the
corresponding subsection of Section 5.01(b) of the Seller Disclosure Schedule,
(ii) as otherwise expressly contemplated by this Agreement, (iii) as required by
any applicable Law, (iv) with Buyer’s prior consent in writing (which consent
shall not be unreasonably withheld, conditioned or delayed), Seller shall not,
and shall cause its Subsidiaries (including the Transferred Entities) and the
Van Kampen Business not to, do any of the following with respect to the Van
Kampen Business:

78



--------------------------------------------------------------------------------



 



     (A) sell, lease, license (other than ordinary course intellectual property
licenses), transfer, pledge, convey, assign, mortgage or otherwise dispose of
any material rights, properties or assets, tangible or intangible, of the Van
Kampen Business, other than (1) obsolete or non-used assets or rights or
properties or assets with a net book value not in excess of $1,000,000 in the
aggregate or (2) any dividend or distribution (or declaration thereof) to or by
any Transferred Entity (other than dividends or distributions of Deferred Assets
or any non-current assets);
     (B) other than transactions between or among Transferred Entities, issue,
sell, deliver, pledge, transfer, dispose of or encumber (1) any equity interests
or capital stock of or other equity or voting interest in any Transferred Entity
or (2) any Equity Rights in respect of, securities convertible into,
exchangeable for or evidencing the right to subscribe for or acquire either any
securities convertible into or exchangeable for, or evidencing the right to
subscribe for or acquire, any shares of the capital stock of, or other equity or
voting interest in, any Transferred Entity or make any other changes in the
capital structure of any Transferred Entity;
     (C) other than in the ordinary course of business consistent with past
practice, amend, cancel, waive, modify, transfer or otherwise dispose of or
permit to lapse any material Intellectual Property Rights used in connection
with the Van Kampen Business or grant any material license or other material
rights thereunder to any Person;
     (D) except as required by Law, the terms of any Benefit and Compensation
Arrangement in effect as of the date of this Agreement or as set forth in
Section 5.01(b)(iv)(D)(1)(y) of the Seller Disclosure Schedule, (1) increase or
agree to increase the compensation of any Van Kampen Business Employee, other
than (x) with respect to 2009, payment of incentive compensation in the ordinary
course of business consistent with past practice and (y) with respect to 2010,
salary increases in the ordinary course of business consistent with past
practice for Van Kampen Business Employees with the title below Vice President,
(2) materially increase or agree to materially increase any pension, welfare,
retirement allowance, severance or other employee benefits under any Benefit and
Compensation Arrangement, (3) convert a Benefit and Compensation Arrangement
into an Assumed Benefit and Compensation Arrangement (other than with respect to
an employment agreement, offer letter or similar individual Contract of an
individual who becomes a Van Kampen Business Employee that is set forth on
Section 9.01(f) of the

79



--------------------------------------------------------------------------------



 



Seller Disclosure Schedule), (4) amend or terminate any Benefit and Compensation
Arrangement, to the extent that such amendment or termination would primarily
result in a material benefit or material detriment to the Van Kampen Business
Employees, or amend or terminate any Assumed Benefit and Compensation
Arrangement, (5) (I) establish or adopt any Benefit and Compensation Arrangement
or (II) enter into or adopt any new change in control or severance agreement,
arrangement, plan or policy, in the case of any item in clause (I) or (II), for
the primary benefit of, or with, any Van Kampen Business Employees or (6) grant
or agree to grant any award to any Van Kampen Business Employee (other than any
new hire whose annual compensation does not exceed $300,000), or accelerate the
time of vesting or payment of any award held by any Van Kampen Business
Employee, under any Assumed Benefit and Compensation Arrangement;
     (E) (1) hire any person who would be a Van Kampen Business Employee or
individual independent contractor of a Transferred Entity, other than any
individual hired to replace a terminated employee (and then only if such
replacement employee would not have annual compensation in excess of $300,000
and is hired to work at the same location as the terminated employee) or
(2) terminate any Van Kampen Business Employee with annual compensation in
excess of $300,000 except under circumstances that constitute cause or due to
misconduct reasonably deemed by Seller to be detrimental to Seller or any of its
Affiliates or (3) except as set forth in Section 5.01(b)(iv)(E)(3) of the Seller
Disclosure Schedule, promote, transfer or reassign any Van Kampen Business
Employee;
     (F) (1) commence or pay, discharge, settle or satisfy any Legal Proceedings
except settlements involving only monetary remedies with a value not in excess
of $2,000,000 for any individual Legal Proceeding or $10,000,000 in the
aggregate, other than the commencement of any such Legal Proceeding in the
ordinary course of business consistent with past practice or (2) waive or
release any material rights or claims, or agree or consent to the issuance of
any injunction, decree, order or judgment restricting or otherwise affecting its
business or operations;
     (G) make or incur any capital expenditures requiring payments in excess of
$1,000,000 individually or $5,000,000 in the aggregate;
     (H) (1) enter into any Contract between Seller or any of its Affiliates, on
the one hand, and any Transferred Entity, on

80



--------------------------------------------------------------------------------



 



the other hand, (2) enter into a Contract containing a “most favored nation”
provision which could be applicable to Buyer and its Affiliates (excluding
ordinary course “most favored nation” provisions only applicable to the
Transferred Entities) following the Closing, (3) amend any existing Contract in
a manner to provide that a “most favored nation” provision contained therein
would have a similar effect, (4) except in the ordinary course of business
consistent with past practice, materially amend, modify, terminate, renew or
cancel any Significant Contract or enter into any new Contract that would be a
Significant Contract if in existence as of the date hereof, or (5) enter into
any Contract prohibiting or restricting the ability of the Van Kampen Business
(or, following the Closing, Buyer and its Affiliates) to conduct its business,
to engage in any business, to solicit any Person, to operate in any geographical
area or to compete with any Person, that limits the freedom of the Van Kampen
Business (or, following the Closing, Buyer and its Affiliates) to solicit or
hire employees, or that requires the Van Kampen Business (or, following the
Closing, Buyer and its Affiliates) to deal exclusively with any Person;
     (I) amend in any material respect any provision of any Organizational
Document of any Transferred Entity or of any term of any outstanding security
issued by any Transferred Entity;
     (J) other than acquisitions of assets or securities in the ordinary course
of business consistent with past practice, merge or consolidate with any other
Person or acquire (by merger, consolidation, purchase of assets or equity
interests or otherwise) any businesses, assets, properties, or interests in any
other Person;
     (K) adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization, in each case with
respect to any Transferred Entity;
     (L) (1) other than pursuant to short-term borrowings under facilities in
existence as of the date hereof and set forth on Section 3.18(a)(vi) of the
Seller Disclosure Schedule in the ordinary course of the UIT Fund business
consistent with past practice, incur, assume or guarantee any Indebtedness that
will remain outstanding following the Closing (2), cancel or waive any claims
under any material Indebtedness or amend or modify in any material respect the
terms relating to any such Indebtedness, (3) other than in the ordinary course
of business consistent with past practice, assume, guarantee, endorse or
otherwise as an accommodation become responsible for obligations of any other

81



--------------------------------------------------------------------------------



 



Person, or (4) other than in the ordinary course of business consistent with
past practice make any material loans or advances;
     (M) other than in the ordinary course of business consistent with past
practice, reduce the amount of insurance coverage or fail to renew any material
existing insurance policies of the Transferred Entities;
     (N) materially amend, terminate or allow to lapse any material Permit;
     (O) form, organize or sponsor any Fund except (1) as contemplated by or
consistent with the current business plans of the Van Kampen Business as
previously delivered to Buyer or (2) in the ordinary course of business
consistent with past practice;
     (P) take any action that would prevent any Fund which is required to be
registered with the SEC or comparable regulatory or self-regulatory authority of
any jurisdiction as a pooled investment vehicle from qualifying as a “regulated
investment company” under Section 851 of the Code or comparable pass-through
regime in any other applicable jurisdiction to the extent such status is
intended in such Fund’s constituent documents or marketing materials;
     (Q) make any material changes in its methods, practices, principles or
policies of financial accounting, except as may be required under GAAP and
approved in writing by Seller’s independent public accountants;
     (R) take any action that, if taken after the Closing without Buyer’s
consent, would constitute a breach of Section 7.15 (it being understood that,
for purposes of this Section 5.01(b)(iv)(R), Buyer may withhold, condition or
delay its consent in its sole discretion); or
     (S) authorize or enter into any Contract or commitment with respect to any
of the foregoing.
     Section 5.02. Access to Information; Presentment of Audited and Unaudited
Financial Statements. (a) From the date hereof until the Closing Date, Seller
will (i) give Buyer, its counsel, financial advisors, auditors and other
authorized representatives reasonable access to the offices, properties,
personnel, books and records of Seller and its Subsidiaries relating to the Van
Kampen Business, (ii) furnish to Buyer, its counsel, financial advisors,
auditors and other authorized representatives such financial and operating data
and other information relating to the Van Kampen Business as such Persons may
reasonably request and (iii) instruct the employees, counsel and financial
advisors of Seller and its

82



--------------------------------------------------------------------------------



 



Subsidiaries to cooperate with Buyer in its investigation of the Van Kampen
Business. Any investigation pursuant to this Section 5.02(a) shall be conducted
in such manner as not to interfere unreasonably with the conduct of the business
of Seller and its Subsidiaries. No information or knowledge obtained in any
investigation pursuant to this Section 5.02(a) shall affect or be deemed to
modify any representation or warranty made by any party hereunder. In addition
to the foregoing, Seller will deliver or cause to be delivered to Buyer at, or
promptly after, Closing all books, records and other documents (or copies
thereof) relating to the Van Kampen Business (or, in the case of books, records
or other documents that relate to the Van Kampen Business and to matters
unrelated to the Van Kampen Business, shall deliver or cause to be delivered
copies of all books, records or other documents to the extent relating to the
Van Kampen Business) that are not in the possession of the Transferred Entities
as of the Closing and that are reasonably necessary to the continuing operation
of the Van Kampen Business, including such materials relating to the portion of
the Van Kampen Business conducted in connection with the Purchased Assets and
Assumed Liabilities.
     (b) From and after the Closing Date, upon reasonable notice and subject to
applicable Laws relating to the exchange of information, Seller will promptly
provide Buyer and its agents reasonable access to its books of account,
financial and other records (including accountant’s work papers), information,
employees and auditors to the extent reasonably necessary for Buyer in
connection with Buyer’s preparation of its annual and periodic public financial
reporting obligations (including Annual Reports on Form 10-K, Quarterly Reports
on Form 10-Q and Current Reports on Form 8-K), any audit, investigation relating
to the Van Kampen Business, dispute or litigation relating to the Van Kampen
Business or any other reasonable business purpose relating to the Van Kampen
Business including to the extent reasonably necessary to permit Buyer to
determine any matter relating to its rights and obligations hereunder or to any
period ending on or before the Closing Date; provided that any such access by
Buyer shall not unreasonably interfere with the conduct of the business of
Seller. No information or knowledge obtained in any investigation pursuant to
this Section 5.02(b) shall affect or be deemed to modify any representation or
warranty made by any party hereunder.
     (c) In furtherance of the obligations of Seller set forth in
Section 5.02(b), Seller shall, at Seller’s expense, in respect of the Van Kampen
Business (for the avoidance of doubt, including the Purchased Assets and Assumed
Liabilities):
     (i) No later than 15 Business Days prior to the Closing Date, provide Buyer
with:
     (A) an audited combined balance sheet as of December 31, 2008 and
accompanying notes for the foregoing, prepared in accordance with GAAP, together
with an unqualified

83



--------------------------------------------------------------------------------



 



(except for qualifications relating to any Accounting Policies) audit report of
Seller’s independent accountants, with respect to such financial statements;
     (B) quarterly unaudited combined balance sheet as of June 30, 2009, and
income statements for the periods ending March 31, June 30 and September 30,
2009, prepared in accordance with GAAP; and
     (C) annual unaudited combined balance sheet as of December 31, 2009 and
related unaudited combined statements of income and cash flows for the year
ended December 31, 2009 and accompanying notes for the foregoing, prepared in
accordance with GAAP.
     (ii) No later than May 15, 2010, provide Buyer with annual audited combined
balance sheet as of December 31, 2009 and related audited combined statements of
income and cash flows for the year ended December 31, 2009 and accompany notes
for the foregoing, prepared in accordance with GAAP, together with an
unqualified audit report of Seller’s independent accountants, with respect to
such financial statements.
     (iii) No later than the earlier of (i) 45 days after the Closing Date or
(ii) ten days before the SEC filing deadline for the first Annual Report on Form
10-K or Quarterly Report on Form 10-Q, as the case may be, that Buyer is
required to file with the SEC following the Closing Date, provide Buyer with:
     (A) one or more quarterly unaudited combined balance sheets as of the end
of each calendar quarter ending after December 31, 2009, and one or more income
statements for each such quarter, prepared in accordance with GAAP; and
     (B) an unaudited combined income statement for the period commencing since
the last calendar quarter covered by the income statements to be provided
pursuant to clause (A) and ending as of the Closing Date, prepared in accordance
with GAAP.
     (d) Notwithstanding the foregoing, Buyer shall not have access to
(i) materials entitled to legal privilege (or which could jeopardize the
attorney-client privilege of Seller or its Affiliates), (ii) personnel records
of Seller or its Subsidiaries (including the Transferred Entities) relating to
individual performance or evaluation records, medical histories or other
information which in Seller’s good faith opinion is sensitive or the disclosure
of which could subject Seller or its Subsidiaries (including the Transferred
Entities) to risk of liability or

84



--------------------------------------------------------------------------------



 



(iii) other information which in Seller’s good faith opinion could reasonably be
expected to subject Seller or its Subsidiaries to liability. The parties shall
endeavor in good faith to make appropriate substitute disclosure arrangements,
if practicable, in a manner that does not give rise to any of the circumstances
referred to in the preceding sentence.
     (e) Notwithstanding the foregoing, access to information with respect to
Tax matters shall be provided as designated in Section 8.07.
     Section 5.03. Transfer Restrictions. (a) Subject to the restrictions on
Transfer imposed by applicable Law and this Section 5.03, Seller and its
Affiliates are permitted to Transfer any and all shares of the Aggregate Equity
Consideration at any time.
     (b) Seller shall not, and shall cause its Affiliates not to, Transfer any
shares of the Aggregate Equity Consideration:
     (i) (A) in one or more transactions in which any Person or “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) purchases 2.5% or more of
the outstanding shares of Buyer Stock (for the avoidance of doubt, after giving
effect to the conversion of the Equivalent Buyer Preferred Stock into Buyer
Stock upon Transfer) or (B) to any Person or “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) who, after giving effect to such Transfer,
would, to the knowledge of Seller after reviewing the most recent filings with
respect to ownership of Buyer Stock by third parties on any of Schedules 13D or
13G or Form 13F under the Exchange Act, beneficially own 10% or more of the
outstanding shares of Buyer Stock; provided that the foregoing restrictions in
clauses (A) and (B) shall not apply to any Transfer of such shares in connection
with open market sales at prevailing market prices obtainable at the time of
such transfer through brokers in transactions on the NYSE (including such sales
under Rule 144); or
     (ii) on any given day in an amount greater than 20% of the average daily
trading volume of Buyer Stock for the 20-day period immediately preceding the
date of such Transfer; provided that the foregoing restriction shall not apply
to underwritten offerings of Buyer Stock.
     As used herein, “Transfer” means any direct or indirect offer, sale, lease,
assignment, encumbrance, pledge, hypothecation, disposition or other transfer
(by operation of Law or otherwise), either voluntary or involuntary, or entry
into any contract, option or other arrangement or understanding with respect to
any offer, sale, lease, assignment, encumbrance, pledge, hypothecation,
disposition or other transfer (by operation of Law or otherwise), of any capital
stock or interest in any capital stock; provided, that a merger, amalgamation,
plan of arrangement or consolidation or similar business combination transaction
in which Seller is a

85



--------------------------------------------------------------------------------



 



constituent corporation (or otherwise a party including, for the avoidance of
doubt, a transaction pursuant to which a Person acquires all or a portion of
Seller’s outstanding capital stock, whether by tender or exchange offer, by
share exchange, or otherwise) shall not be deemed to be the Transfer of any
Buyer Stock or Equivalent Buyer Preferred Stock, as the case may be, provided
that the primary purpose of any such transaction is not to avoid the provisions
of this Agreement and that the successor or surviving Person to such a merger,
amalgamation, plan of arrangement or consolidation or similar business
combination transaction, if not Seller, expressly assumes all obligations of
Seller under this Agreement. For purposes of this Agreement, the term Transfer
shall include the sale of an Affiliate of Seller or Seller’s interest in an
Affiliate which owns any Buyer Stock or Equivalent Buyer Preferred Stock, as the
case may be, unless such Transfer is in connection with a merger, amalgamation,
plan of arrangement or consolidation or similar business combination transaction
referred to in the first proviso of the previous sentence.
     (c) Any certificates for shares of the Aggregate Equity Consideration
issued pursuant to this Agreement or issued subsequent to the Closing Date as a
result of any transfer of such shares or any stock dividend, stock split or
other recapitalization shall bear a legend or legends (and appropriate
comparable notations or other arrangements will be made with respect to any
uncertificated shares) referencing restrictions on transfer of such shares under
the Securities Act and under this Agreement which legend shall state in
substance:
“The securities evidenced by this certificate have been issued and sold without
registration under the United States Securities Act of 1933, as amended (the
“Securities Act”), or the securities laws of any state of the United States (a
“State Act”) in reliance upon certain exemptions from registration under said
acts. The securities evidenced by this certificate cannot be sold, assigned or
otherwise transferred within the United States unless such sale, assignment or
other transfer is (1) made pursuant to an effective registration statement under
the Securities Act and in accordance with each applicable State Act or
(2) exempt from, or not subject to, the Securities Act and each applicable State
Act. If the proposed sale, assignment or other transfer within the United States
will be made pursuant to clause (2) above, the holder must, prior to such sale,
assignment or other transfer, furnish to the issuer such certifications, legal
opinions and other information as the issuer may reasonably require to determine
that such sale, assignment or other transfer is being made in accordance with
such clause.

86



--------------------------------------------------------------------------------



 



The securities evidenced by this certificate are subject to restrictions on
transfer set forth in a Transaction Agreement dated October 19, 2009 between
Morgan Stanley and Invesco Ltd.”
Notwithstanding the foregoing, the holder of any certificate(s) for shares of
the Aggregate Equity Consideration shall be entitled to receive from Buyer new
certificates for a like number of shares not bearing such legend (or the
elimination or termination of such notations or arrangements) upon the request
of such holder at (x) such time as such restrictions are no longer applicable,
and (y) with respect to the restriction on transfer of such shares under the
Securities Act, delivery of an opinion of counsel to such holder, which opinion
is reasonably satisfactory in form and substance to the Buyer and its counsel,
that the restriction referenced in such legend (or such notations or
arrangements) is no longer required for purposes of applicable securities Law.
     Section 5.04. Standstill. (a) Subject to Section 5.04(b), from the Closing
Date until the second anniversary of the Closing Date (the “Standstill Period”),
Seller shall not, and shall not permit any of its Subsidiaries (or any successor
to Seller, whether by merger, consolidation, share exchange or other business
combination transaction), directly or indirectly, to, without Buyer’s prior
written consent, (i) acquire, agree to acquire, propose or offer to acquire, or
facilitate the acquisition or ownership of, any Buyer Stock, other than as
provided for in this Agreement, or any other securities or assets of Buyer or
any of its Subsidiaries, (ii) deposit any shares of Buyer Stock in a voting
trust or similar arrangement or subject any shares of Buyer Stock to any voting
agreement, pooling arrangement or similar arrangement, or grant any proxy with
respect to any shares of Buyer Stock to any Person or “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) (other than Buyer or a Person
specified by Buyer in a proxy card provided to Seller by or on behalf of Buyer),
(iii) enter, agree to enter, propose or offer to enter into or facilitate any
merger, business combination, recapitalization, restructuring, change in control
transaction or other extraordinary transaction involving the Buyer or any of its
Subsidiaries, (iv) make, or in any way participate or engage in, any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC) to vote, or seek to advise or influence any person with respect to the
voting of, any voting securities of Buyer or its Subsidiaries, (v) call, or seek
to call, a meeting of the shareholders of Buyer or initiate any shareholder
proposal for action by shareholders of Buyer, (vi) form, join or in any way
participate in a “group” (within the meaning of Section 13(d)(3) of the Exchange
Act) with respect to any voting securities of Buyer, (vii) otherwise act, alone
or in concert with others, to seek to Control or influence the management or the
policies of Buyer, (viii) disclose any intention, plan or arrangement prohibited
by, or inconsistent with, the foregoing or (ix) advise, assist or encourage or
enter into any discussions, negotiations, agreements or arrangements with any
other persons in connection with the foregoing. Seller further agrees that,
during the Standstill Period, neither Seller nor any of its Affiliates (nor any
Person acting on behalf of or in concert with Seller or any of its Affiliates)
shall, without the written consent

87



--------------------------------------------------------------------------------



 



of Buyer, (x) request Buyer, directly or indirectly, to amend or waive any
provision of this Section 5.04(a) (including this sentence) or (y) take any
action that might require Buyer to make a public announcement regarding the
possibility of a business combination, merger or other type of transaction
described in this Section 5.04(a) with Seller or any of its Affiliates
     (b) The restrictions contained in Section 5.04(a) shall not apply to any
brokerage, investment advisory, financial advisory, anti-raid advisory, merger
advisory, financing, proprietary and third party asset management, derivatives
transactions, investment activities, insurance service and activities, trading,
market making, underwriting, arbitrage or other similar activities conducted by
Seller or any of its Affiliates in the ordinary course of their respective
businesses; provided that the purpose of any such action by such parties is not
to avoid the provisions of Section 5.04(a).
     Section 5.05. Non-Solicitation of Alternative Transactions. (a) Unless and
until this Agreement will have been terminated in accordance with its terms,
Seller shall not, and Seller shall cause its Affiliates not to, and shall cause
its and its Affiliates’ officers, directors, employees, investment bankers,
attorneys, accountants, consultants or other agents or advisors not to, directly
or indirectly, (i) solicit, initiate or take any action to facilitate or
encourage the submission of any proposal to acquire or purchase any capital
stock of, or merger consolidation, combination, sale of assets, reorganization
or similar transaction involving the Transferred Entities or the Van Kampen
Business, (ii) enter into or participate in any discussions or negotiations with
or authorize any financial advisor or other Person to solicit or participate in
discussions or negotiations with, furnish any non-public information relating to
the Van Kampen Business (other than as to the existence of these provisions) or
afford access to the business, employees, properties, assets, books or records
of the Van Kampen Business to, otherwise knowingly cooperate in any way with, or
knowingly assist, participate in, facilitate or encourage any effort by any
Person other than Buyer and its Affiliates to make such a proposal, (iii) enter
into any agreement with any party other than the Buyer and its Affiliates with
respect to such a proposal, or (iv) authorize any of the foregoing actions.
     (b) Seller shall, and shall cause its Affiliates, to immediately terminate
and cause to be terminated any and all existing discussions or negotiations with
any Persons (other than Buyer and its Affiliates) conducted heretofore with
respect to any of the foregoing actions described in Section 5.04(a). Seller
shall, and shall cause its Affiliates to, enforce their respective rights under,
and shall not, release any third party from, the confidentiality and standstill
provisions of any agreement to which Seller or its Affiliates is a party with
respect to a potential sale of capital stock of, or merger, consolidation,
combination, sale of assets, reorganization or similar transaction involving the
Transferred Entities or the Van Kampen Business and shall promptly take all
steps necessary to terminate any approval that may have been heretofore given
under any such provisions authorizing any such third party to make any proposal
regarding the foregoing.

88



--------------------------------------------------------------------------------



 



     Section 5.06. Resignations. On or prior to the Closing Date, Seller will
deliver to Buyer the resignations (with effect as of Closing) from their
positions with any Transferred Entity of all officers of any Transferred Entity
who will be employed by Seller or any of its Affiliates after the Closing Date.
     Section 5.07. Non-Solicit. (a) In order to induce Buyer to enter into the
transactions contemplated by this Agreement, Seller hereby covenants and agrees
that from the date hereof until the second anniversary of the Closing Date, it
will not, and it shall cause its Subsidiaries not to, directly or indirectly,
solicit (including through internal job postings) or hire, or assist in the
hiring of, or otherwise engage or assist in engaging any employee of the Van
Kampen Business as of the Closing Date; provided that, solely with respect to
the two-year period after the Closing Date (and not the period prior thereto)
general, non-targeted advertising (other than through internal job postings) or
the use of an independent search firm that contacts employees of the Van Kampen
Business without direction or advice by Seller or its Subsidiaries shall not be
deemed to be direct or indirect solicitations, and any person not solicited in
violation hereof may be hired by Seller; provided further that, during such
two-year period, notwithstanding the foregoing proviso, in no event shall Seller
or its Subsidiaries hire (i) any Executive Director of any Transferred Entity or
the Van Kampen Business who provides distribution services or (ii) any managing
director of any Transferred Entity or the Van Kampen Business. The foregoing
prohibition shall not apply to any employee whose employment has been terminated
by a Transferred Entity, Buyer or any of their respective Affiliates after the
Closing.
     (b) It is the intent of the parties to this Agreement that the provisions
of this Section 5.07 shall be enforced to the fullest extent permissible under
the Laws and public policies applied in each jurisdiction in which enforcement
is sought. If any particular provision or portion of this Section 5.07 shall be
adjudicated to be invalid or unenforceable, such provision or portion thereof
shall be deemed amended to the minimum extent necessary to render such provision
or portion valid and enforceable, such amendment to apply only with respect to
the operation of such provision or portion in the particular jurisdiction in
which such adjudication is made.
     (c) The parties acknowledge that damages and remedies at Law for any breach
of this Section 5.07 would be inadequate and that Buyer shall be entitled to
specific performance and other equitable remedies (including an injunction) and
such other relief as a court or tribunal may deem appropriate in addition to any
other remedies Buyer may have in the event of a breach of this Section 5.07.
     Section 5.08. Regulatory Capital; Other Cash in the Business. (a) Seller
shall take such actions as may be required to ensure that, as of the Closing,
and after taking into consideration any dividends or distributions by the
Transferred Entities and any settlement of intercompany arrangements, the
Broker-Dealer has stockholder’s equity equal to at least $46 million (and such
other cash and cash

89



--------------------------------------------------------------------------------



 



equivalents as may be required under Section 5.08(c) and referred to in the last
sentence thereof).
     (b) In furtherance and not in limitation of the foregoing, Seller shall
identify those current assets and current liabilities of the Transferred
Entities that can be validly assigned and assumed at the Closing by it or one of
its Subsidiaries, and, subject to Buyer’s agreement as to the current assets
being assigned and current liabilities being assumed, Seller and the Transferred
Entities shall effect such transaction at the Closing pursuant to an assignment
and assumption agreement that is in form and substance acceptable to both Seller
and Buyer; provided that the parties understand and agree that the asset
described on Section 5.08(b) of the Seller Disclosure Schedule shall be
transferred to Seller or an Affiliate of Seller pursuant to this Section,
including the long-term portion thereof (and these items will be excluded for
purposes of the calculations required by clauses (iv) and (v) of
Section 5.08(c)). Seller and Buyer shall cooperate and use their respective
reasonable best efforts to reach agreement on mechanisms to effect an assignment
and assumption of all current assets and current liabilities of the Transferred
Entities as of the Closing Date (subject to any regulatory restrictions in
relation to the Broker-Dealer).
     (c) Seller shall take such actions as may be required to ensure that, as of
the Closing, and after taking into account any dividends or distributions by the
Transferred Entities, any settlement of intercompany arrangements, accounts and
balances pursuant to Section 7.04 and any assignment of current assets and
assumption of current liabilities of the Transferred Entities by Seller or a
Subsidiary of Seller that may be effected pursuant to Section 5.08(b), the
Transferred Entities hold cash and cash equivalents (except to the extent this
calculation results in a negative number) in an amount that is at least equal to
(i) $28,000,000 plus (ii) the 2009 Deferred Compensation Amount plus (iii) the
2010 Compensation Accrual plus (iv) an amount equal to the excess (if any) of
the current liabilities of the Van Kampen Business reflected on the Closing
Balance Sheet over the current assets of the Van Kampen Business reflected on
the Closing Balance Sheet (excluding, in the case of this calculation, the
entire current portion (if any) of the 2009 Deferred Compensation Amount and the
2010 Compensation Accrual) minus (v) an amount equal to the excess (if any) of
the current assets of the Van Kampen Business reflected on the Closing Balance
Sheet over the current liabilities of the Van Kampen Business reflected on the
Closing Balance Sheet (excluding, in the case of this calculation, the entire
current portion (if any) of the 2009 Deferred Compensation Amount and the 2010
Compensation Accrual) plus (vi) an amount equal to the excess (if any) of the
long term liabilities of the Van Kampen Business reflected on the Closing
Balance Sheet constituting compensation, retirement and/or benefits expenses for
the Transferred Employees over the long term liabilities of the Van Kampen
Business reflected on the Balance Sheet constituting compensation, retirement
and/or benefits expenses for the Transferred Employees (excluding, in the case
of this calculation, the entire long-term portion of the 2009 Deferred
Compensation Amount and the 2010 Compensation Accrual) but only to the extent
such excess

90



--------------------------------------------------------------------------------



 



results from such long term liabilities of which Seller was aware as of the date
hereof and which would have been required to be reflected on a balance sheet
prepared as of the date hereof in accordance with GAAP; provided that, when
calculating the amount of cash and cash equivalents that are required to be held
by the Transferred Entities under this Section 5.08(c) (or paid to Seller
pursuant to the next sentence), all calculations with respect to the Closing
Balance Sheet shall exclude (1) all cash or cash equivalents required to be
retained by the Van Kampen Business pursuant to Section 5.08(a) or this
Section 5.08(c), (2) all Tax assets and liabilities (including deferred Tax
assets and liabilities) and (3) the Van Kampen Seed Capital and the Deferred
Assets. Further, if the calculation required by the prior sentence results in a
negative number, then Buyer shall make a payment in that amount to Seller at
Closing. For all purposes of this Section 5.08(c), the term “Transferred
Entities” shall not include the Broker Dealer, except that, in partial
satisfaction of its obligations under this Section 5.08(c), Seller shall be
entitled to leave cash and cash equivalents with the Broker-Dealer in an
aggregate amount that is equal to the portions of the 2009 Deferred Compensation
Amount and the 2010 Compensation Accrual (as determined in accordance with this
Section 5.08 and the definitions thereof) that have accrued on the balance sheet
of the Broker-Dealer in respect thereof as the date of the Closing Balance
Sheet.
     (d) For purposes of the Closing, references above to Closing Balance Sheet
shall be deemed references to the Estimated Closing Balance Sheet. Promptly
following the finalization of the Closing Balance Sheet pursuant to
Section 5.08(e), the cash amount required to be held by the Transferred Entities
(or paid to Seller) under Section 5.08(c) shall be re-calculated based on the
Closing Balance Sheet. If the cash amount as so re-calculated would result in a
greater cash amount being required hereunder to be held by the Transferred
Entities, Seller shall promptly pay such difference to Buyer. If the cash amount
as so re-calculated would result in a lesser cash amount being required
hereunder to be held by the Transferred Entities, Buyer shall promptly pay such
difference to Seller. If a payment was made to Seller pursuant to the terms of
Section 5.08(c), then payments will be similarly made to Buyer or Seller, as
appropriate, based on any such re-calculation. Any payment pursuant to this
Section 5.08(d) shall be made at a mutually convenient time and place within
10 days after the finalization of the Closing Balance Sheet, by delivery by
Buyer or Seller, as the case may be, in immediately available funds by wire
transfer to an account of such receiving party with a bank designated by such
receiving party. The amount of any payment to be made pursuant to this Section
shall bear interest from and including the Closing Date to but excluding the
date of payment at a rate per annum equal to the Treasury Rate. As used herein,
“Treasury Rate” shall mean the applicable interest rate payable on United States
Treasury obligations with a maturity date most closely corresponding to the
applicable payment period, as of the end of such period. Such interest shall be
payable at the same time and in the same manner as the payment to which it
relates and shall be calculated daily on the basis of a year of 365 days and the
actual number of days elapsed.

91



--------------------------------------------------------------------------------



 



     (e) In connection with the foregoing:
     (i) Not later than five Business Days prior to the Closing Date, Seller
shall cause to be prepared and delivered to Buyer an estimated combined balance
sheet of the Van Kampen Business prepared on a basis that the Closing was
effective as of the month end prior to the Closing Date (or, in the event the
Closing Date is expected to occur in the first five days of a month, the
preceding month end) (the “Estimated Closing Balance Sheet”). The Estimated
Closing Balance Sheet shall be prepared in the same manner as the Closing
Balance Sheet, except for the date of such balance sheet and except that the
resolution provisions of this Section 5.08(e) shall not apply thereto.
     (ii) As promptly as practicable, but no later than 45 days, after the
Closing Date, Seller will cause to be prepared and delivered to Buyer the
combined balance sheet of the Van Kampen Business prepared on a basis that the
Closing was effective as of 11:59 p.m., New York City time on the day
immediately prior to the Closing Date (the “Closing Balance Sheet”). The Closing
Balance Sheet shall present the combined financial position of the Van Kampen
Business (for the avoidance of doubt, including the Purchased Assets and Assumed
Liabilities) and be prepared on a basis consistent with the Balance Sheet
(except excluding the Broker-Dealer) as of 11:59 p.m. on the date immediately
preceding the Closing Date which shall, for the avoidance of doubt, include an
accrual for the 2009 Deferred Compensation Amount and the 2010 Compensation
Accrual. Attached as Section 5.08(e) of the Seller Disclosure Schedule for
illustrative purposes only is a draft Closing Balance Sheet created as if the
Closing had occurred as of 11:59 p.m. on June 30, 2009, and calculating the cash
amount required to be held by the Transferred Entities under Section 5.08(c) (or
paid to Seller) had the Closing occurred on that date.
     (iii) If Buyer disagrees with the Closing Balance Sheet delivered pursuant
to Section 5.08(e)(ii), Buyer may, within 30 days after delivery of such Closing
Balance Sheet and any related documents that Seller reasonably requests in
connection with its review of the Closing Balance Sheet, deliver a notice to
Seller disagreeing therewith. Any such notice of disagreement shall specify
those items or amounts as to which Buyer disagrees, and Buyer shall be deemed to
have agreed with all other items and amounts contained in the Closing Balance
Sheet.
     (iv) If a notice of disagreement shall be delivered pursuant to
Section 5.08(e)(iii), Buyer and Seller shall, during the 30 days following such
delivery, use their reasonable best efforts to reach agreement on the disputed
items or amounts in order to finalize the Closing Balance Sheet. If, during such
period, Buyer and Seller are unable to reach such agreement, they shall promptly
thereafter cause independent accountants of nationally recognized standing
reasonably satisfactory to Buyer and

92



--------------------------------------------------------------------------------



 



Seller (who shall not have any material relationship with Buyer, Seller or any
of their respective Affiliates) (the “Accounting Referee”), promptly to review
this Agreement and the remaining disputed items or amounts for the purpose of
finalizing the Closing Balance Sheet. In making such calculation, the Accounting
Referee shall consider only those items or amounts in the Closing Balance Sheet
as to which Buyer has disagreed. The Accounting Referee shall deliver to Buyer
and Seller, as promptly as practicable (but in all events no later than 45 days
after the matter is referred to the Accounting Referee), a report setting forth
the final Closing Balance Sheet. Such report shall be final and binding upon
Buyer, Seller and their respective Affiliates and such final Closing Balance
Sheet shall be used to calculate the cash amount required to be held by the
Transferred Entities under Section 5.08(b) (or paid to Seller). The cost of such
review and report shall be borne by Seller and by Buyer in proportion to the
relative differences between the resulting calculations of the cash amount
required to be held by the Transferred Entities (or paid to Seller) under
Section 5.08(b) by virtue of the Closing Balance Sheet as first proposed by
Seller pursuant to Section 5.08(e)(ii) and as proposed to be revised by Buyer
pursuant to Section 5.08(e)(iii).
     (v) Buyer and Seller agree that they will, and agree to cause their
respective Affiliates and independent accountants to cooperate and assist in the
preparation of the Closing Balance Sheet and in the conduct of the reviews
referred to in this Section 5.08(e), including the making available to the
extent necessary of books, records, work papers and personnel.
     (f) For the avoidance of doubt, the calculations to be made pursuant to
this Section 5.08, and the net purchase price adjustment to be made pursuant to
Section 5.08, are not intended to provide an alternate remedy to Article 11 for
any breach or alleged breach of the Seller’s representations and warranties made
pursuant to Article 3.
     Section 5.09. Trademarks; Tradenames. Except as otherwise set forth in the
IP Matters Agreement, after the Closing, Seller and its Affiliates (other than
the Transferred Entities) shall not use (i) any of the Trademarks or Internet
domain names owned by one or more of the Transferred Entities or included in the
Purchased Assets, including those set forth on Section 3.16(b) or (ii) the “Van
Kampen” name or any derivatives thereof.

93



--------------------------------------------------------------------------------



 



ARTICLE 6
Covenants of Buyer
     Buyer agrees that:
     Section 6.01. Conduct of Business of Buyer. (a) From the date of this
Agreement to and through the earlier of the Closing Date and the termination of
this Agreement in accordance with its terms, except (i) as set forth in
Section 6.01 of the Buyer Disclosure Schedule, (ii) as otherwise expressly
contemplated by this Agreement, (iii) as required by any applicable Law or (iv)
as Seller shall otherwise consent in writing (which consent shall not be
unreasonably withheld, conditioned or delayed), Buyer shall, and shall cause its
Subsidiaries to, conduct its business in the ordinary course of business
consistent with past practice in all material respects.
     (b) Without limiting the generality of Section 6.01(a), from the date of
this Agreement to and through the earlier of the Closing and the termination of
this Agreement in accordance with its terms, except (i) as set forth in
Section 6.01 of the Buyer Disclosure Schedule, (ii) as otherwise expressly
contemplated by this Agreement, (iii) as required by any applicable Law or
(iv) as Seller shall otherwise consent in writing (which consent shall not be
unreasonably withheld, conditioned or delayed), Buyer shall not, and shall cause
its Subsidiaries not to, do any of the following:
     (A) other than common stock dividends not in excess of $0.15 per share per
quarter, and other than as required by the terms of any preferred security, make
any distribution (whether in cash, stock, Equity Rights or property, but not
including any distribution that results in an adjustment under Section 2.09) or
declare, pay or set aside any dividend with respect to, or purchase or otherwise
acquire directly, or indirectly, any equity interest or shares of capital stock
of Buyer;
     (B) amend in any material respect any provision of Buyer’s Organizational
Documents in a manner that would adversely affect the benefits, economic or
otherwise, of the transactions contemplated by this Agreement to Seller;
     (C) merge or consolidate with any Person or adopt a plan of complete or
partial liquidation, dissolution, restructuring, recapitalization or other
reorganization, but (other than with respect to a liquidation or dissolution)
only to the extent any such action or actions would be reasonably expected to
prevent, materially delay or impair the consummation of the transactions
contemplated hereunder;
     (D) enter into any acquisition agreement, or make any acquisition, that
would be reasonably expected to prevent, materially

94



--------------------------------------------------------------------------------



 



delay or impair the consummation of the transactions contemplated hereunder;
     (E) take any action that, if taken after the Closing without Seller’s
consent, would constitute a breach of Section 7.15(a) (it being understood that,
for purposes of this Section 6.01(b)(iv)(E), Seller may withhold, condition or
delay its consent in its sole discretion); or
     (F) authorize or enter into any Contract or commitment with respect to any
of the foregoing.
     Section 6.02. Access to Information. (a) From the date hereof until the
Closing Date, Buyer will (1) give Seller, its counsel, financial advisors,
auditors and other authorized representatives reasonable access to the offices,
properties, personnel, books and records of Buyer and its Subsidiaries,
(2) furnish to Seller, its counsel, financial advisors, auditors and other
authorized representatives such financial and operating data and other
information relating to Buyer and its Subsidiaries as such Persons may
reasonably request and (3) instruct the employees, counsel and financial
advisors of Buyer and its Subsidiaries to cooperate with Seller in its
investigation of Buyer and its Subsidiaries. Any investigation pursuant to this
Section 6.02(a) shall be conducted in such manner as not to interfere
unreasonably with the conduct of the business of Buyer and its Subsidiaries. No
information or knowledge obtained in any investigation pursuant to this
Section 6.02(a) shall affect or be deemed to modify any representation or
warranty made by any party hereunder.
     (b) From and after the Closing Date, upon reasonable notice and subject to
applicable Laws relating to the exchange of information, Buyer will promptly
provide Seller and its agents reasonable access to its books of account,
financial and other records (including accountant’s work papers), information,
employees and auditors to the extent reasonably necessary to permit Seller to
determine any matter relating to its rights and obligations hereunder or to any
period ending on or before the Closing Date; provided that any such access by
Seller shall not unreasonably interfere with the conduct of the business of
Buyer. No information or knowledge obtained in any investigation pursuant to
this Section 6.02 shall affect or be deemed to modify any representation or
warranty made by any party hereunder. Notwithstanding the foregoing, Seller
shall not have access to (i) materials entitled to legal privilege (or which
could jeopardize the attorney-client privilege of Buyer or its Affiliates),
(ii) personnel records of Buyer or its Subsidiaries relating to individual
performance or evaluation records, medical histories or other information which
in Buyer’s good faith opinion is sensitive or the disclosure of which could
subject Buyer or its Subsidiaries to risk of liability or (iii) other
information which in Buyer’s good faith opinion could reasonably be expected to
subject Buyer or its Subsidiaries to liability. The parties shall endeavor in
good faith to make appropriate substitute disclosure arrangements, if
practicable, in a manner that does not give rise to any of the circumstances
referred to in the preceding sentence.

95



--------------------------------------------------------------------------------



 



     Section 6.03. Trademarks; Tradenames. Except as otherwise set forth in the
IP Matters Agreement, after the Closing, Buyer and its Affiliates shall not, and
shall not permit any Transferred Entity or the Van Kampen Business to, use any
of Seller’s or its Affiliates’ marks or names, including the marks and names set
forth on Section 6.03 of the Seller Disclosure Schedule.
     Section 6.04. Use of Confidential Information. For the avoidance of doubt,
after the Closing, Buyer and its Affiliates shall have no right to use or
disclose any confidential information, data or other materials of Seller or its
Affiliates (including any such information disclosed to Buyer prior to the date
of this Agreement for the purposes of evaluating the transactions contemplated
hereby), other than any such information, data or materials included in the
Purchased Assets or owned by the Transferred Entities (which the parties agree
shall include all information relating to the historical, current and
prospective Van Kampen Business) except as set forth in Section 7.13(c), and
Buyer shall use reasonable efforts to, and to cause its Affiliates to use
reasonable efforts to, return to Seller or destroy all such information, data
and materials in its possession promptly after the Closing.
     Section 6.05. Stock Exchange Listing. Buyer shall use its reasonable best
efforts to cause the shares of Buyer Stock representing the Aggregate Equity
Consideration to be listed on the NYSE on or prior to the Closing Date, subject
to official notice of issuance.
     Section 6.06. Shelf Registration. (a) Not later than the first Business Day
following the Closing Date, but subject to delay for any Scheduled Black-Out
Period (in which case within one Business Day after the lapse thereof) or as set
forth in Section 6.06(c) (in which case as soon as possible after the lapse of
such postponement or suspension in accordance with the terms thereof), Buyer
shall file with the SEC either (i) a Shelf Registration Statement or
(ii) pursuant to Rule 424(b) under the Securities Act, a prospectus supplement
that shall be deemed to be part of an existing Shelf Registration Statement in
accordance with Rule 430B under the Securities Act, in each case relating to the
offer and sale of all of the Registrable Securities by Seller from time to time
in accordance with the methods of distribution elected by Seller and set forth
in the Shelf Registration Statement and shall, if such Shelf Registration
Statement is not automatically effective, use its reasonable best efforts to
cause such Shelf Registration Statement to be declared effective under the
Securities Act as soon as possible after filing.
     (b) Buyer shall use its reasonable best efforts to keep such Shelf
Registration Statement continuously effective under the Securities Act in order
to permit the Shelf Prospectus forming a part thereof to be usable by Seller
until the earlier of (i) the date as of which all Registrable Securities have
been sold pursuant to the Shelf Registration Statement or another Registration
Statement filed under the Securities Act (but in no event prior to any
applicable period referred to in Section 4(3) of the Securities Act and Rule 174
thereunder), (ii) the date as of which all Registrable Securities have been sold
and (iii) the second

96



--------------------------------------------------------------------------------



 



anniversary of the Closing (such period of effectiveness, the “Shelf Period”).
After the termination of the Shelf Period, if Seller otherwise has the right to
require an underwritten offering of Registrable Shares pursuant to clause
(e) below, Seller shall be entitled to require Buyer to file with the SEC either
a new registration statement or a prospectus supplement that forms part of an
existing Shelf Registration Statement (each, a “Demand Registration Statement”)
that provides for such underwritten offer and sale of Registrable Securities
(and, if such Demand Registration Statement is not automatically effective, to
use its reasonable best efforts to cause such Demand Registration Statement to
be declared effective under the Securities Act as soon as possible after filing)
on a basis otherwise consistent with the terms of this Section 6.06 relating to
the Shelf Registration Statement for the offer and sale of Registrable
Securities. Seller shall notify Buyer in writing of the date that all of its
Registrable Securities have been sold. Buyer shall not be deemed to have used
its reasonable best efforts to keep the Shelf Registration Statement effective
during the Shelf Period if Buyer voluntarily takes any action or omits to take
any action that would result in Seller thereby not being able to offer and sell
any Registrable Securities pursuant to such Shelf Registration Statement during
the Shelf Period, unless such action or omission is required by applicable Law
and except as set forth in Section 6.06(c). Buyer shall use its reasonable best
efforts to remain a “well-known seasoned issuer” (as defined in Rule 405 under
the Securities Act) and to not become an “ineligible issuer” (as defined in
Rule 405 under the Securities Act) during the Shelf Period.
     (c) Buyer shall be entitled to postpone (but not more than 2 times in any
calendar year) the filing or initial effectiveness of, or suspend the use of, a
Shelf Registration Statement or any Demand Registration Statement if Buyer
delivers to Seller a certificate signed by both the Chief Executive Officer and
Chief Financial Officer of Buyer certifying that, in the good faith judgment of
Buyer, such registration, offering or use would reasonably be expected to
materially adversely affect or materially interfere with any bona fide material
financing of Buyer or any material transaction under consideration by Buyer or
would require the disclosure of information that has not been, and is not
otherwise required to be, disclosed to the public, the premature disclosure of
which would materially and adversely affect Buyer. No such postponement or
suspension shall exceed 60 consecutive days, no subsequent such postponement or
suspension shall commence fewer than 15 days following the expiration of any
preceding period, and the aggregate of all such postponements or suspensions
shall not exceed 90 days in any 360-day period.
     (d) Buyer shall use its reasonable best efforts to file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder, and it will take such
further action as Seller may reasonably request, all to the extent required from
time to time to enable Seller to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 or 144A or Regulation S under the Securities Act, as
such Rules may be amended

97



--------------------------------------------------------------------------------



 



from time to time, or (ii) any similar rule or regulation hereafter adopted by
the SEC. Upon the request of Seller, Buyer will deliver to Seller a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.
     (e) In connection with any underwritten offering effected under the Shelf
Registration Statement or any Demand Registration Statement (it being understood
that no more than three underwritten offerings may be effected, no such offering
shall be conducted for securities aggregating less than $100 million in value
and no such underwritten offering shall take place during a Scheduled Black-Out
Period), (i) Buyer shall be obligated (A) to pay all registration and other
offering-related expenses of Buyer (including fees and expenses of its counsel
(who shall deliver customary opinions, such as a 10b-5 opinion to Buyer and
Seller), SEC filing fees and fees and expenses of Buyer’s auditors (who shall
prepare a customary comfort letter), but not including any fees or expenses of
Seller (including its counsel and underwriting discounts)) and (B) Buyer (and
Seller, to the extent applicable) shall be obligated to enter into customary
underwriting and indemnification agreements in connection with the offering,
including standard indemnification and contribution rights in favor of the
underwriters and Seller as the registering holder with respect to the Shelf
Registration Statement or any Demand Registration Statement, Shelf Prospectus
and disclosure package; (ii) at Seller’s reasonable request, Buyer shall cause
its senior executives to participate, at Seller’s expense, in customary investor
presentations and “road shows” for a maximum of 3 days of marketing per offering
(to be scheduled in a collaborative manner so as not to unreasonably interfere
with the conduct of the business of Buyer; and (iii) at Seller’s request, Seller
(or an Affiliate designated by Seller) shall act as sole book-runner in any such
underwritten offering, and any other underwriters shall be selected by Seller
subject to Buyer’s consent (which shall not be unreasonably withheld).
     Section 6.07. Equivalent Buyer Preferred Stock. As promptly as practicable
after the date hereof, Buyer shall take all actions necessary to authorize the
issuance of the Equivalent Buyer Preferred Stock, including obtaining any
necessary approval of the board of directors of Buyer and the filing of
appropriate documentation as required by the Laws of Bermuda. Seller will be
afforded a reasonable opportunity to review and comment on such documentation.
ARTICLE 7
Covenants of Buyer and Seller
     Buyer and Seller agree that:
     Section 7.01. Reasonable Best Efforts; Further Assurances. (a) Subject to
the terms and conditions of this Agreement, Buyer and Seller will use their
respective reasonable best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary or desirable under
applicable Law to

98



--------------------------------------------------------------------------------



 



consummate the transactions contemplated by this Agreement. Seller and Buyer
agree to execute and deliver such other documents, certificates, agreements and
other writings and to take such other actions as may be necessary or desirable
in order to consummate or implement expeditiously the transactions contemplated
by this Agreement. Such actions shall include (i) preparing and filing as
promptly as reasonably practicable all documentation to effect all necessary
notices, reports, and other filings and to obtain as promptly as reasonably
practicable all consents, registrations, approvals, waivers, orders, exemptions,
Permits and authorizations necessary or advisable to be obtained from any third
party or Government Entity in order to consummate the transactions contemplated
by this Agreement and (ii) taking all actions reasonably necessary in order to
comply with or satisfy the requirements of any applicable Law or other
requirements of any Government Entity that would prevent the consummation of the
transactions contemplated by this Agreement.
     (b) In furtherance and not in limitation of the foregoing, each of Buyer
and Seller shall make an appropriate filing of a Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated hereby as
promptly as practicable and to supply as promptly as practicable any additional
information and documentary material that may be requested pursuant to the HSR
Act and to take all other actions necessary to cause the expiration or
termination of the applicable waiting periods under the HSR Act as soon as
practicable.
     (c) Seller and Buyer shall cooperate with each other in connection with the
making of all such filings. Seller and Buyer shall use their respective
reasonable best efforts to furnish to each other all information required for
any application or other filing to be made pursuant to the rules and regulations
of any applicable Law in connection with the transactions contemplated by this
Agreement. Neither Seller nor Buyer may participate or agree to participate in
any substantive meeting, telephone call or discussion with any Government Entity
in connection with the filings required under the HSR Act in connection with the
transactions contemplated by this Agreement unless it consults with the other
party in advance (to the extent not prohibited by such Government Entity) and,
to the extent not prohibited by such Government Entity, gives the other party
the opportunity to attend such meeting, telephone call or discussion. The
parties hereto will consult and cooperate with one another, and consider in good
faith the views of one another, in connection with, and provide to the other
parties in advance, any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of any party
hereto in connection with proceedings under or relating to any Antitrust Law.
Notwithstanding the foregoing, Seller and Buyer may, as each deems advisable and
necessary, reasonably designate any competitively sensitive material provided to
the other under this Section 7.01(c) as “Antitrust Counsel Only Material.” Such
materials and the information contained therein shall be given only to the
outside antitrust counsel of the recipient and will not be disclosed by such
outside counsel to employees, officers or directors of the recipient unless
express

99



--------------------------------------------------------------------------------



 



permission is obtained in advance from the source of the materials (Buyer or
Seller, as the case may be) or its legal counsel.
     Section 7.02. Certain Filings. Seller and Buyer shall cooperate with one
another (i) in determining whether any action by or in respect of, or filing
with, any Government Entity is required, or any actions, consents, approvals or
waivers are required to be obtained from parties to any material Contracts, in
connection with the consummation of the transactions contemplated by this
Agreement and (ii) in taking such actions or making any such filings, furnishing
information required in connection therewith and seeking timely to obtain any
such actions, consents, approvals or waivers.
     Section 7.03. Public Announcements. The parties agree to consult with each
other before issuing any press release or making any public statement with
respect to this Agreement or the transactions contemplated hereby and, except
for any press releases and public announcements the making of which may be
required by applicable Law or any listing agreement with any national securities
exchange, will not issue any such press release or make any such public
statement prior to such consultation.
     Section 7.04. Intercompany Accounts and Agreements. All intercompany
accounts between the Seller or its Affiliates, on the one hand, and the Van
Kampen Business, on the other hand, as of the Closing shall be settled
(irrespective of the terms of payment of such intercompany accounts) in the
manner provided in this Section 7.04. At least two Business Days prior to the
Closing, Seller shall prepare and deliver to Buyer a statement setting out in
reasonable detail the calculation of all such intercompany account balances
based upon the latest available financial information as of such date and, to
the extent requested by Buyer, provide Buyer with supporting documentation to
verify the underlying intercompany charges and transactions. All such
intercompany account balances, and any balances arising after such calculation
but on or before the Closing, shall be paid in full on or prior to the Closing.
Except (i) to the extent necessary for the provision of any services as
contemplated in any Ancillary Agreement, (ii) as set forth on Section 7.04 of
the Seller Disclosure Schedule or (iii) as otherwise mutually agreed in writing
by Seller and Buyer, all Contracts between Seller or its Affiliates, on the one
hand, and the Van Kampen Business, on the other hand, are hereby terminated
effective as of the Closing and without further liability or obligation
(contingent or otherwise) thereunder.
     Section 7.05. Fund and Advisory Client Consents.
     (a) Generally.
     (i) Subject to the specific requirements of Section 7.05(b) through
Section 7.05(e), Seller agrees to use, and to cause each of its Affiliates to
use, its reasonable best efforts to obtain the consents and approvals necessary
to satisfy prior to the Closing Date the Assignment

100



--------------------------------------------------------------------------------



 



Requirements with respect to each Existing Advisory Contract. Buyer agrees to
use and to cause each of its Subsidiaries to use its reasonable best efforts to
cooperate with Seller and its Affiliates in their efforts so to satisfy the
Assignment Requirements with respect to each Existing Advisory Contract (and to
obtain the “interim” new advisory contracts described in Section 7.05(b)(i)(B)).
In the event that any such Assignment Requirements are not satisfied on or prior
to the Closing Date, following the Closing Date, Buyer and Seller shall use (and
shall cause their respective Affiliates to use) their respective reasonable best
efforts to satisfy such Assignment Requirements as soon as practicable and in
any event within 180 days after the Closing Date. For any Contingent Account (as
determined under clause (a)(ii) or (iii) of such definition) that exists at the
Closing Measurement Date, Buyer shall use its reasonable best efforts to cause
such Contingent Account not to terminate the applicable Existing Advisory
Contract prior to the end of the True-Up Period. In the case of (i) Funds (in or
outside the United States) whose Assignment Requirements are to be satisfied by
Fund Mergers and (ii) Clients (in or outside the United States) whose Assignment
Requirements are to be satisfied through the assignment of their Existing
Advisory Contracts to an affiliate of Buyer, or the replacement of their
Existing Advisory Contracts with a New Advisory Contract with an affiliate of
Buyer (including through Closed-End Fund Assignment Arrangements or Client
Assignment Arrangements), Buyer shall, on a timely basis, use its commercially
reasonable best efforts to ensure that (a) with respect to the Funds described
in clause (i), the respective Buyer Funds and the requisite investment advisers
and other service providers thereto are in each case properly organized and have
the requisite regulatory approvals and registrations to enable the Fund Mergers
to occur by Closing and (b) with respect to the Clients described in clause
(ii), the affiliates of Buyer proposed to be assignees of such Existing Advisory
Contracts, or to be parties to such New Advisory Contracts, have in each case
the requisite regulatory approvals and registrations to permit such assignments
or contract replacements to occur by Closing.
     (ii) Each of Buyer and Seller agrees to provide promptly in writing all
information concerning itself and its Affiliates required to be included in the
proxy solicitation, or other consent solicitation, materials or government
filings contemplated by this Section 7.05 (including the information required
for the ‘40 Act Management Funds’ proxy statements or the Fund Merger Proxy
Statement/Prospectuses under the Exchange Act or the Investment Company Act or
under other applicable Laws). Each of Buyer and Seller agrees promptly to
correct such information if and to the extent that such information becomes
false or misleading in any material respect.
     (iii) From and after the date hereof and until the end of the True-Up
Period, Seller and Buyer shall communicate on a regular basis to

101



--------------------------------------------------------------------------------



 



stay apprised of such efforts to satisfy the Assignment Requirements and, upon
Buyer’s reasonable request, Seller shall make available to Buyer copies of all
executed client consents and other documents evidencing satisfaction of
applicable Assignment Requirements.
     (iv) Subject to Section 13.03, notwithstanding anything herein to the
contrary, none of Seller, Buyer or any of their respective Affiliates shall have
any obligation under this Agreement to pay any money or other consideration
beyond a de minimis review charge to any Person that is a party to an Existing
Advisory Contract or to initiate any claim or proceeding against any such Person
in order to obtain any consent, approval or New Advisory Contract necessary to
satisfy any Assignment Requirement.
     (v) With respect to each Client, and subject to the specific requirements
of Section 7.05(a)(v)(A) and Section 7.05(a)(v)(B), the parties shall cooperate
to make reasonable and appropriate arrangements for the continued provision of
investment management services to such Client by the respective Van Kampen
Business portfolio management team (provided such team is intended to transfer
to Buyer pursuant to the transactions contemplated hereby (any such team, a
“Transferring Team”)) from the Closing Date until the end of the True-Up Period
(or such other date as the parties may agree), including pursuant to a Temporary
Investment Services Agreement. To the fullest extent permitted by Law, in
respect of any services provided under a Temporary Investment Services Agreement
(including pursuant to Section 7.05(b)(i)(B)) by a party hereto (or an
Affiliate), the other party hereto shall, in a timely manner, reimburse (or
cause to be reimbursed) such party (or such Affiliate) for its “Service Costs”
(as defined in the Transition Services Agreement; except that for this purpose,
(x) “Provider” as used therein will be deemed to mean such party or such
Affiliate providing the services under such Temporary Investment Services
Agreement and (y) “Services” as used therein will mean the services provided
under such Temporary Investment Services Agreement) in providing such services;
provided, however, that this sentence shall not apply to any fees or “Service
Costs” payable in respect of an “interim” new advisory contract entered into
pursuant to Rule 15a-4 under the Investment Company Act if such application
would result in a violation of Law.
     (A) With respect to each Client (other than a Non-Consenting Morgan Stanley
Client) whose Transferring Team has not converted to Buyer’s front-office and
middle-office platform (i.e., the Charles River system and similar portfolio
management or trading systems) and become employees of Buyer (or a Subsidiary of
Buyer) by the Closing (or, if later in the case of such a Morgan Stanley-Branded
Transferred Client, the date such Client satisfies the respective Assignment
Requirements), such

102



--------------------------------------------------------------------------------



 



Transferring Team shall (to the extent permitted by Law) provide investment
management services to such Client through a Subsidiary of Seller pursuant to a
Temporary Investment Services Agreement from Closing until the earlier of (i)
the date of such conversion and employment of such Transferring Team and (ii)
the end of the True-Up Period (or such earlier time as may be required by law,
including Rule 15a-4 under the Investment Company Act). Nothing in this Section
7.05(a)(v)(A) shall be construed to mean that either Buyer or Seller (or any
Fund) is required to seek any approval from the interest holders of a Fund other
than in connection with the consent solicitation process otherwise provided for
in this Section 7.05.
     (B) With respect to each Morgan Stanley-Branded Transferred Client that has
not satisfied the respective Assignment Requirements as of the Closing Date (a
“Non-Consenting Morgan Stanley Client”), the parties shall cooperate to make
reasonable and appropriate arrangements for the continued provision of
investment management services to such Client by the respective Transferring
Team (notwithstanding that, at the Closing Date, such team may transfer to
Buyer) until the end of the Delegation Period. Without limiting the generality
of the foregoing, except in the case of ‘40 Act Management Funds (for which
provision in this regard is made by Section 7.05(b)(i)(B)), the parties shall,
in a timely manner, take the actions reasonably necessary, and in accordance
with the requirements of Law, to permit Buyer (or its Affiliates) and Seller (or
its Affiliates) each to act, pursuant to a Temporary Investment Services
Agreement, as delegated investment manager, or as sub-advisor or in a similar
capacity (any such arrangement, a “Delegation Arrangement”) with respect to a
Non-Consenting Morgan Stanley Client during the Delegation Period to the extent
reasonably necessary or convenient to permit the respective Transferring Team to
continue to provide investment management services with respect to such Client,
including to the extent required (i) by notifying such Client (and, in the case
of a Fund, the interest holders thereof) of such Delegation Arrangements as part
of the consent solicitation process provided for in this Section 7.05 and (ii)
prior to Closing, making any necessary regulatory filings and obtaining
necessary regulatory approvals to reflect and implement such Delegation
Arrangements. Nothing in this Section 7.05(a)(v)(B) shall be construed to mean
that either Buyer or Seller (or any Fund) is required to seek any approval from
the interest holders of a Fund other than in connection with the consent
solicitation process otherwise provided for in this Section 7.05.

103



--------------------------------------------------------------------------------



 



     (b) ‘40 Act Management Funds. With respect to each ‘40 Act Management Fund:
     (i) Seller agrees to use, and to cause each of its Affiliates to use,
reasonable best efforts to obtain (A) the consents and approvals (including such
approvals by the board of directors or trustees and shareholders of such ‘40 Act
Management Fund) for (1) in the case of an open-end ‘40 Act Management Fund that
is not a Sub-Advised Fund, a Fund Merger, (2)in the case of a closed-end ‘40 Act
Management Fund that is not a Sub-Advised Fund, a Closed-End Fund Assignment
Arrangement and (3) in the case of a ‘40 Act Management Fund that is a
Sub-Advised Fund, a New Advisory Contract on terms substantially comparable (but
having the same advisory and same aggregate non-advisory fees) to those of the
applicable Existing Advisory Contract in effect as of the date hereof, in each
case in accordance with the requirements of applicable Law, including Section 15
of the Investment Company Act, to the extent necessary to satisfy the Assignment
Requirements with respect to the Existing Advisory Contract for such ‘40 Act
Management Fund and (B) all required approvals by the board of directors or
trustees of such ‘40 Act Management Fund of an “interim” new advisory contract
pursuant to Rule 15a-4 thereunder (but only to the extent (1) all required
consents and approvals for such Fund Merger or Closed-End Fund Assignment
Arrangement or New Advisory Contract (in the case of a Sub-Advised Fund), as the
case may be, are not obtained prior to Closing and/or (2) necessary to implement
the intent of Section 7.05(a)(v)), it being understood that with respect to such
“interim” new advisory contract for each ‘40 Act Management Fund that is a
Morgan Stanley-Branded Transferred Client, a Subsidiary of Seller shall be named
as primary investment adviser and a Subsidiary of Buyer shall be named as
sub-adviser pursuant to a Temporary Investment Services Agreement.
     (ii) Seller shall use its reasonable best efforts to cause such ‘40 Act
Management Fund (to the extent shareholder consent shall be required for such
Fund Merger, Closed-End Fund Assignment Arrangement or New Advisory Contract, as
the case may be) to call a special meeting of the shareholders of such ‘40 Act
Management Fund to be held as soon as reasonably practicable after the date of
this Agreement for purposes of obtaining the requisite approval of such
shareholders for such Fund Merger, Closed-End Fund Assignment Arrangement or New
Advisory Contract (in the case of a Sub-Advised Fund), as the case may be. In
connection therewith, (A) with respect to (1) each ‘40 Act Management Fund that
is a Sub-Advised Fund (but, in the case of Sub-Advised Funds, only to the extent
such shareholder approval is required by Law) or is not an open-end fund, Seller
will use (or will cause an Affiliate to use) its reasonable best efforts to
cause each such ‘40 Act Management Fund to prepare and to file with the SEC (to
the extent such filing is required) all proxy solicitation materials necessary
to comply in all material respects

104



--------------------------------------------------------------------------------



 



with the applicable provisions of Section 14 of the Exchange Act and Section 20
of the Investment Company Act and (2) each open-end ‘40 Act Management Fund that
is not a Sub-Advised Fund, Buyer will use (or will cause an Affiliate to use)
its reasonable best efforts to cause the Buyer Fund that is the party to such
‘40 Act Management Fund’s proposed Fund Merger to prepare and to file with the
SEC (to the extent such filing is required) all securities registrations
statements and prospectuses and proxy solicitation materials necessary to comply
in all material respects with the applicable provisions of the Securities Act,
Section 14 of the Exchange Act and Section 20 of the Investment Company Act,
including a securities registration statement on SEC Form N-14 (or successor
form thereto) containing a joint proxy statement and prospectus (a “Fund Merger
Proxy Statement/Prospectus”), (B) Seller will use (or will cause an Affiliate to
use) its reasonable best efforts to cause each such ‘40 Act Management Fund
(1) to mail such proxy solicitation materials (including, as applicable, a Fund
Merger Proxy Statement/Prospectus) to the shareholders of such ‘40 Act
Management Fund as promptly as practicable after review by the SEC and (2) as
soon as practicable following the mailing of such proxy solicitation materials,
submit, or cause to be submitted, to the shareholders of such ‘40 Act Management
Fund, for a vote at such shareholders meeting, the proposals described in the
first sentence of this Section 7.05(b)(ii). For the avoidance of doubt, the
Existing Advisory Contract of each Morgan Stanley-Branded Transferred Client
that is a ‘40 Act Management Fund shall be assigned to Buyer or one of its
subsidiaries in the event that the Assignment Requirements with respect to such
Fund have not been satisfied as of Closing, which purported assignment will have
the effect of terminating such Existing Advisory Contracts and thereby permit
the Seller Fund board to appoint interim adviser(s) pursuant to Rule 15a-4(b)(2)
of the Investment Company Act; provided that such assignment shall be effected
(A) with respect to each such Morgan Stanley-Branded Transferred Client whose
portfolio management team is a Transferring Team, upon Closing, with no
consideration being given to the date by which such team has converted to
Buyer’s front-office and middle-office platform and become employees of Buyer
(or a Subsidiary of Buyer); (B) with respect to each other such Morgan
Stanley-Branded Transferred Client, at Closing; and (C) at such other time as
the parties may agree.
     (iii) Buyer and Seller agree that consent for any Existing Advisory
Contract with a ‘40 Act Management Fund shall be deemed given for all purposes
under this Agreement only if a Fund Merger, Closed-End Fund Assignment
Arrangement or New Advisory Contract (in the case of a Sub-Advised Fund), as the
case may be, has been approved by the board of such ‘40 Act Management Fund
under Section 7.05(b)(i)(A) and by the shareholders of the applicable Fund in
accordance with Section 7.05(b)(ii) and applicable Law (but, in the case of Sub-

105



--------------------------------------------------------------------------------



 



Advised Funds, only to the extent such shareholder approvals are required by
Law).
     (c) Other Registered Funds. With respect to any Fund that is Registered
with any Government Entity as an investment fund (or the equivalent) and is not
a ‘40 Act Management Fund, as promptly as practicable following the date of this
Agreement, to the extent required by applicable Law or the terms of any Existing
Advisory Contract with such Fund, Seller shall (or shall cause an Affiliate to)
(i) provide notice (the “Notice”) of the transactions contemplated by this
Agreement to such Fund and, where required by applicable Law, to the investors
in such Fund, and (ii) use reasonable best efforts to obtain any approval,
consent or other action, if any, that is required from or by the board of
directors or other comparable governing body of such Fund, the investors in such
Fund or any regulating or self-regulating authority for such Fund, (A) in the
case of any such Fund that is not a Japan Fund or a UIT Fund, to effect a Fund
Merger, (B) in the case of a Japan Fund, to effect a Client Assignment
Arrangement or (C) in the case of any such Fund that is a UIT Fund, so that,
after the Closing, the Van Kampen Business may continue to provide services to
such UIT Fund in accordance with such Fund’s Existing Advisory Contract or
otherwise on terms substantially comparable (but having the same advisory and
same aggregate non-advisory fees) to those of the applicable Existing Advisory
Contract in effect on the date hereof. To the extent consistent with applicable
Law and SEC and FINRA pronouncements, unless affirmative approval, consent or
action is required under the applicable Existing Advisory Contract, such
approval, consent or other action may take the form of a so-called implied or
negative consent (including such consent obtained pursuant to the process
described in clause (y)(2) of the second sentence of Section 7.05(d)). For the
avoidance of doubt, the parties agree that, with respect to the Existing
Advisory Contract for a UIT Fund, the consent or approval of the trustee of such
Fund shall be sufficient for all purposes under this Agreement.
     (d) Non-Registered Funds and Advisory Clients. With respect to any Fund
that is not Registered as an investment fund (or the equivalent) with any
Government Entity and with respect to any Advisory Client, as promptly as
practicable following the date of this Agreement and to the extent required by
applicable Law or the terms of any Existing Advisory Contract with such Fund or
such Advisory Client, Seller shall (or shall cause an Affiliate to) (i) provide
the Notice to such Fund or Advisory Client and (ii) use reasonable best efforts
to obtain any approval, consent or other action that is required from or by such
Fund (and, if applicable, its interest holders) or such Advisory Client (A) in
the case of any such Client that is not a Morgan Stanley-Branded Transferred
Client, so that, as applicable after the Closing, the Van Kampen Business may
continue to provide services to such Fund or Advisory Client in accordance with
such Fund’s or such Advisory Client’s Existing Advisory Contract or otherwise on
terms substantially comparable (but having the same advisory and same aggregate
non-advisory fees) to those of the applicable Existing Advisory Contract in
effect on the date hereof or (B) in the case of a Morgan Stanley-Branded
Transferred

106



--------------------------------------------------------------------------------



 



Client, to effect a Client Assignment Arrangement. Buyer and Seller agree that
any consent required for any Existing Advisory Contract with a Client (other
than a Fund that is Registered as an investment fund (or the equivalent) with a
Government Entity) to continue after the Closing or to effect a Client
Assignment Arrangement shall be deemed given for all purposes under this
Agreement, (x) if written consent is required under applicable Law or the
respective Existing Advisory Contract, upon receipt of the written consent
requested in the Notice prior to the Closing Date, or (y) if consent other than
written consent is permitted under applicable Law and the respective Existing
Advisory Contract, (1) upon receipt of a written consent requested in the Notice
prior to the Closing Date or (2) if no such written consent is received, if
45 days (such period expiring at least five (5) Business Days prior to the
Closing Date) shall have passed since the sending of written notice (the
“Negative Consent Notice”) to such Client (which Negative Consent Notice may be
included in the Notice) requesting written consent as aforesaid and informing
such Client, to the extent appropriate: (A) of the intention to complete the
transactions contemplated hereby, which will result in an assignment or a deemed
assignment, as the case may be, of such Client’s Existing Advisory Contract (or
other consequences triggering a consent requirement under applicable Law in the
case of such Client); (B) of the Transferred Entities’ or one of their
respective Affiliates’ (or a Subsidiary of Buyer’s, as the case may be)
intention to continue to provide the advisory services pursuant to the Existing
Advisory Contract (or other applicable Client Assignment Arrangement) with such
Client after the Closing if such Client does not terminate such agreement prior
to the Closing; and (C) that the consent of such Client will be deemed to have
been granted if such Client continues to accept such advisory services for a
period of at least 45 days after the sending of the Negative Consent Notice
without termination; provided that in any case under clause (x) or (y), no
consent shall be deemed to have been given for any purpose under this Agreement
if at any time prior to the Closing such Client terminates or notifies the Van
Kampen Business in writing that such Client has not consented or is terminating
its Existing Advisory Contract.
     (e) In connection with the consent solicitation provided for in this
Section 7.05, (i) Buyer shall be provided a reasonable opportunity to review and
comment on all consent materials be used by Seller or its Affiliates prior to
distribution and (ii) Seller shall be provided a reasonable opportunity to
review and comment on each Fund Merger Proxy Statement/Prospectus. Seller and
its Affiliates shall promptly upon their receipt make available to Buyer copies
of any and all substantive correspondence between it and Clients or
representatives or counsel of such Clients relating to the consent solicitation
provided for in this Section 7.05.
     (f) Notwithstanding anything else contained in this Agreement, with respect
to any Fund for which it is contemplated under this Agreement that the
Assignment Requirement is to be satisfied by a Fund Merger involving such Fund,
in the event that such Fund’s board of trustees provides the approvals required
of it to proceed with the Fund Merger but the respective Buyer Fund’s

107



--------------------------------------------------------------------------------



 



board of trustees fails to provide the approvals required of it to proceed with
the Fund Merger in a timely manner, then the parties agree that, with respect to
such Fund, the transactions contemplated hereby will be executed (and the
Assignment Requirement will be satisfied) without a Fund Merger by obtaining
Fund board and shareholder approval under Applicable Law as necessary to permit
such Fund’s Existing Advisory Contract to be replaced with a New Advisory
Contract with a Subsidiary of Buyer (provided that in the case of a Morgan
Stanley-Branded Transferred Client such New Advisory Contract shall provide for
a Subsidiary of Seller to be named as primary investment adviser and a
Subsidiary of Buyer to be named as sub-adviser).
     Section 7.06. Section 15(f). (a) Buyer acknowledges and agrees that the
transactions contemplated by this Agreement are intended to qualify for the
treatment described in Section 15(f) of the Investment Company Act. In this
regard, Buyer shall, and from and after the Closing Date shall, to the extent
within its control, cause the Van Kampen Business to comply with the conditions
of Section 15(f) of the Investment Company Act in respect of each ‘40 Act Fund,
including (i) by ensuring that for a period of three years after the Closing
Date, at least 75% of the board of trustees or board of directors (if any), as
the case may be, of such ‘40 Act Fund or any successor thereto (including by
reorganization or otherwise) are not “interested persons” (as that term is
defined under applicable provisions of the Investment Company Act and
interpreted by the SEC) of (A) any investment adviser of such ‘40 Act Fund after
the Closing or (B) the investment adviser of such ‘40 Act Fund prior to the
Closing; and (ii) by not imposing or seeking to impose for a period of two years
after the Closing Date, any “unfair burden” (as that term is defined in Section
15(f) of the Investment Company Act and interpreted by the SEC) on such ‘40 Act
Fund.
     (b) In complying with Section 7.06(a)(i), Buyer shall, and from and after
the Closing Date shall, to the extent within its control, cause the Van Kampen
Business to (i) cause any employee, officer, director or agent of Buyer, any
Subsidiary of Buyer or any of their respective “affiliated persons” (as that
term is defined under applicable provisions of the Investment Company Act and
interpreted by the SEC) who shall be a trustee or director of any ‘40 Act Fund
or any successor thereto (including by reorganization or otherwise) to resign
when required to maintain the percentage referred to in Section 7.06(a)(i) and
(ii) ensure that vacancies on the board of trustees or board of directors, as
the case may be, of any such ‘40 Act Fund or any successor thereto (including by
reorganization or otherwise) will be filled by a Person who is not an
“interested person” (as that term is defined under applicable provisions of the
Investment Company Act and interpreted by the SEC) of such an investment adviser
referred to in Section 7.06(a)(i)(A) or (B), who has been selected and proposed
for election by a majority of the trustees or directors who are not such
interested persons, and who has been elected by shareholders in accordance with
Section 16(b) of the Investment Company Act.

108



--------------------------------------------------------------------------------



 



     (c) For a period of three years after the Closing Date, Buyer shall not
engage, and shall use reasonable best efforts to cause its Affiliates not to
engage, in any transaction that would constitute an “assignment” (as that term
is defined under applicable provisions of the Investment Company Act and
interpreted by the SEC) to a third party of any Investment Advisory Arrangement
between Buyer or any of its Affiliates and any ‘40 Act Fund, without first
obtaining from the counterparty to such transaction a covenant in all material
respects comparable to that contained in this Section 7.06.
     (d) None of Buyer or any of its affiliated persons (as that term is defined
under applicable provisions of the Investment Company Act and interpreted by the
SEC) has, and Buyer shall ensure that no such persons have, any express or
implied understanding or arrangement which would reasonably be expected to
impose an “unfair burden” (as that term is defined in Section 15(f) of the
Investment Company Act and interpreted by the SEC) on any ‘40 Act Fund as a
result of the transactions contemplated hereby or which would in any way
violate, or otherwise make unavailable to Seller, Section 15(f) of the
Investment Company Act.
     Section 7.07. Certain Post-Closing Filings. Following the Closing Date,
Buyer agrees to cause each Transferred Entity registered with the SEC as an
investment adviser promptly to amend its Form ADV and promptly to file such
amendment with the SEC and any applicable state authorities, for the purpose of
disclosing information about the change in control of such Transferred Entity,
and to cause any Transferred Entity that is an investment adviser or commodity
trading adviser to make such similar appropriate updates to their respective
registration statements or other filings with a Government Entity as may be
required by the transactions contemplated by this Agreement. Following the
Closing Date, Buyer agrees to, or to cause its applicable Subsidiaries to, make
all necessary filings relating to the consummation of the transactions
contemplated by this Agreement that may be required to be made with any
applicable Government Entity.
     Section 7.08. Information for Fund Boards. With respect to each Fund, Buyer
and Seller promptly shall provide to the board of directors or board of trustees
of such Fund (or similar body) all information relating to such party and its
Affiliates that is necessary and/or reasonably requested by such board to enable
it to evaluate the terms of each applicable New Advisory Contract, agreement, or
arrangement proposed, or consent requested, in connection with the transactions
contemplated by this Agreement and relating to any such Fund. Buyer and Seller
shall promptly provide to the other party copies of all information provided to
a Fund board in accordance with this Section 7.08.
     Section 7.09. Van Kampen Seed Capital. (a) Seller shall take such actions
as may be required to ensure that, as of the Closing, each Van Kampen Seeded
Fund has a Van Kampen Seed Capital Closing NAV equal to at least the minimum
amount of Van Kampen Seed Capital set forth opposite the name of

109



--------------------------------------------------------------------------------



 



each such Van Kampen Seeded Fund on Section 1.01(a) of the Seller Disclosure
Schedule.
     (b) Upon the terms and subject to the conditions of this Agreement, at the
Closing, Seller shall, or shall cause its applicable Subsidiaries to, transfer
the Van Kampen Seed Capital then owned by Seller or one of its Subsidiaries
(except such Van Kampen Seed Capital as is held by the Transferred Entities) to
Buyer, and Buyer shall receive the Van Kampen Seed Capital from Seller or such
Subsidiaries, free and clear of any Encumbrances, for no additional
consideration.
     (c) Seller shall be entitled to withdraw, or otherwise cause to be
redeemed, (i) all amounts invested in any Fund or Client account (other than the
Van Kampen Seeded Funds) on or before the Closing Date and (ii) all Van Kampen
Seed Capital from all Van Kampen Seeded Funds on the Closing Date in excess of
the amounts required to be held in each such Van Kampen Seeded Funds and
transferred to Buyer pursuant to this Section 7.09.
     Section 7.10. Notices of Certain Events. Each party shall promptly notify
the other party of:
     (a) any notice or other communication received by such party from any
Person alleging that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement;
     (b) any notice or other communication from any Government Entity received
by such party in connection with the transactions contemplated by this
Agreement;
     (c) any Legal Proceedings commenced relating to such party or its
Affiliates that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 3.08 or Section 4.19 as
applicable;
     (d) any inaccuracy of any representation or warranty contained in this
Agreement at any time during the term hereof that could reasonably be expected
to cause the conditions set forth in Section 10.02(b) or Section 10.03(b) not to
be satisfied or that is otherwise material to Buyer or the Van Kampen Business,
as the case may be; and
     (e) any failure of that party to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder;
provided that the delivery of any notice pursuant to this Section 7.10 shall not
limit or otherwise affect the remedies available hereunder to the party
receiving such notice.
     Section 7.11. Alternative Transaction Structure. The parties hereto agree
that if Seller delivers written notice of an election to invoke this
Section 7.11

110



--------------------------------------------------------------------------------



 



either (i) within 90 days after the signing of this Agreement or (ii) at any
time prior to Closing if the condition set forth in either Section 10.02(d) or
Section 10.03(e) cannot be satisfied (in either case, an “Alternative
Transaction Structure Election”), the acquisition of the Transferred Entities by
Buyer from Seller shall not occur by way of the Merger, but rather shall occur
through the purchase by Buyer and sale by Seller of the Van Kampen Parent common
stock for the same consideration that would otherwise have constituted the
Merger Consideration (the "Alternative Transaction Structure”). In the event of
an Alternative Transaction Structure Election by Seller, the parties agree to
enter into an amendment to this Agreement to implement such Alternative
Transaction Structure; provided that such amendment shall not otherwise alter or
affect the rights and obligations of the parties hereto. For avoidance of doubt,
the parties hereto acknowledge and agree that (i) the purchase and sale of the
Van Kampen Parent common stock pursuant to the Alternative Transaction Structure
is intended to constitute a taxable sale of such stock by Seller for U.S.
federal income tax purposes and (ii) no election under Section 338 of the Code
(including Section 338(h)(10) of the Code) shall be made with respect to such
sale.
     Section 7.12. WARN Act. Buyer and Seller shall cooperate in good faith to
determine whether any notification may be required under the U.S. Worker
Adjustment and Retraining Notification Act or any other worker notification Laws
applicable to any Van Kampen Business Employee arising as a result of the
transactions contemplated by this Agreement. Other than as provided for in
Article 9 with respect to Foreign Employees who primarily work or reside in a
country other than Japan or the United Kingdom, Buyer shall assume all
obligations and liabilities for the provision of notice or payment in lieu of
notice or any applicable penalties with respect to the Transferred Employees
under such worker notification laws arising as a result of actions taken by
Buyer on or after the Closing Date. Seller shall retain or assume all
obligations and liabilities for the provision of notice or payment in lieu of
notice or any applicable penalties with respect to the Van Kampen Business
Employees under such worker notification laws arising as a result of actions
taken by Seller or its Affiliates on or prior to the Closing Date. Seller (or
its applicable Affiliate) shall promptly provide Buyer with such information as
is reasonably requested by Buyer in order to determine whether any actions taken
by Seller or its Affiliates prior to the Closing Date will, if aggregated with
actions that may be taken by Buyer or its Affiliates after the Closing Date,
require the provision of notice or payment in lieu of notice to the Transferred
Employees.
     Section 7.13. Confidentiality. (a) Prior to the Closing Date and after any
termination of this Agreement, (i) Buyer and its Affiliates will hold in
confidence, pursuant and subject to the terms of the Confidentiality Agreement,
all documents and information concerning the Van Kampen Business (including
documents and information relating to clients, prospective clients, distributors
and strategic business partners) furnished to, or prepared by, Buyer, its
Affiliates or any of their respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents and other representatives
in connection with the transactions

111



--------------------------------------------------------------------------------



 



contemplated by this Agreement and the Ancillary Agreements and (ii) Seller and
its Affiliates will hold in confidence, pursuant and subject to the terms of the
Confidentiality Agreement, all documents and information concerning Buyer and
its Affiliates (including documents and information relating to clients,
prospective clients, distributors and strategic business partners) furnished to,
or prepared by, Seller, its Affiliates or any of their respective officers,
directors, employees, accountants, counsel, consultants, advisors and agents and
other representatives in connection with the transactions contemplated by this
Agreement and the Ancillary Agreements.
     (b) From and after the Closing, Seller shall, and shall cause its
Affiliates and its and their officers, directors, employees, consultants, agents
and advisors to keep confidential, and not use for its benefit (other than as
may be necessary to enforce its rights hereunder, and, in the case of clause
(ii) only, as used in the businesses of Seller and its Affiliates, other than
the Van Kampen Business) or for the benefit of any other Person, any and all
non-public information (including information obtained pursuant to Section 6.02)
(i) relating to Buyer and its Affiliates that becomes known to Seller or its
Affiliates or its or their officers, directors, employees, consultants, agents
or advisors in connection with or as a result of the transactions contemplated
by this Agreement and the Ancillary Agreements or (ii) relating to the Van
Kampen Business, including its business and financial condition, that is not
generally known or made available to the general public.
     (c) Notwithstanding the foregoing, if the party that receives such
confidential information described under Section 7.13(b) (including information
obtained pursuant to Section 6.02) or Section 6.04 (such party the “Receiving
Party”) from the disclosing party (the “Disclosing Party”) is requested or
required (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any such information, (i) the Receiving Party will provide the Disclosing Party
with prompt notice of such request so that the Disclosing Party may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of Section 7.13(b) or Section 6.04, as applicable, and, if such
protective order or other remedy is not obtained, or the Disclosing Party waives
compliance with the terms of Section 7.13(b) or Section 6.04, as applicable, the
Receiving Party may furnish without violation of Section 7.13(b) or
Section 6.04, as applicable, that portion (and only that portion) of such
non-public information that the Receiving Party, in the opinion of the Receiving
Party’s counsel, is legally compelled to disclose; provided that the Receiving
Party exercises its reasonable best efforts, at the request and expense of the
Disclosing Party, to obtain an order or other reliable assurance that
confidential treatment will be accorded to the disclosed information. Non-public
information for purposes of Section 7.13(b) and Section 6.04 shall not include
information which (i) becomes generally available to the public other than as a
result of a disclosure by the Receiving Party in breach thereof, (ii) becomes
available to the Receiving Party after the Closing Date on a non-confidential
basis from a source other than the

112



--------------------------------------------------------------------------------



 



Disclosing Party or its Affiliates, provided that such source is not known by
the Receiving Party to be bound by any obligation of confidentiality to a
Disclosing Party, its Affiliates or any other Person or (iii) is independently
developed by the Receiving Party or others on its behalf without reference to or
reliance upon any non-public information of the Disclosing Party.
     Section 7.14. Conversion. The parties will cooperate in respect of the
actions contemplated by Exhibit K (the “Conversion Plan”) as promptly as
practicable. The Parties acknowledge that certain aspects of the integration
plan for the integration of the Van Kampen Business into Buyer’s business as of
and after Closing are still being developed (including, human resources,
compliance (e.g., regulatory filings, board reporting, compliance monitoring and
temporary advisory agreements), finance and accounting and the Japan business),
and Seller agrees to cooperate in good faith to assist Buyer in further
developing its integration plan and thereby by mutual agreement amending the
Conversion Plan in respect thereof. To the extent any matters contemplated in
the preceding sentence may be requested by Buyer after the date hereof to
constitute Services (as defined in the Transition Services Agreement) (for
avoidance of doubt, which shall not include IT, legal and compliance (other than
in respect of compliance and legal services to support services to be provided
under any Temporary Investment Services Agreement (whether or not pursuant to
Rule 15a-4 under the Investment Company Act)), operations, portfolio management,
or trading), then such matters shall be mutually agreed upon within 30 days of
execution of this Agreement, it being understood that Seller and its Affiliates
are under no obligation to provide such Services unless so agreed upon but
Seller and its Affiliates will cooperate with Buyer in good faith to determine
if such Services can be performed.
     Section 7.15. Restricted Activities.
     (a) From and after the Closing until such time as Seller ceases to own,
directly or indirectly, 5.0% or more (including in Seller’s ownership for
purposes of this calculation only the shares of Buyer Stock and Equivalent Buyer
Preferred Stock (which shall be counted on an as-converted basis) acquired
hereunder) of the outstanding Buyer Stock:
     (i) [Reserved]
     (ii) neither party hereto nor its respective Affiliates shall enter into
any settlement or consent with respect to a regulatory enforcement matter that
would be reasonably likely to cause the other party hereto or any of its
Affiliates to suffer regulatory disqualification, suspension of registration or
other materially adverse regulatory consequences; and
     (iii) neither party hereto nor its respective Affiliates shall enter into
any contract, arrangement, commitment or understanding (i) that limits or
otherwise restricts (or purports to limit or restrict) in any material

113



--------------------------------------------------------------------------------



 



respect the other party hereto or its respective Affiliates from engaging or
competing in any material line of business in any location or with any Person or
(ii) that includes any material exclusive dealing arrangement or any other
material arrangement that grants any material right of first refusal or material
right of first offer or similar material right or that limits or purports to
limit in any material respect the ability of such other party hereto or its
Affiliates to own, operate, sell, transfer, pledge or otherwise dispose of any
material assets or business.
     (b) From and after the Closing, if Buyer undertakes any action or
transaction, including any repurchase of Buyer Stock, at Seller’s request, Buyer
shall swap (x) a number of shares of Buyer Stock owned by Seller and its
Affiliates for (y) a number of shares of Equivalent Buyer Preferred Stock that
is convertible into a like number of swapped shares of Buyer Stock, to the
minimum extent necessary to reduce Seller’s beneficial ownership (as defined in
Rule 13d of the Exchange Act) of Buyer Stock such that it does not exceed the
Common Stock Cap.
     (c) From and after the Closing until such time as the Distribution
Agreement is terminated pursuant to its terms, (i) neither Seller nor its
Affiliates shall undertake any action or transaction that would cause Seller’s
beneficial ownership in Buyer (as determined by Seller based on its reporting
and compliance policies and procedures in respect thereof and discussed with
Buyer and assuming that beneficial ownership does not distinguish between voting
and non-voting stock) to exceed 9.9% in vote or value (the “Seller’s Ownership
Limit”) and (ii) prior to Buyer undertaking any action or transaction, including
any repurchase of Buyer Stock, that would be reasonably likely to cause the
Seller’s Ownership Limit to be exceeded, (x) Buyer shall provide prior written
notice to Seller and (y) promptly following receipt of any such notice, Seller
shall sell to Buyer, and Buyer shall purchase, at a price per share equal to the
then current market price, the minimum number of shares of Buyer Stock necessary
to reduce Seller’s and its Affiliate’s collective equity ownership, directly or
indirectly, in Buyer to not exceed Sellers’s Ownership Limit after giving effect
to such Buyer proposed action or transaction. For purposes of the foregoing
“vote” shall mean the power under the equity to vote in the election of
directors of Buyer (whether or not that power is retained by the equity holder,
transferred to another party or surrendered) and “value” shall mean the pro rata
fair market value of the equity.
     (d) Subject to the restrictions of Section 6.01, from the date hereof until
the Closing, Buyer shall not undertake any action or transaction, including any
repurchase of Buyer Stock, that would be reasonably likely to cause the Seller’s
Ownership Limit to be exceeded as of Closing unless (i) Buyer provides prior
written notice to Seller of any such action or transaction and (ii) to the
extent such action or transaction would cause Seller’s Ownership Limit to be
exceeded as of Closing, (A) the Aggregate Equity Consideration shall be reduced
by the minimum number of shares of Buyer Stock necessary such that Seller’s

114



--------------------------------------------------------------------------------



 



Ownership Limit will not be exceeded as of Closing and (B) the Aggregate Cash
Consideration shall be increased by an amount equal to the number of shares
determined pursuant to the preceding clause (A) multiplied by the Buyer Signing
Price.
     Section 7.16. Jersey City Facility. In connection with the services to be
provided pursuant to the Transition Services Agreement by employees located at
Seller’s facility at the Harborside Financial Center, Jersey City, New Jersey
(the “Jersey City Site”) pursuant to Schedule A-1 of the Transition Services
Agreement, Seller shall, on or before a date mutually agreed to by Seller and
Buyer (but no later than prior to the Closing Date), physically relocate all
designated employees who are employed at the Jersey City Site (and who are to
provide such services) to a separate floor selected by Seller at the Jersey City
Site in its existing configuration (the “Dedicated Location”), and as soon as
reasonably practicable after the date hereof, Seller and Buyer shall agree on a
written plan for the Dedicated Location to facilitate the provision of such
services. As soon as reasonably practicable after the date hereof (and in any
event no later than 90 days prior to the Closing Date), Seller shall grant Buyer
access, at reasonable hours, on reasonable notice and in a manner designed to
minimize disruption, to the Dedicated Location to permit Buyer to accomplish the
infrastructure and IT build described therein. Buyer shall be responsible for
implementing, and shall pay all out-of-pocket costs and expenses for, such
infrastructure and IT build. Buyer shall, at its sole cost, restore the
Dedicated Location to its condition existing before the work done as
contemplated in the prior sentence, as soon as reasonably practicable after the
earlier of the termination of this Agreement or the termination of such services
at the Dedicated Location.
     Section 7.17. Distribution Agreement. Seller and Buyer agree that the
provisions of Section 6 of the form of Distribution Agreement attached hereto
shall be effective as of the date hereof, and each party shall cause its
applicable Subsidiary that will be a party to the Distribution Agreement to be
subject to the provisions of such Section 6; provided that, for the sake of
clarity, upon any termination of this Agreement, Seller, Buyer and their
respective Subsidiaries shall have no further obligations under such Section 6
after any such termination.
ARTICLE 8
Tax Matters
     Section 8.01. Termination of Tax Sharing Agreements. Any and all existing
Tax sharing agreements between the Transferred Entities and any member of the
Seller Group shall be terminated as of the Closing Date. After such date neither
the Transferred Entities, on the one hand, or Seller and its Affiliates, on the
other hand, shall have any further rights or liabilities thereunder with respect
to the other party or parties. This Agreement shall be the sole Tax

115



--------------------------------------------------------------------------------



 



sharing agreement relating to the Transferred Entities for all Pre-Closing Tax
Periods.
     Section 8.02. Seller Tax Covenants. Except as set forth on Section 8.02 of
the Seller Disclosure Schedule:
     (a) From the date hereof until the Effective Time, without the consent of
Buyer (such consent not to be unreasonably withheld or delayed), none of the
Transferred Entities shall make or change any material Tax election, change any
annual Tax accounting period, adopt or change any method of Tax accounting, file
any material amended Tax Returns or claims for material Tax refunds, enter into
any material closing agreement, surrender any material Tax claim, audit or
assessment, surrender any right to claim a material Tax refund, offset or other
reduction in Tax liability, consent to any extension or waiver of the
limitations period applicable to any Tax claim or assessment or take or omit to
take any other action, if such action or omission would have the effect of
increasing the Tax liability or reducing any Tax asset of the Transferred
Entities.
     (b) The Transferred Entities shall establish or cause to be established in
accordance with GAAP on or before the Effective Time an adequate accrual for all
Taxes due with respect to any period or portion thereof ending prior to or as of
the Effective Time.
     (c) Seller shall promptly pay or cause to be paid to Buyer all refunds of
Taxes and interest thereon received by Seller or any Affiliate of Seller
attributable to Taxes paid by Buyer or the Transferred Entities with respect to
any Post-Closing Tax Period. If, in lieu of receiving any such refund, Seller or
any Affiliate of Seller elects to reduce a Tax liability with respect to a
Pre-Closing Tax Period or increase a Tax asset that can be carried forward to a
Post-Closing Tax Period of Seller or any Affiliate of Seller, Seller shall
promptly pay or cause to be paid to Buyer the amount of such refund as would
otherwise have been obtained in the absence of such election.
     Section 8.03. Buyer Tax Covenants. (a) Buyer covenants that it will not
cause or permit the Transferred Entities, any Subsidiary or any Affiliate of
Buyer to take any action on the Closing Date other than in the ordinary course
of business, including but not limited to the distribution of any dividend or
the effectuation of any redemption that could give rise to any Tax liability or
reduce any Tax asset of the Seller Group or give rise to any loss of the Seller
or the Seller Group under this Agreement.
     (b) Buyer shall promptly pay or cause to be paid to Seller all refunds of
Taxes and interest thereon received by Buyer, any Affiliate of Buyer or the
Transferred Entities attributable to Taxes paid by Seller or the Transferred
Entities (or any predecessor or Affiliate of Seller) with respect to any
Pre-Closing Tax Period. If, in lieu of receiving any such refund, any
Transferred Entity elects to reduce a Tax liability with respect to a
Post-Closing Tax Period or increase a

116



--------------------------------------------------------------------------------



 



Tax asset that can be carried forward to a Post-Closing Tax Period, Buyer shall
promptly pay or cause to be paid to Seller the amount of such refund as would
otherwise have been obtained in the absence of such election.
     (c) If Seller owns at least 10% of the voting stock of Buyer during any
taxable year, Buyer shall provide Seller such information as Seller may
reasonably request to allow Seller to determine its eligibility for, and compute
the amount of, any “deemed-paid” credit to which it may be entitled under
Section 902 of the Code with respect to any distribution made by Buyer during
such taxable year. Seller shall be obligated to reimburse 50% of all
out-of-pocket third-party expenses incurred by Buyer in providing such
information, provided that Buyer shall not be obligated to, and shall not, incur
any such costs unless previously requested or approved by Seller.
     (d) Until such time as Seller has ceased to file under Section 13 of the
Exchange Act, Buyer shall (i) promptly notify Seller in writing if Buyer at any
time determines that there is a reasonable possibility that it is or may become
a PFIC for any taxable year, and (ii) provide Seller such information as Seller
may reasonably request to permit Seller to determine whether Buyer is or is
reasonably likely to be a PFIC in such taxable year. Seller shall be obligated
to reimburse 50% of all out-of-pocket third party expenses incurred by Buyer in
providing such information, provided that Buyer shall not be obligated to, and
shall not, incur any such costs unless previously requested or approved by
Seller.
     (e) Until such time as Seller’s filings under Section 13 of the Exchange
Act show that it has ceased to own 10% or more of Iridium’s outstanding common
stock, Buyer shall promptly notify Seller in writing if Buyer becomes aware of
any information that could reasonably lead to the conclusion that Buyer is or
will become a “controlled foreign corporation” under Section 957 of the Code.
     (f) Buyer agrees not to take any action between the date of this Agreement
and Closing that would reasonably be expected to result in Buyer failing to
satisfy the “active trade or business test” with respect to the acquisition of
Van Kampen set forth in Treas. Reg. Section 1.367(a)-3(c)(1)(iv). This
Section 8.03(f) shall not be applicable if Seller has made an Alternative
Transaction Structure Election pursuant to Section 7.11.
     (g) Buyer acknowledges that Seller will enter into a “gain recognition
agreement” under Treas. Reg. Section 1.367(a)-8 (a “GRA”) with respect to the
Merger. Buyer (i) shall not, and shall not permit any of its Subsidiaries to,
take any actions that would result in the recognition of gain by Seller under
the GRA without the prior written consent of Seller, not to be unreasonably
withheld or delayed provided, however, that Buyer shall be permitted to
undertake the transactions contemplated by Exhibit L, and provided further, that
this clause (i) shall cease to apply upon the earlier of the end of the Seller’s
fifth full taxable year following close of the taxable year in which the Closing
occurs and such

117



--------------------------------------------------------------------------------



 



time as Seller owns less than 4% of the Aggregate Equity Consideration, and
(ii) upon request by Seller, shall provide Seller at Seller’s expense with such
information as Seller may reasonably require to enable Seller (x) to comply with
its reporting obligations in respect of such GRA under Treas. Reg.
Section 1.367(a)-8, and (y) to prepare, on behalf of Van Kampen, the statement
required under Treas. Reg. Section 1.367(a)-3(c)(6), provided, that this clause
(ii) shall cease to apply upon the earlier of the filing by Seller of its
federal income tax return for the fifth full taxable year following the close of
the taxable year in which the Closing occurs and the filing by Seller of its
federal income tax return for the first taxable year in which Seller no longer
owns any of the Aggregate Equity Consideration. This Section 8.03(g) shall not
be applicable if Seller has made an Alternative Transaction Structure Election
pursuant to Section 7.11.
     Section 8.04. Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other similar Taxes (collectively, “Transfer Taxes”) incurred
in connection with transactions contemplated by this Agreement shall be borne
equally by Seller on the one hand, and Buyer on the other hand. Any Tax Returns
that must be filed in connection with Transfer Taxes shall be prepared by the
party primarily or customarily responsible under applicable Law for filing such
Tax Returns, and such party shall provide such Tax Returns to the other party at
least 10 Business Days prior to the date such Tax Returns are due to be filed.
Buyer and Seller shall cooperate in the timely completion and filing of all such
Tax Returns.
     Section 8.05. Transferred Assets. All real property taxes, personal
property taxes and similar ad valorem obligations levied with respect to the
Purchased Assets for a taxable period which includes (but does not end on) the
Closing Date (collectively, the “Apportioned Obligations”) shall be apportioned
between Seller and Buyer based on the number of days of such taxable period
included in the Pre-Closing Tax Period and the Post-Closing Tax Period. Seller
shall be liable for the proportionate amount of such taxes that is attributable
to the Pre-Closing Tax Period, and Buyer shall be liable for the proportionate
amount of such taxes that is attributable to the Post-Closing Tax Period.
Apportioned Obligations shall be timely paid, and all applicable filings,
reports and returns shall be filed, by Buyer or Seller as provided by applicable
Law, provided that the paying party shall be entitled to reimbursement from the
non-paying party in accordance with this Section 8.05. Upon payment of any such
Apportioned Obligation, the paying party shall present a statement to the
non-paying party setting forth the amount of reimbursement to which the paying
party is entitled under this Section 8.05, together with such supporting
evidence as is reasonably necessary to calculate the amount to be reimbursed.
The non-paying party shall make such reimbursement promptly but in no event
later than 10 Business Days after the presentation of such statement. Any
payment not made within such time shall bear interest at the rate set forth in
Section 1.01(a) for each day until paid, retroactive from the date of the
presentation of such statement.

118



--------------------------------------------------------------------------------



 



     Section 8.06. Preparation and Filing of Tax Returns for Transferred
Entities. (a) Seller shall prepare or cause to be prepared, in accordance with
past practice, and timely file or cause to be timely filed, and shall pay all
Taxes shown as due thereon, (i) all Tax Returns with respect to the Transferred
Entities due on or prior to the Closing Date and (ii) all Tax Returns with
respect to the Transferred Entities for periods ending on or before the Closing
Date.
     (b) Buyer shall prepare or cause to be prepared, and shall timely file or
cause to be timely filed, all other Tax Returns with respect to the Transferred
Entities, and, subject to Section 8.09, shall pay all Taxes shown as due
thereon; provided that as to any Tax Return for which Seller may be liable to
indemnify Buyer under Section 8.09, (i) such Tax Return shall be prepared in
accordance with the past practice of the Transferred Entities unless otherwise
required by Law, (ii) Buyer shall deliver any such Tax Return to Seller at least
60 days before it is due, including extensions, (iii) Seller shall have the
right to examine and comment on any such Tax Return prior to the filing thereof,
and such Tax Return shall not be filed without the prior written consent of
Seller, which consent shall not be unreasonably withheld or delayed, and
(iv) Seller shall either provide such written consent or deliver a notice of
objection no later than 50 days before the Tax Return is due. In the event that
Buyer and Seller are unable to resolve any dispute within 25 days of the receipt
by Buyer of a notice of objection from Seller, Buyer and Seller shall jointly
cause the Accounting Referee to resolve the dispute. In addition to the
foregoing, after the delivery by Buyer to Seller of any such Tax Return, Buyer
and Seller shall work in good faith to agree on a schedule (each such schedule,
a “Section 8.06(b) Schedule”) of the positions either (i) which Buyer, acting in
good faith, would have taken on such Tax Return but for its obligation to
prepare such Tax Return in accordance with the past practices of the Transferred
Entities or (ii) taken by Buyer on such Tax Return that Seller believes are not
consistent with the past practices of the Transferred Entities and are not
required by Law or (each such position in clauses (i) and (ii) a "Buyer Proposed
Straddle Period Position”), and the corresponding position that is consistent
with the past practices of the Transferred Entities and permitted by Law (each
such position, a "Corresponding Seller Straddle Period Position”). In the event
that Buyer and Seller are unable to agree as to inclusion or exclusion of any
position with respect to such schedule within 25 days of the due date for filing
(including extensions) of such Tax Return, Buyer and Seller shall jointly cause
the Accounting Referee to resolve the dispute, provided that, for avoidance of
doubt, so long as such Corresponding Seller Straddle Period Position is
permitted by Law, such Tax Return shall reflect the Corresponding Seller
Proposed Straddle Position. The costs, fees and expenses of the Accounting
Referee shall be borne equally by Buyer and Seller.
     (c) Buyer and Seller agree that, to the extent permitted by law and except
as they may otherwise agree in writing, the Transferred Entities will treat the
Closing Date as the end of the applicable Tax Period for purposes of filing any
Tax Return.

119



--------------------------------------------------------------------------------



 



     (d) Buyer shall not amend any Tax Return of a Transferred Entity relating
to a Pre-Closing Tax Period without the consent of Seller.
     Section 8.07. Cooperation. Buyer and Seller agree to furnish or cause to be
furnished to each other, upon request, as promptly as practicable, such
information (including access to books and records) and assistance relating to
the Transferred Entities and the Purchased Assets as is reasonably necessary
(i) for the filing of any Tax Return, for the preparation for any audit, and for
the prosecution or defense of any claim, suit or proceeding relating to any
proposed adjustment, or (ii) for any financial accounting purpose. Buyer and
Seller agree to retain or cause to be retained all books and records pertinent
to the Transferred Entities and the Purchased Assets until the applicable period
for assessment under applicable Law (giving effect to any and all extensions or
waivers) has expired, and to abide by or cause the abidance with all record
retention agreements entered into with any Taxing Authority. Each of Buyer and
Seller agree to give the other reasonable notice prior to transferring,
discarding or destroying any such books and records relating to Tax matters and,
if so requested, shall allow the other party to take possession of such books
and records. Buyer and Seller shall cooperate with each other in the conduct of
any audit or other proceedings involving the Transferred Entities or the
Purchased Assets for any Tax purposes and each shall execute and deliver such
powers of attorney and other documents as are necessary to carry out the intent
of this Section 8.07. In no case will Seller be required to provide tax
information except with respect to the Transferred Entities, the Purchased
Assets and the Assumed Liabilities.
     Section 8.08. 368 Reorganization. (a) Prior to the Effective Time, each of
Buyer and the Seller shall use its reasonable best efforts to cause the Merger
to qualify as a 368 Reorganization, and shall not take any action that could
reasonably be expected to cause the Merger not so to qualify.
     (b) Buyer shall not take, or cause the Surviving Corporation to take, any
action after the Effective Time that would reasonably be expected to cause the
Merger not to qualify as a 368 Reorganization.
     (c) Each of Buyer and the Seller shall use its reasonable best efforts to
obtain the opinions referred to in Section 10.02(d) and 10.03(e).
     (d) This Section 8.08 shall not be applicable if Seller has made an
Alternative Transaction Structure Election pursuant to Section 7.11.
     Section 8.09. Tax Indemnification with Respect to Transferred Entities,
Purchased Assets and Assumed Liabilities. (a) Seller hereby indemnifies Buyer
against and agrees to hold it harmless from and to pay any (i) Tax of the
Transferred Entities relating to a Pre-Closing Tax Period, (ii) Taxes of any
other Person for which the Transferred Entities may be liable as a result of
Treas. Reg. Section 1.1502-6 (or any similar provision of applicable Law) or as
a transferee or successor, (iii) Tax or Damages incurred or suffered by Buyer or
any of its

120



--------------------------------------------------------------------------------



 



Affiliates (including, effective upon the Closing, a Transferred Entity),
arising out of a breach of any covenant or agreement of Seller or its Affiliates
contained in this Article 8, (iv) Taxes arising out of or relating to the
Purchased Assets and Assumed Liabilities for or applicable to any Pre-Closing
Period, (v) Tax of Buyer or any Affiliate thereof (including, after the Closing,
any Transferred Entity) arising out of or resulting from the receipt by Buyer of
any reimbursement, payment or contribution (or deemed contribution) from Seller
pursuant to Sections 9.05, 9.06 or 9.07, (vi) penalties, interest or additions
to Tax (but not the underlying Taxes) of the Transferred Entities attributable
to the post-Closing portion of any Straddle Period incurred as a result of the
inclusion of a Corresponding Seller Straddle Period Position shown on any
Section 8.06(b) Schedule in any Tax Return of a Transferred Entity for a
Straddle Period, and (vii) liabilities, costs, expenses (including, without
limitation, reasonable expenses of investigation and attorneys’ fees and
expenses), arising out of or incident to the imposition, assessment or assertion
of any such Tax, including those incurred in the contest in good faith in
appropriate proceedings relating to the imposition, assessment or assertion of
any such Tax, in each case incurred or suffered by Buyer, any of its Affiliates
or, effective upon the Closing, the Transferred Entities (the sum of (i) through
(v) being referred to as a “Loss”); provided, however, that Seller shall have no
liability for the payment of any Loss attributable to or resulting from any
action described in Section 8.03(a) or Section 8.08(b) hereof and provided,
further, that Seller shall have no obligation to make any payment pursuant to
this Section 8.09 if at the time the Loss is incurred or suffered by any
Transferred Entity, as the case may be, Buyer no longer owns such Transferred
Entity.
     (b) For purposes of this Section 8.09, in the case of any Taxes that are
imposed on a periodic basis and are payable for a Tax period that includes (but
does not end on) the Closing Date (a "Straddle Period”), the portion of such Tax
related to the portion of such Tax period ending on and including the Closing
Date shall (x) in the case of any Taxes other than gross receipts, sales or use
Taxes and Taxes based upon or related to income, be deemed to be the amount of
such Tax for the entire Tax period multiplied by a fraction the numerator of
which is the number of days in the Tax period ending on and including the
Closing Date and the denominator of which is the number of days in the entire
Tax period and (y) in the case of any Tax based upon or related to income and
any gross receipts, sales or use Tax, be deemed equal to the amount which would
be payable if the relevant Tax period ended on and included the Closing Date.
All determinations necessary to give effect to the allocation set forth in the
foregoing clause (y) shall be made in a manner consistent with prior practice of
the Transferred Entities.
     (c) If Seller’s indemnification obligation under this Section 8.09 arises
in respect of an adjustment which makes allowable to Buyer, any of its
Affiliates or, effective upon the Closing, a Transferred Entity any deduction,
amortization, exclusion from income or other allowance (a “Tax Benefit”) which
would not, but for such adjustment, be allowable, then Buyer shall pay to Seller
an amount equal to the Tax Benefit if, as and when such Tax Benefit is actually
realized in

121



--------------------------------------------------------------------------------



 



cash or a reduction in Taxes otherwise due. For purposes of this
Section 8.09(c), the second through eighth sentences of Section 9.07(b) shall
apply mutatis mutandis.
     (d) Any payment by Seller pursuant to this Section 8.09 shall be made in
immediately available funds at least two Business Days before the date payment
of the Taxes to which such payment relates is due, or, if no Tax is payable, not
later than 10 days after receipt by Seller of written notice from Buyer stating
that any Loss has been paid by Buyer, any of its Affiliates or, effective upon
the Closing, a Transferred Entity and the amount thereof and of the indemnity
payment requested.
     (e) If any claim or demand for Taxes in respect of which indemnity may be
sought pursuant to this Section 8.09 is asserted in writing against Buyer, any
of its Affiliates or, effective upon the Closing, a Transferred Entity, Buyer
shall notify Seller of such claim or demand within 10 days of receipt thereof,
or such earlier time that would allow Seller to timely respond to such claim or
demand, and shall give Seller such information with respect thereto as Seller
may reasonably request; provided, however, that the failure to give such prompt
notice shall not relieve Seller of any of its obligations under this
Section 8.09, except to the extent that Seller is actually prejudiced thereby.
Seller may discharge, at any time, its indemnification obligation under this
Section 8.09 by paying to Buyer the amount payable pursuant to this
Section 8.09, calculated on the date of such payment. Seller may, at its own
expense, participate in and, upon notice to Buyer, assume the defense of any
such claim, suit, action, litigation or proceeding (including any Tax audit). If
Seller assumes such defense, Seller shall have the sole discretion as to the
conduct of such defense and Buyer shall have the right (but not the duty) to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by Seller. Whether or not Seller chooses to
defend or prosecute any claim, all of the parties hereto shall cooperate in the
defense or prosecution thereof.
     (f) Notwithstanding anything to the contrary in this Section 8.09, Buyer
agrees that Seller is to have no liability for any Tax resulting from any action
referred to in Section 8.03(a) of Buyer, any Affiliate of Buyer, or, after the
Closing, any Transferred Entity, and agrees to indemnify and hold harmless
Seller and its Affiliates against (i) any such Tax (together with any interest,
penalty, addition to Tax or additional amount), (ii) any Tax or Damages incurred
or suffered by Seller or any of its Affiliates, arising out of a breach of any
other covenant or agreement of Buyer or its Affiliates contained in this
Article 8, (iii) any Tax imposed on any Transferred Entity that is not subject
to Seller’s indemnification obligation under this Section 8.09 and (iv) any
liabilities, costs, expenses (including, without limitation, reasonable expenses
of investigation and attorney’s fees and expenses), losses, damages,
assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax described in clause (i), (ii) or
(iii) above. For purposes of this Section 8.09(f), Sections 8.09(b), (d) and
(e) shall apply mutatis mutandis.

122



--------------------------------------------------------------------------------



 



     Section 8.10. Coordination and Survival. Claims for indemnification with
respect to Taxes (other than in respect of any claim for misrepresentation or
breach of warranty made by Seller under Section 3.13(e) or Section 3.22(k),
which shall be governed exclusively by Article 11) shall be governed by this
Article 8 and not Article 11. Notwithstanding anything in this Agreement to the
contrary, the covenants and agreements contained in this Article 8 and the
representation contained in Section 3.13(e) shall survive for ninety (90) days
following the full period of all statutes of limitations (giving effect to any
waiver, mitigation or extension thereof).
ARTICLE 9
Employee Matters and Benefits
     Section 9.01. Van Kampen Business Employees.
     (a) List of Van Kampen Business Employees; Categories of Van Kampen
Business Employees. Seller and Buyer acknowledge and agree that the list of Van
Kampen Business Employees set forth on Section 9.01(a) of the Seller Disclosure
Schedule is comprised of both (i) Van Kampen Business Employees employed by the
Transferred Entities (the “Transferred Entity Employees”) and (ii) Van Kampen
Business Employees not employed by the Transferred Entities who otherwise
primarily provide services to the Van Kampen Business (the “Other Included
Employees”). Prior to the Closing Date, Seller or its appropriate Affiliate
shall transfer the employment of any employee of the Transferred Entities who is
not a Van Kampen Business Employee or who is a Leave Recipient to one of its
Affiliates other than a Transferred Entity. Buyer shall, upon written notice to
Seller, have the unilateral right prior to November 30, 2009, in its sole
discretion, except as would be unlawful, to remove any of the Transferred Entity
Employees and Other Included Employees that the parties shall have designated as
of the date hereof with an asterisk (*) on Section 9.01(a) of the Seller
Disclosure Schedule (such employees, the “Potential Van Kampen Business
Employees”) from the list of Van Kampen Business Employees set forth on
Section 9.01(a) of the Seller Disclosure Schedule and, upon Buyer’s exercise of
such right, Seller or its appropriate Affiliate shall, with respect to any
Potential Van Kampen Business Employee who is so removed (any such Potential Van
Kampen Business Employee, a “Removed Van Kampen Business Employee”), if such
Removed Van Kampen Business Employee is employed by a Transferred Entity,
transfer the employment of such Removed Van Kampen Business Employee to one of
its Affiliates other than a Transferred Entity. For the avoidance of doubt, any
Removed Van Kampen Business Employees shall not be treated as Transferred
Employees for purposes of this Agreement. Prior to the Closing Date, Seller
shall update Section 9.01(a) of the Seller Disclosure Schedule to (i) denote
which Van Kampen Business Employees are Transferred Entity Employees, which are
Other Included Employees and which are Leave Recipients (taking into account the
pre-Closing transfers required by the foregoing provisions of this Section
9.01(a)), (ii) delete any such employee who

123



--------------------------------------------------------------------------------



 



should no longer be a Van Kampen Business Employee because (w) his or her
employment has been or will be prior to the Closing Date terminated (if
applicable, to the extent permitted by Section 5.01(b)(iv)(E)), (x) he or she
has been or will be prior to the Closing Date reassigned (if applicable, to the
extent permitted by Section 5.01(b)(iv)(E)) and, as a result of such
reassignment, he or she is no longer a Transferred Entity Employee or an Other
Included Employee, (y) he or she is a Removed Van Kampen Business Employee or
(z) Seller and Buyer mutually agree to such deletion, and (iii) add such
employees who become Transferred Entity Employees or Other Included Employees,
as the case may be, due to (x) their hire by Seller or its Affiliates (if
applicable, to the extent permitted by Section 5.01(b)(iv)(E)) or (y) the mutual
agreement of Seller and Buyer.
     (b) Updating of Van Kampen Business Employee Information List. Seller shall
provide Buyer, not later than the tenth day of each month prior to the Closing
Date, with an updated Van Kampen Business Employee Information List that
(i) contains the information required under Section 3.14(j) with respect to each
individual whose information was not previously set forth on the Van Kampen
Business Employee Information List and who became a Van Kampen Business Employee
during the preceding month, either due to his or her hire by Seller or its
Affiliates (if applicable, to the extent permitted by Section 5.01(b)(iv)(E)) or
due to the mutual agreement of Seller and Buyer and (ii) indicates each
individual who was previously set forth on the Van Kampen Business Employee
Information List and who is no longer a Van Kampen Business Employee because,
during the preceding month, (w) his or her employment was terminated (if
applicable, to the extent permitted by Section 5.01(b)(iv)(E)), (x) he or she
was reassigned (if applicable, to the extent permitted by Section
5.01(b)(iv)(E)) and, as a result of such reassignment, he or she is no longer a
Transferred Entity Employee or an Other Included Employee, (y) he or she is a
Removed Van Kampen Business Employee or (z) Seller and Buyer mutually agree that
such individual should no longer be set forth on the Van Kampen Business
Employee Information List.
     (c) Continued Employment; Offers of Employment. Buyer shall, or shall cause
one of its Affiliates to, (i) continue to, as of the Closing Date, employ each
of the Transferred Entity Employees who are employed immediately prior to the
Closing and (ii) prior to the Closing Date (subject to Section 9.01(d) with
respect to Leave Recipients) make a written offer, or cause one of its
Affiliates (including the Transferred Entities) to make a written offer, of
employment, commencing as of the Closing Date, to each Other Included Employee.
Seller shall cooperate with Buyer in good faith to assist Buyer in its efforts
to secure reasonably satisfactory employment arrangements with the Van Kampen
Business Employees; provided that such arrangements are consistent with the
provisions of this Article 9, including Appendix A to this Agreement with
respect to Foreign Employees who primarily work or reside in the United Kingdom
and Appendix B to this Agreement with respect to Foreign Employees who primarily
work or reside in Japan, and in accordance with applicable Law. Each Van Kampen
Business Employee whose employment continues automatically by operation of

124



--------------------------------------------------------------------------------



 



Law, and each Other Included Employee who accepts Buyer’s offer of employment
and who continues or commences, as applicable, active employment with Buyer or
one of its Affiliates (including, after the Closing, a Transferred Entity) as of
his or her Transfer Date (as defined below), shall be referred to as a
“Transferred Employee.”
     (d) Special Provisions for Leave Recipients. Buyer also shall, or shall
cause its Affiliates to, make a written offer of employment to each Van Kampen
Business Employee who is not actively employed immediately prior to the Closing
Date and who has a right of reinstatement (collectively, "Leave Recipients”) on
return from any approved leave or absence to the extent (i) Seller or its
Affiliates would have been required to reinstate such Leave Recipient pursuant
to applicable Law or any applicable Seller policy (pursuant to the terms of such
policy as in effect as of the date hereof) and (ii) such Leave Recipient returns
to active employment within the 180-day period following the Closing Date or any
such longer period required pursuant to applicable Law. A list of Leave
Recipients as of not later than five Business Days prior to the date hereof has
been provided to Buyer. Such list shall be updated by Seller as of the Closing
Date and delivered to Buyer within five Business Days following the Closing
Date. Any Leave Recipient who meets the foregoing requirements shall be treated
as a Transferred Employee as of 12:01 a.m., New York City time, of the date on
which he or she returns to active employment with Buyer or its Affiliates. For
the avoidance of doubt, any Leave Recipient to whom Buyer is not required to
offer employment pursuant to this Section 9.01(d) shall not be a Transferred
Employee for purposes of this Agreement.
     (e) Transfer Dates. The employment of Transferred Employees with Buyer or
one of its Affiliates (including the Transferred Entities), as applicable, shall
be effective as of 12:01 a.m., New York City time, on the Closing Date;
provided, that, notwithstanding the foregoing, the employment of Leave
Recipients will become effective as provided in Section 9.01(d) above. The date
on which a Transferred Employee’s employment with Buyer or one of its
Affiliates, as applicable, becomes effective is hereafter referred to as that
Transferred Employee’s “Transfer Date.”
     (f) Individual Contracts. Buyer or one of its Affiliates shall assume each
employment agreement, offer letter or similar individual Contract of each
Transferred Employee that is set forth on Section 9.01(f) of the Seller
Disclosure Schedule (each, a “Transferred Employee Agreement”) as of the
applicable Transfer Date. For the avoidance of doubt, each such assumed
Transferred Employee Agreement shall be an Assumed Benefit and Compensation
Arrangement for all purposes under this Agreement including Buyer’s obligation
to, and to cause its Affiliates to, honor such Transferred Employee Agreement in
accordance with its terms pursuant to Section 9.02(j). For the avoidance of
doubt, neither Buyer nor any of its Affiliates (including, after the Closing
Date, the Transferred Entities) shall assume any Liability or obligation of
Seller or any of its Affiliates under any Benefit and Compensation Arrangement
that is not an

125



--------------------------------------------------------------------------------



 



Assumed Benefit and Compensation Arrangement pursuant to Buyer’s assumption of
the Transferred Employee Agreements.
     (g) Severance. Seller and its Affiliates (excluding, after the Closing
Date, the Transferred Entities) shall be responsible for any Liabilities related
to any severance, termination, indemnity, redundancy or any other similar
payment (including amounts incurred by Buyer or any of its Affiliates
(including, after the Closing Date, the Transferred Entities)) with respect to
any (i) employee of Seller or its Affiliates who is not a Van Kampen Business
Employee, (ii) former employee of the Van Kampen Business or (iii) Removed Van
Kampen Business Employee. Except as provided in the following sentence, in no
event shall Seller, Buyer or their respective Affiliates (including the
Transferred Entities) be obligated to pay severance to any Other Included
Employee who rejects an offer of employment with Buyer or one of its Affiliate
or accepts an offer of employment with Buyer or one of its Affiliates but
subsequently refuses to become an employee of Buyer or any of its Affiliates.
Notwithstanding the foregoing, if (i) any (A) Other Included Employee or
(B) Leave Recipient who is able to return to active employment does not accept
an offer of employment from Buyer or any of its Affiliates on the basis that
such offer is conditioned on such employee’s relocating his or her principal
place of employment in excess of 35 miles from its location as of immediately
prior to the Closing and (ii) Seller or any of its Affiliates terminates the
employment of such employee within 60 days following (A) the Closing Date, in
the case of an Other Included Employee, or (B) the date on which such employee
is able to return to active employment, in the case of a Leave Recipient, then
Buyer shall promptly reimburse Seller for any severance or similar payment or
benefit that is provided to such employee in connection with such termination.
     Section 9.02. Employee Matters.
     (a) Continuation of Compensation and Benefits. For a period of one year
following each Transferred Employee’s Transfer Date, Buyer shall provide to
(i) such Transferred Employee a base salary or wage rate that is not less than
such Transferred Employee’s base salary or wage rate as in effect immediately
prior to the Closing Date, (ii) such Transferred Employee whose employment is
terminated without cause by Buyer or any of its Affiliates during such year,
payments and benefits in accordance with Buyer’s Severance Plan, Amended and
Restated as of May 1, 2009 (taking into account the provisions of
Section 9.02(d)), which payments and benefits shall be conditioned on such
Transferred Employee’s execution and non-revocation of a release of claims
against Buyer, Seller and their respective Affiliates, and (iii) the Transferred
Employees, collectively, benefits (other than severance payments and benefits)
that are substantially comparable in the aggregate to the benefits (other than
severance payments and benefits) provided by Seller and its Affiliates to the
Transferred Employees as in effect immediately prior to the Closing Date;
provided, however, that Buyer’s provision of benefits to the Transferred
Employees that are substantially comparable in the aggregate to the benefits
that are made available

126



--------------------------------------------------------------------------------



 



to similarly situated employees of Buyer or its Subsidiaries (other than the
Transferred Entities) shall be deemed to satisfy the foregoing provisions of
this Section 9.02(a)(iii) (it being understood that participation in such plans
may commence at different times with respect to each such plan and whether or
not such Transferred Employee elects to participate in any such plan and that in
no event shall any closed or frozen plan of Buyer or its Subsidiaries be taken
into account for purposes of determining whether Buyer has satisfied its
obligation pursuant to this Section 9.02(a)(iii)). For the avoidance of doubt,
the foregoing shall not apply to any incentive or variable incentive
compensation arrangements, the provision of which shall be governed by
Section 9.02(b) and Section 9.02(c).
     (b) Fiscal Year 2009 Incentive Compensation.
     (i) Prior to the Closing, Seller or one of its Affiliates shall, subject to
approval by the Compensation, Management Development and Succession Committee of
Seller’s Board of Directors (the “Seller Compensation Committee”), grant to each
Van Kampen Business Employee who was designated as a Van Kampen Business
Employee not later than November 30, 2009 and who is eligible to participate in
any of the 2009 fiscal year incentive and variable incentive compensation plans
or arrangements maintained by Seller or any of its Affiliates (each, a “2009
Bonus Plan” and each such Van Kampen Business Employee, a “2009 Bonus Plan
Participant”) a cash-based long-term incentive compensation award (each, a “2009
Long-Term Incentive Award”), if such 2009 Bonus Plan Participant is eligible to
receive a long-term incentive compensation award under any such 2009 Bonus Plan,
and a bonus that is paid in cash pursuant to the terms of such 2009 Bonus Plan,
if such 2009 Bonus Plan Participant is eligible to receive a cash bonus under
any such 2009 Bonus Plan. Such 2009 Long-Term Incentive Awards shall contain the
terms set forth in Section 9.02(b)(i) of the Seller Disclosure Schedule (the
“2009 LTI Qualifying Terms”).
     (ii) The aggregate grant date value of the 2009 Long-Term Incentive Awards
(such aggregate value, the “2009 LTI Value”) shall be the amount determined in
accordance with Section 9.02(b)(ii) of the Seller Disclosure Schedule. The “2009
Deferred Compensation Amount” shall be an amount equal to (A) the 2009 LTI
Value, plus (B) the aggregate appreciation, if any, in the value of the 2009
Long-Term Incentive Awards from their respective dates of grant through the
Transferred Employees’ respective Transfer Dates, minus (C) the aggregate value
of the 2009 Long-Term Incentive Awards held by the 2009 Bonus Plan Participants,
if any, who do not become Transferred Employees.
     (iii) As soon as practicable following the Seller Compensation Committee’s
approval of the 2009 Long-Term Incentive Awards, Seller shall provide Buyer with
written notice that sets forth the terms of such

127



--------------------------------------------------------------------------------



 



awards, as so approved. If Buyer reasonably and in good faith determines that
such terms are not substantially comparable to the 2009 LTI Qualifying Terms,
then not later than ten Business Days following Seller’s notice, Buyer shall
provide Seller with written notice indicating the specific reason(s) for Buyer’s
determination.
     (iv) If Buyer does not provide Seller with written notice pursuant to
Section 9.02(b)(iii), then Seller shall grant the 2009 Long-Term Incentive
Awards, as approved pursuant to the first sentence of Section 9.02(b)(iii), and
effective upon the Transfer Date applicable to a Transferred Employee, Buyer or
one of its Affiliates shall assume such Transferred Employee’s 2009 Long-Term
Incentive Award, which shall be subject to the same vesting and payment terms
and have the same cash value (including for the avoidance of doubt any
appreciation in such value from the date of grant of such award through such
Transferred Employee’s Transfer Date) as applied to such award immediately prior
to such assumption.
     (v) If Buyer provides Seller with written notice pursuant to
Section 9.02(b)(iii), then Seller may elect to modify the terms of the 2009
Long-Term Incentive Awards, in which case Seller shall provide Buyer with
written notice that sets forth the terms of such awards, as Seller proposes to
modify them. If Buyer reasonably and in good faith determines that such terms
are not substantially comparable to the 2009 LTI Qualifying Terms, then not
later than five Business Days following Seller’s notice, Buyer shall provide
Seller with written notice indicating the specific reason(s) for Buyer’s
determination.
     (vi) If Buyer does not provide Seller with written notice pursuant to
Section 9.02(b)(v), then Seller shall grant the 2009 Long-Term Incentive Awards,
as modified pursuant to the first sentence of Section 9.02(b)(v), and effective
upon the Transfer Date applicable to a Transferred Employee, Buyer or one of its
Affiliates shall assume such Transferred Employee’s 2009 Long-Term Incentive
Award, which shall be subject to the same vesting and payment terms and have the
same cash value (including for the avoidance of doubt any appreciation in such
value from the date of grant of such award through such Transferred Employee’s
Transfer Date) as applied to such award immediately prior to such assumption.
     (vii) If Buyer determines reasonably and in good faith in accordance with
this Section 9.02(b) that the terms of the 2009 Long-Term Incentive Awards
(either as approved by the Seller Compensation Committee or as proposed to be
modified by Seller following such approval) are not substantially comparable to
the 2009 LTI Qualifying Terms or if Seller does not modify the terms of the 2009
Long-Term

128



--------------------------------------------------------------------------------



 



Incentive Awards after Buyer provides Seller with written notice pursuant to
Section 9.02(b)(iii), then:
     (A) Buyer shall not assume the 2009 Long-Term Incentive Awards, Seller
shall retain all liability in respect of such awards and such awards shall not
be deemed Assumed Benefit and Compensation Arrangements for purposes of this
Agreement; and
     (B) effective upon the Transfer Date applicable to a Transferred Employee,
Buyer or one of its Affiliates shall grant to such Transferred Employee a
long-term incentive award, which shall be subject to the same vesting and
payment terms and such other terms as are set forth on Section 9.02(b)(i) of the
Seller Disclosure Schedule and have the same cash value (including for the
avoidance of doubt any appreciation in such value from the date of grant of such
Transferred Employee’s 2009 Long-Term Incentive Award through such Transferred
Employee’s Transfer Date) in each case as would have applied to such 2009
Long-Term Incentive Award had Buyer or such Affiliate assumed such award
pursuant to this Section 9.02(b).
     (viii) Seller and Buyer shall cooperate in good faith to effectuate this
Section 9.02(b) and Section 9.02(b) of the Seller Disclosure Schedule.
     (c) Fiscal Year 2010 Incentive Compensation. Seller and Buyer shall
cooperate in good faith to establish fiscal year 2010 incentive and variable
incentive compensation programs for the Van Kampen Business Employees who are
2009 Bonus Plan Participants (and any other Van Kampen Business Employees
mutually selected by Seller and Buyer) which programs are to be generally
consistent with the fiscal year 2010 incentive and variable incentive
compensation programs established by Buyer in the ordinary course of business
consistent with past practice with respect to its and its Subsidiaries’ (other
than the Transferred Entities) similarly situated employees. Transferred
Employees who are not covered by the immediately preceding sentence shall, with
respect to Buyer’s 2010 fiscal year, be eligible to participate in such fiscal
year 2010 incentive and variable incentive compensation programs that are
offered to similarly situated employees of Buyer and its Subsidiaries (other
than the Transferred Entities) in the ordinary course of business consistent
with past practice (such programs, together with the programs established
pursuant to the immediately preceding sentence, the “2010 Incentive Compensation
Programs”). Without limiting the generality of the foregoing, with respect to
each Van Kampen Business Employee who as of the date hereof has a “legally
binding right” (as defined for purposes of Section 409A of the Code) to
compensation payable with respect to fiscal year 2010, Seller and Buyer shall
cooperate in good faith to ensure that the terms and conditions applicable to
such compensation are intended to comply with Section 409A of the Code, to the

129



--------------------------------------------------------------------------------



 



extent applicable. For the avoidance of doubt, Buyer and its Subsidiaries shall
be responsible for granting all awards under the 2010 Incentive Compensation
Programs to the Transferred Employees and, except as otherwise expressly
provided herein, paying all costs associated with such awards granted to the
Transferred Employees.
     (d) Credit for Service. With respect to any employee benefit or
compensation plan, program, policy, arrangement (including, for the avoidance of
doubt, any vacation program or policy) or agreement of Buyer or any of its
Subsidiaries in which any Transferred Employee becomes a participant, such
Transferred Employee shall receive full credit for all purposes for such
Transferred Employee’s service with Seller or any of its Subsidiaries (or
predecessor employers) to the same extent that such service was recognized as of
the Closing Date under an analogous plan of Seller and its Subsidiaries in which
the Transferred Employee participated; provided that the foregoing shall not
apply (i) with respect to benefit accrual under any defined benefit pension plan
or (ii) to the extent that its application would result in a duplication of
benefits. Subject to applicable Law and the provisions of this Agreement, after
the Closing Date, Buyer expressly reserves the right to amend, modify or
terminate any benefit plan or program established or maintained by Buyer or any
of its Affiliates for the benefit of Transferred Employees in accordance with
the terms of such plan or program and applicable Law.
     (e) Preexisting Conditions; Coordination. With respect to any welfare plan
maintained by Buyer or any of its Subsidiaries in which any Transferred Employee
is eligible to participate after the Closing Date, Buyer shall, or shall cause
its Subsidiaries to, waive all limitations as to preexisting conditions and
exclusions with respect to participation and coverage requirements applicable to
such Transferred Employees and provide each Transferred Employee with credit for
any co-payments and deductibles paid and for amounts paid toward any
out-of-pocket maximums prior to the Closing Date in satisfying any analogous
plan’s deductible or out-of-pocket requirements to the extent applicable under
any such plan (other than a high deductible health plan with health savings
accounts).
     (f) Vesting Under Seller’s 401(k) Plans. Seller shall fully vest the
accounts of the Transferred Employees in the 401(k) savings plans of Seller and
its Affiliates (the “Seller 401(k) Plans”) (or, in the case of Foreign Employees
who become Transferred Employees, the accounts under a comparable Foreign Plan
of Seller and its Affiliates). From and after the Closing Date, Seller will
assume or retain, as the case may be, and be solely responsible for and will
fully perform, pay and discharge, in accordance with their terms, all
Liabilities in respect of Van Kampen Business Employees and former employees of
the Transferred Entities (and claims by or relating to such Persons) under the
Seller 401(k) Plans (or comparable Foreign Plan of Seller and its Affiliates).
     (g) Retiree Medical. Seller and its Affiliates shall permit each
Transferred Employee who (i) but for the termination of his or her employment

130



--------------------------------------------------------------------------------



 



with Seller and its Affiliates in connection with the transactions contemplated
by this Agreement, has or would have, as of his or her Transfer Date, satisfied
the eligibility requirements for benefits under the Benefit and Compensation
Arrangements that provide for retiree medical or retiree life insurance benefits
(“Seller Retiree Welfare Benefits Arrangements”) and (ii) within the time period
permitted by the Seller Retiree Welfare Benefits Arrangements has elected to
commence coverage under the Seller Retiree Welfare Benefits Arrangements, to
commence coverage under the Seller Retiree Welfare Benefits Arrangements after
his or her Transfer Date. From and after the Closing Date, Seller and its
Affiliates (excluding the Transferred Entities) will assume or retain, as the
case may be, and be solely responsible for and will fully perform, pay and
discharge, in accordance with their terms, all Liabilities in respect of Van
Kampen Business Employees and former employees of the Transferred Entities (and
claims by or relating to such Persons) with respect to Seller Retiree Welfare
Benefits Arrangements, whether under the Benefit and Compensation Arrangements
or otherwise.
     (h) Welfare Benefits Generally. (i) Subject to Section 9.01(g), Seller and
its Affiliates shall be solely responsible for (A) claims for the type of
benefits described in Section 3(1) of ERISA (whether or not covered by ERISA)
(“Welfare Benefits”) and for workers’ compensation, in each case that are
incurred by or with respect to any Transferred Employee before his or her
Transfer Date; (B) claims relating to COBRA Coverage attributable to “qualifying
events” with respect to any Transferred Employee and his or her beneficiaries
and dependents that occur before such Transferred Employee’s Transfer Date;
(C) claims for Welfare Benefits and for workers’ compensation, in each case that
are incurred by or with respect to any current or former employee of the Van
Kampen Business who does not become a Transferred Employee, whether incurred
before, on or after the Closing Date; and (D) claims relating to COBRA Coverage
attributable to “qualifying events” with respect to any Van Kampen Business
Employee who does not become a Transferred Employee and his or her beneficiaries
and dependents, whether occurring before, on or after the Closing Date; and (ii)
Buyer and its Affiliates shall be solely responsible for (A) claims for Welfare
Benefits and for workers compensation, in each case that are incurred by or with
respect to any Transferred Employee on or after his or her Transfer Date, and
(B) claims relating to COBRA Coverage attributable to “qualifying events” with
respect to any Transferred Employee and his or her beneficiaries and dependents
that occur on or after such Transferred Employee’s Transfer Date. For purposes
of the foregoing, a medical/dental claim shall be considered incurred when the
services are rendered, the supplies are provided or the medication is
prescribed, and not when the condition arose; provided that claims relating to a
hospital confinement that begins before the Transfer Date but continues
thereafter shall be treated as incurred before the Transfer Date. A disability
or workers’ compensation claim shall be considered incurred before the relevant
Transferred Employee’s Transfer Date if the injury or condition giving rise to
the claim occurs before such Transfer Date, but only if such claim is actually
filed on or before the six-month anniversary of such Transfer Date.

131



--------------------------------------------------------------------------------



 



     (i) Paid Time-Off. Seller shall, or shall cause one of its Affiliates to,
pay each Transferred Employee (except with respect to any Foreign Employee who
primarily works or resides in the United Kingdom, which shall be treated in
accordance with the terms specified on Appendix A) for any vacation time earned
but unused by such Transferred Employee as of his or her Transfer Date, which
payment shall be made on or as soon as is reasonably practicable following such
Transfer Date. For the avoidance of doubt, but subject to the exception set
forth above with respect to any Foreign Employee who primarily works or resides
in the United Kingdom, Seller and its Affiliates (other than the Transferred
Entities) shall retain and be responsible for liabilities in respect of the
earned and unused vacation time of the Transferred Employees.
     (j) Honoring Assumed Benefit and Compensation Arrangements. Buyer shall,
and shall cause its Affiliates to, assume and honor the terms of each Assumed
Benefit and Compensation Arrangement and all obligations thereunder.
Notwithstanding the foregoing, nothing contained herein shall prohibit Buyer,
the Transferred Entities or any of their respective Affiliates from terminating
or amending any particular Assumed Benefit and Compensation Arrangement after
the Closing Date in accordance with the terms of such arrangement and applicable
Law. Prior to the Closing Date, Seller shall, or shall cause the applicable
Transferred Entity to transfer the Legacy Van Kampen Nonqualified Plans (and the
assets and liabilities related thereto) to Seller or one of its Affiliates
(other than the Transferred Entities), and Seller shall retain and be
responsible for the liabilities under such Legacy Van Kampen Nonqualified Plans.
     Section 9.03. Compliance with Applicable Law for Non-U.S. Employees. With
respect to any Foreign Employees who do not primarily work or reside in the
United Kingdom or Japan, Buyer’s and Seller’s respective obligations under this
Article 9 shall be consistent with those set forth in this Article 9 with
respect to Van Kampen Business Employees primarily residing or working in the
United States, with such modifications (other than the assumption of liability)
as are necessary to comply with applicable Laws of the foreign countries and
political subdivisions thereof in which such Foreign Employees primarily reside
or work. Buyer’s and Seller’s respective obligations with respect to Foreign
Employees who primarily work or reside in the United Kingdom and Japan shall be
governed by the provisions of Appendix A and B to this Agreement, respectively.
     Section 9.04. Cooperation; Employee Communications. Seller has taken prior
to the date hereof commercially reasonable actions as are necessary to enable
the parties to carry out the transactions contemplated by this Agreement with
respect to trade unions, works councils, employee representatives and employees,
or, where such actions are required to be taken after the date hereof, whether
by Law or otherwise, will take such actions as soon as reasonably practicable
following the date hereof (and in any event prior to the Closing Date or as
otherwise required under this Agreement or any exhibit hereto). Buyer and Seller
will reasonably cooperate in making all appropriate filings required by Law,
implementing all appropriate communications with participants, exchanging

132



--------------------------------------------------------------------------------



 



and sharing appropriate records and taking such other action as may be necessary
or appropriate to implement the provisions of this Article 9. Any communications
by Seller or its Affiliates (including, prior to the Closing Date, the
Transferred Entities) in respect of the matters pertaining to this Agreement
with the Van Kampen Business Employees prior to the Closing Date shall be
subject to and in compliance with the terms of this Agreement. Written
communications from Seller or its Affiliates (including, prior to the Closing
Date, the Transferred Entities) in respect of the matters pertaining to this
Agreement to the Van Kampen Business Employees (except with respect to any
Foreign Employees who primarily work or reside in the United Kingdom and Japan
to the extent specified on Appendix A and B to this Agreement, respectively)
shall be subject to review and comment by Buyer, and Seller shall consider in
good faith revising such written communications to reflect any comments that
Buyer timely provides to Seller. Seller shall not make any legally binding
promises or commitments to the Van Kampen Business Employees with respect to
employment by Buyer or its Affiliates (including, after the Closing Date, the
Transferred Entities) or the terms and conditions thereof.
     Section 9.05. Stock Options and Restricted Stock Units. (a) From and after
the Closing Date, Seller and its Affiliates (excluding the Transferred Entities)
will assume or retain, as the case may be, and be solely responsible for and
will fully perform, pay and discharge, in accordance with their terms, all
Liabilities in respect of Van Kampen Business Employees (including the
Transferred Employees) and former employees of the Van Kampen Business (and
claims by or relating to such Persons) with respect to such Seller Equity
Awards.
     (b) Responsibility for Tax Deduction, Tax Withholding and Reporting
Obligations and Tax and Dividend Equivalent Payments.
     (i) Party Eligible to Record Tax Deduction. With respect to each Seller
Equity Award, including all dividend equivalent amounts paid in respect of such
award, held by a Van Kampen Business Employee or a former employee of the Van
Kampen Business, the party that will be entitled to the tax deduction with
respect to such award will be the employer entity at the time of grant. For the
avoidance of doubt, Buyer or an Affiliate (including, after the Closing, a
Transferred Entity) will deduct for tax purposes the compensation expense with
respect to each Seller Equity Award held by any such employee who was employed
by any Transferred Entity at the time of grant (such Seller Equity Awards, the
“Buyer Deductible Seller Equity Awards”), including all dividend equivalent
amounts paid to such employee in respect of such Buyer Deductible Seller Equity
Awards (such dividend equivalent amounts, the “Buyer Deductible Dividend
Equivalent Amounts”), and Seller or an Affiliate (other than, after the Closing,
a Transferred Entity) will deduct for tax purposes the compensation expense with
respect to each Seller Equity Award held by any such employee who was employed
by Seller or any of its Affiliates (other than a Transferred Entity) at the time
of grant,

133



--------------------------------------------------------------------------------



 



including all dividend equivalent amounts paid to such employee in respect of
such award.
     (ii) Responsibility for Tax Withholding and Reporting Obligations.
     (A) Party Responsible for Tax Withholding and Reporting Obligations. With
respect to each Seller Equity Award held by a Van Kampen Business Employee or a
former employee of the Van Kampen Business, the party that will be responsible
for all tax withholding and reporting obligations that arise in connection with
the exercise, conversion or other settlement of such award or the payment of
dividend equivalent amounts with respect to such award will be the employer
entity at the time of grant. For the avoidance of doubt, Buyer or an Affiliate
(including, after the Closing, a Transferred Entity) will be responsible for all
tax withholding and reporting obligations with respect to the Buyer Deductible
Seller Equity Awards and Buyer Deductible Dividend Equivalent Amounts, and
Seller or an Affiliate (other than a Transferred Entity) will be responsible for
all tax withholding and reporting obligations with respect to each Seller Equity
Award and any related dividend equivalent amounts held by any such employee who
was employed by Seller or any of its Affiliates (other than a Transferred
Entity) at the time of grant. Notwithstanding the foregoing or anything to the
contrary contained herein, Seller or an Affiliate (other than a Transferred
Entity) shall take the action necessary to satisfy all withholding requirements
with respect to taxes that become payable due to vesting that occurs on the
Transferred Employee’s respective Transfer Dates (without regard to whether such
vesting results in the inclusion of an amount in gross income), which shall
include for employees subject to taxation in the U.S. the withholding required
under Sections 3121(v) and 3306(r) of the Code, and any such withheld amounts
shall be reported by Seller.
     (B) Cash Transfer from Seller to Buyer for Net Share Settlement. With
respect to each Buyer Deductible Seller Equity Award held by a Van Kampen
Business Employee or a former employee of the Van Kampen Business, in each case
who was employed by any Transferred Entity at the time of grant, in the event
that, at or prior to the time of the exercise, conversion or other settlement of
such award, such employee elects net share settlement to satisfy tax
withholding, Seller and Buyer agree that Seller shall transfer to Buyer (i)
cash, as soon as practicable following such exercise, conversion or other
settlement but in no event later than the next applicable regular or special
payroll date, in an amount equal to the value of any such shares withheld from

134



--------------------------------------------------------------------------------



 



delivery upon such exercise, conversion or other settlement (which amount shall
in no event be less than the statutorily required amounts) and (ii) deliver to
Buyer on a timely basis (i.e., giving Buyer a reasonable amount of time to
fulfill any reporting obligations) any information regarding such exercise,
conversion or other settlement that Buyer is obligated to report to the IRS in
connection therewith.
     (C) Gross Share Settlement. If a Van Kampen Business Employee or former
employee of the Van Kampen Business, in each case who was employed by any
Transferred Entity at the time of grant of a Buyer Deductible Seller Equity
Award has not elected net share settlement to satisfy tax withholding as set
forth in (B) above (or otherwise incurs a tax liability, such as FICA taxation,
imposed upon vesting of a Seller Equity Award that is deferred compensation
without regard to whether such vesting results in the inclusion of an amount in
gross income), Seller will (i) collect such withholding amount from such
employee in a manner approved by Seller and will remit cash, as soon as
practicable following exercise, conversion or other settlement of such award but
in no event later than the next applicable regular or special payroll date, to
Buyer in the amount of any tax withholding obligations that arise in connection
with such exercise, conversion or other settlement (which amount shall in no
event be less than the statutorily required amounts) and (ii) deliver to Buyer
on a timely basis (i.e., giving Buyer a reasonable amount of time to fulfill any
reporting obligations) any information regarding such event that Buyer is
obligated to report to the IRS in connection therewith.
     (iii) Dividend Equivalent Payments. With respect to each Seller Equity
Award held by a Van Kampen Business Employee or a former employee of the Van
Kampen Business, in each case who was employed by a Transferred Entity at the
time of grant, Seller will retain liability for all Buyer Deductible Dividend
Equivalent Amounts owing to such employee in respect of such award and will have
the obligation to transfer to Buyer an amount of cash equal to 100% of all Buyer
Deductible Dividend Equivalent Amounts owing to such employee in respect of such
award, payable to Buyer no later than the date on which dividend payments are
payable to shareholders. Buyer or an Affiliate (including, after the Closing, a
Transferred Entity) will have the obligation to pay such employee 100% of all
such Buyer Deductible Dividend Equivalent Amounts net of any applicable tax
withholding.
     Section 9.06. Cash Based Deferred Compensation.

135



--------------------------------------------------------------------------------



 



     (a) Vesting. To the extent provided under the terms of each unvested Cash
Deferred Compensation Award, other than any 2009 Long-Term Incentive Award, held
by a Van Kampen Business Employee who is a Transferred Employee that is
outstanding under any Benefit and Compensation Arrangement on such Transferred
Employee’s Transfer Date, such award will become fully vested on such
Transferred Employee’s Transfer Date.
     (b) Allocation of Liabilities. Seller shall retain liabilities that relate
to awards or account balances of deferred cash compensation outstanding under
Benefit and Compensation Arrangements immediately prior to the Closing and held
by Van Kampen Business Employees and former employees of the Van Kampen Business
(such awards and account balances, collectively, the “Cash Deferred Compensation
Awards”).
     (c) Party Eligible to Record Tax Deduction. With respect to each Cash
Deferred Compensation Award, the party that will record the tax deduction with
respect to such award will be the employer entity at the time of grant. For the
avoidance of doubt, Buyer or an Affiliate (including, after the Closing, a
Transferred Entity) will record the tax deduction with respect to each Cash
Deferred Compensation Award held by any employee who was employed by any
Transferred Entity at the time of grant (such Cash Deferred Compensation Awards,
the “Buyer Deductible Cash Deferred Compensation Awards”), and Seller or an
Affiliate (other than a Transferred Entity) will record the tax deduction with
respect to each Cash Deferred Compensation Award held by any employee who was
employed by Seller or any of its Affiliates (other than a Transferred Entity) at
the time of grant.
     (d) Payment of Cash Deferred Compensation Awards; Responsibility for Tax
Withholding and Reporting Obligations. In advance to the extent practicable and
in no event later than the date on which a payment of a Buyer Deductible Cash
Deferred Compensation Award for which Seller retains liability under this
Section 9.06 first becomes due to an employee, Seller shall transfer to Buyer an
amount of cash equal to the full value of the Buyer Deductible Cash Deferred
Compensation Award or portion thereof actually paid. Buyer shall be responsible
for all tax withholding and reporting obligations that arise in connection with
any payments under any Buyer Deductible Cash Deferred Compensation Award.
Notwithstanding the foregoing or anything to the contrary contained herein,
Seller or an Affiliate (other than a Transferred Entity) shall take the action
necessary to satisfy all withholding requirements with respect to taxes that
become payable due to vesting that occurs on the Transferred Employee’s
respective Transfer Dates (without regard to whether such vesting results in the
inclusion of an amount in gross income), which shall include for employees
subject to taxation in the U.S. the withholding required under Sections 3121(v)
and 3306(r) of the Code, and any such withheld amounts shall be reported by
Seller.

136



--------------------------------------------------------------------------------



 



     Section 9.07. Provision of Information; Reimbursement of Compensation
Related Tax Benefit; Payment of Paying Agent Costs.
     (a) Provision of Withholding and Reporting Information and Information
Necessary to Satisfy Accounting Obligations. Notwithstanding anything contained
herein to the contrary, Buyer’s performance of its withholding and reporting
obligations under Sections 9.05 and 9.06 shall be subject to Seller’s timely and
accurate provision of the information necessary for Buyer to satisfy such
obligations, including information to satisfy all reporting obligations with
respect to compensation that is considered a “deferred compensation arrangement”
within the meaning of Section 409A of the Code. Without limiting the foregoing
sentence, in the case of Buyer’s withholding obligations, Seller shall provide
Buyer, in advance to the extent possible and in any event no later than the date
on which an amount in respect of a Buyer Deductible Seller Equity Award, Buyer
Deductible Dividend Equivalent Amount or Buyer Deductible Cash Deferred
Compensation Award first becomes includible in the gross income of an applicable
employee for income tax purposes, with the following information in respect of a
Buyer Deductible Seller Equity Award, Buyer Deductible Dividend Equivalent
Amount or Buyer Deductible Cash Deferred Compensation Award: (i) the amount of
taxable income in respect of such award exercise, settlement or payment,
(ii) the cash value of any shares withheld in the case of awards for which net
share settlement was elected; and (iii) the amount of any taxes previously
withheld to satisfy tax withholding under Sections 3121(v) and 3306(r) of the
Code or corresponding or similar provisions of state Laws. In addition, without
limiting the obligation under the first sentence of this Section 9.07(a), Seller
shall provide Buyer with the amount of “wages” in respect of a Buyer Deductible
Seller Equity Award, Buyer Deductible Dividend Equivalent Amount or Buyer
Deductible Cash Deferred Compensation Award, in advance to the extent possible
and in any event no later than the date on which an amount in respect of a Buyer
Deductible Seller Equity Award, Buyer Deductible Dividend Equivalent Amount or
Buyer Deductible Cash Deferred Compensation Award becomes subject to tax
withholding under Sections 3121(v) and 3306(r) of the Code or corresponding or
similar provisions of state Laws, without regard to whether such amount is
includible in gross income. In the case of Buyer’s reporting obligations,
promptly after the end of the taxable period to which the reporting obligation
relates (but in no event later than the date that is five Business Days prior to
the reporting deadline without extension), Seller shall provide Buyer with all
necessary information for Buyer or its applicable Affiliate to satisfy its
reporting obligations. No later than the Closing, Seller shall provide Buyer
with detailed information regarding all Buyer Deductible Seller Equity Awards,
Buyer Deductible Dividend Equivalent Amounts or Buyer Deductible Cash Deferred
Compensation Awards, including without limitation, payment and settlement dates
and whether any such arrangement is considered a “deferred compensation
arrangement” within the meaning of Section 409A of the Code, Buyer shall timely
provide Seller and its Affiliates with all information necessary to enable
Seller to determine whether any Transferred Employee has experienced a
“separation from service” (as defined for purposes of Section 409A of the Code)

137



--------------------------------------------------------------------------------



 



under any Benefit and Compensation Arrangement (other than an Assumed Benefit
and Compensation Arrangement) in which such Transferred Employee participates
after his or her Transfer Date.
     (b) Compensation Related Tax Benefit. In the event that Buyer, any of its
Affiliates or, effective upon the Closing, a Transferred Entity actually
realizes any tax benefit (determined on a with and without basis), either in
cash or as a reduction of Taxes otherwise due as a result of any tax deduction
in respect of amounts paid pursuant to the Buyer Deductible Compensatory
Arrangements, which, for avoidance of doubt, shall include the tax benefit
associated with the use in any future tax year of a net operating loss
carryforward, foreign tax credit carryforward or similar item that, but for the
existence of such tax deduction in a prior year, would have been used in such
prior year (any such tax benefit a “Compensation Related Tax Benefit”), Buyer
shall pay to Seller an amount equal to such Compensation Related Tax Benefit
(based on the actual Compensation Related Tax Benefit realized in respect of the
applicable Buyer Deductible Compensatory Arrangement to which the Compensation
Related Tax Benefit relates), as, if, and when such Compensation Related Tax
Benefit is actually realized. Within 10 days after the filing of the federal
income tax return for or that includes a Transferred Entity for each taxable
year ending after the Closing Date (until Buyer and Seller agree in writing that
no further payments in respect of Compensation Related Tax Benefits are required
to be made by Buyer), Buyer shall provide Seller with a statement setting forth
Buyer’s computation of the Compensation Related Tax Benefit realized by Buyer in
such taxable year in reasonable detail. Buyer shall promptly provide to Seller
such information as Seller may reasonably request regarding such computation.
Within 10 days after receiving such statement, Seller shall either (i) deliver a
written notice to Buyer stating that it agrees with such computation, or
(ii) deliver a written notice to Buyer stating that it objects to Seller’s
computation and setting forth in reasonable detail the basis for such
objection(s). In the event that Seller delivers such written notice of
objection, Buyer and Seller shall cooperate in good faith to try to resolve such
dispute. In the event that Buyer and Seller are unable to resolve any dispute
within 20 days after receipt of such notice from Seller, Buyer and Seller shall
jointly cause the Accounting Referee to resolve the dispute within 20 days. The
costs, fees and expenses of the Accounting Referee shall be borne equally by
Buyer and Seller. Within three days after the resolution of such dispute by the
parties or the Accounting Referee, or, if Seller delivers a written notice of
agreement to Buyer, within three days after the receipt of such notice by Buyer,
Buyer shall pay to Seller the Compensation Related Tax Benefit as so determined.
Any payment not made within such time shall bear interest at the rate set forth
in Section 5.08(d) for each day thereafter until paid. Buyer shall in no event
be required to reimburse Seller for any tax benefit that Buyer or any of its
Affiliates (including, after the Closing Date, the Transferred Entities) realize
in respect of (i) the 2009 Long-Term Incentive Awards, (ii) any cash bonus that
is awarded pursuant to the terms of a 2009 Bonus Plan that is not paid by Seller
prior to the Closing Date or (iii) any awards granted under the 2010 Incentive
Compensation Programs.

138



--------------------------------------------------------------------------------



 



     (c) Payment of Paying Agent Costs. Seller shall reimburse Buyer on a
monthly basis in arrears for the following costs associated with being the
paying agent for Seller Equity Awards, Cash Deferred Compensation Awards and
Buyer Deductible Dividend Equivalent Amounts: (i) the amount of any employer
portions of any social security or tax remittance obligations that are paid by
Buyer or one of its Affiliates in satisfaction of the withholding obligations
and that are not otherwise reimbursed to Buyer under Sections 9.05 and 9.06
(provided, that, in the case of the employer portion of social security tax or
any similar tax remittance obligation paid by Buyer or one of its Affiliates
that is subject to an annual or other periodic cap, Seller shall reimburse Buyer
in arrears after the end of the relevant period and only to the extent that the
aggregate amount paid by Buyer and its Affiliates taking into account the Seller
Equity Awards, Cash Deferred Compensation Awards or Buyer Deductible Dividend
Equivalent Amounts attributable to such period for such purposes exceeds the
amount that would have been paid by Buyer without taking into account such items
in such period) and (ii) the amount equal to the actual costs and expenses
incurred by Buyer and its Affiliates in connection with the performance of the
payment of, and withholding and reporting obligations in respect of, such Seller
Equity Awards, dividend equivalent amounts and Cash Deferred Compensation Awards
(the sum of the amounts set forth in clauses (i) and (ii), the “Buyer Paying
Agent Costs”).
     (d) Timing of Reimbursements to Buyer. Seller shall reimburse Buyer for any
applicable Buyer Paying Agent Costs promptly but in no event later than 10 days
after Buyer’s presentation to Seller of a statement setting forth in reasonable
detail the applicable Buyer Paying Agent Costs. Any payment not made within such
time shall bear interest at the rate set forth in Section 5.08(d) for each day
until paid, retroactive from the date of the presentation of such statement.
     (e) Agreed Tax Treatment of Payments. Buyer and Seller agree that (i) any
payment made (or deemed for federal income tax purposes to have been made) by
Seller to Buyer pursuant to Sections 9.05, 9.06 or 9.07(c)(i) shall be treated
by both Buyer and Seller for all Tax purposes as a capital contribution by
Seller to Van Kampen Parent that, for avoidance of doubt, does not constitute
gross income to Buyer, Van Kampen Parent or any of their respective Affiliates,
(ii) any payment made by Buyer to Seller pursuant to Section 9.07(b) shall be
treated for all Tax purposes as an adjustment to the Merger Consideration and
(iii) any payment made by Seller to Buyer pursuant to Section 9.07(c)(ii) shall
be treated as a payment for services performed by Buyer for Seller.
     Section 9.08. Additional Provisions Applicable to Seller Equity Awards and
Cash Based Deferred Compensation..
     (a) Indemnity; Offset. Buyer shall indemnify and hold harmless Seller for
any breach of its obligations under Sections 9.05 and 9.06, and Seller shall
indemnify and hold harmless Buyer for any breach of its obligations under

139



--------------------------------------------------------------------------------



 



Sections 9.05 and 9.06. Any cash transfers to be made by Seller to Buyer under
Sections 9.05 or 9.06 may be offset or otherwise reduced by any payments (other
than any disputed payments) owed by Buyer to Seller, and any cash transfers to
be made by Buyer to Seller under Section 9.05 or 9.06 may be offset or otherwise
reduced by any payments (other than disputed payments) owed by Seller to Buyer,
and such transfers shall be made as soon as reasonably practicable following the
end of the fiscal quarter of Seller. If a Transferred Entity ceases to be
affiliated with the affiliated group of corporations (as defined in Section
1504(a) of the Code) controlled by Buyer, Buyer shall cause such Transferred
Entity to assume all obligations of Buyer under Sections 9.05 and 9.06 in
respect of each Seller Equity Award and Cash Deferred Compensation Award held by
a Van Kampen Business Employee or former employee of the Van Kampen Business, in
each case who was employed by such Transferred Entity at the time of grant of
such award, and corresponding responsibilities of Seller under such sections in
respect of Buyer shall apply in respect of such Transferred Entity.
     (b) Necessary Agreements; Establishment of Systems. Seller and Buyer agree
to, in each case, as soon as practicable after the date hereof, but in any
event, prior to the Closing Date, (i) enter into any necessary agreements
regarding the subject matter of Sections 9.05 and 9.06 and (ii) establish any
necessary systems and frameworks, in each case, to enable them to fulfill their
respective obligations hereunder, including but not limited to compliance with
all applicable Laws and regulations regarding the reporting, withholding or
remitting of income and social insurance taxes, the transmittal of information,
processing and integration of payroll systems and reimbursement of applicable
amounts, and further including but not limited to any special arrangements
generally consistent with the practices set forth in this Article 9 that may be
necessary or mutually desirable in connection with any employee or former
employee who was employed by any Transferred Entity at the time of grant of such
employee’s Buyer Deductible Seller Equity Awards or Buyer Deductible Cash
Deferred Compensation Awards or at the time of such employee’s participation in
the applicable Legacy Van Kampen Nonqualified Deferred Compensation Plan
(collectively, the “Necessary Arrangements and Systems”). Seller and Buyer shall
each, no later than 10 Business Days after the date hereof, designate an
individual who will be primarily responsible for establishing or entering into,
as the case may be, any such Necessary Arrangements and Systems, overseeing the
respective party’s obligations under Sections 9.05, 9.06 and 9.07 and having
general supervisory authority over the respective party’s service providers
performing such obligations.
     (c) Application to Foreign Employees or Non-U.S. Employees Who were
Employed by a Transferred Entity at the Time of Grant. Notwithstanding anything
contained herein to the contrary, as soon as reasonably practicable following
the date hereof, the parties shall work in good faith to agree as to whether
and, if so, the extent to which, the withholding and reporting provisions of
Sections 9.05(b)(ii)(A), 9.05(b)(iii) and 9.06(d) shall apply to Buyer
Deductible Seller Equity Awards and Buyer Deductible Cash Deferred Compensation

140



--------------------------------------------------------------------------------



 



Awards held by Foreign Employees or non-U.S. employees who were employed by a
Transferred Entity as of the time of grant, but in each case only to the extent,
if any, that an entity domiciled in a non-U.S. jurisdiction is responsible for
any withholding or reporting obligations that arise in connection with the
exercise, conversion or other settlement of such awards, taking into account the
administrative practicality for Buyer; it being understood that if Buyer does
not have a business unit or entity in a particular non-U.S. jurisdiction it will
not be required to fulfill the withholding and reporting obligations under
Sections 9.05(b)(ii)(A), 9.05(b)(iii) and 9.06(d) with respect to such awards.
     Section 9.09. No Amendment; No Third-Party Beneficiaries. Nothing in this
Article 9 shall (a) be treated as an amendment of, or undertaking to amend, any
benefit plan, (b) obligate Buyer, Seller or any of their respective Affiliates
to retain the employment of any particular employee or (c) confer any rights or
benefits on any person, including but not limited to any Van Kampen Business
Employee, other than the parties to this Agreement.
ARTICLE 10
Conditions to Closing
     Section 10.01. Conditions to Obligations of Buyer and Seller. The
obligations of Buyer and Seller to consummate the Closing are subject to the
satisfaction of the following conditions:
     (a) Any applicable waiting period under the HSR Act relating to the
transactions contemplated by this Agreement shall have expired or been
terminated.
     (b) No order, injunction or decree issued by any Government Entity of
competent jurisdiction, and no provision of any applicable Law, shall prohibit
or make illegal the consummation of the Closing.
     (c) The Closing Revenue Run-Rate shall be equal to or greater than 0.70
multiplied by the Base Revenue Run-Rate.
     (d) All Seller Required Approvals, Transferred Entities Required Approvals
and Buyer Required Approvals set forth on Section 10.01(d) of the Seller
Disclosure Schedule and Section 10.01(d) of the Buyer Disclosure Schedule shall
have been obtained and shall remain in full force and effect as of the Closing
Date.
     Section 10.02. Conditions to Obligation of Buyer. Subject to the last
sentence of Section 2.04, the obligation of Buyer to consummate the Closing is
subject to the satisfaction of the following further conditions:

141



--------------------------------------------------------------------------------



 



     (a) Seller shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Closing
Date.
     (b) The representations and warranties of Seller contained in
(i) Sections 3.01, 3.02, 3.03, 3.04, 3.07, 3.09, 3.10 and 3.28 (disregarding all
materiality and Van Kampen Material Adverse Effect or similar qualifications
contained therein) shall be true and correct in all material respects at and as
of the Closing Date as if made at and as of such date (except for
representations and warranties that are made as of a specific date, which
representations and warranties shall be true in all material respects at and as
of such specific date); and (ii) any other Section of this Agreement
(disregarding all materiality and Van Kampen Material Adverse Effect or similar
qualifications contained therein) shall be true at and as of the Closing Date,
as if made at and as of such date (except for representations and warranties
that are made as of a specific date, which representations and warranties shall
be true at and as of such specific date), with only such exceptions as would
not, individually or in the aggregate, reasonably be expected to have a Van
Kampen Material Adverse Effect.
     (c) Buyer shall have received a certificate signed by any executive officer
of Seller to the effect that the conditions specified in Sections 10.02(a) and
10.02(b) have been fulfilled.
     (d) So long as Seller has not exercised its rights under Section 7.11,
Buyer shall have received an opinion of Wachtell, Lipton, Rosen & Katz in form
and substance reasonably satisfactory to Buyer, on the basis of certain facts,
representations and assumptions set forth in such opinion, dated the Closing
Date, to the effect that the Merger will be treated for federal income tax
purposes as a reorganization qualifying under the provisions of Section 368(a)
of the Code. In rendering such opinion, Wachtell, Lipton, Rosen & Katz shall be
entitled to require and rely upon customary representations of officers of
Seller and Buyer.
     (e) Buyer shall have received a duly executed certificate of Seller and
each Subsidiary of Seller that is not a foreign Person and that transfers
Purchased Assets, dated as of the Closing Date, certifying under penalties of
perjury that Seller and each such Subsidiary is not a foreign Person within the
meaning of Section 1445(f)(3) of the Code, substantially in the form of the
sample certification set forth in Treasury
Regulation Section 1.1445-2(b)(2)(iv)(B).
     (f) Seller and its applicable Affiliates shall have executed and delivered
the Ancillary Agreements.
     (g) Seller shall have delivered to Buyer the audited December 31, 2008,
unaudited June 30, 2009 and (if the Closing occurs after May 15, 2010) audited
December 31, 2009 financial statements and audit reports contemplated by
Section 5.02(c)(i)(A) and (B) and, other than as described on Section 10.02(g)
of the Seller Disclosure Schedule, such financial statements shall not differ
from the

142



--------------------------------------------------------------------------------



 



Financial Statements in any manner that would reasonably be expected to have a
material adverse effect on the Van Kampen Business, taken as a whole.
     Section 10.03. Conditions to Obligation of Seller. The obligation of Seller
to consummate the Closing is subject to the satisfaction of the following
further conditions:
     (a) Buyer shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Closing
Date.
     (b) The representations and warranties of Buyer contained in
(i) Sections 4.01, 4.02, 4.03, 4.06, 4.07, 4.18 and 4.21 (disregarding all
materiality and Buyer Material Adverse Effect or similar qualifications
contained therein) shall be true and correct in all material respects at and as
of the Closing Date as if made at and as of such date (except for
representations and warranties that are made as of a specific date, which
representations and warranties shall be true in all material respects at and as
of such specific date); and (ii) any other Section of this Agreement
(disregarding all materiality and Buyer Material Adverse Effect or similar
qualifications contained therein) shall be true at and as of the Closing Date,
as if made at and as of such date (except for representations and warranties
that are made as of a specific date, which representations and warranties shall
be true at and as of such specific date), with only such exceptions as would
not, individually or in the aggregate, reasonably be expected to have a Buyer
Material Adverse Effect.
     (c) Seller shall have received a certificate signed by any executive
officer of Buyer to the effect that the conditions specified in
Sections 10.03(a) and 10.03(b) have been fulfilled.
     (d) The shares of Buyer Stock representing the Aggregate Equity
Consideration shall have been approved for listing on the NYSE, subject to
official notice of issuance.
     (e) Seller shall have received a certificate signed by the general counsel
of Buyer to the effect that Seller is unaware of any facts or circumstances that
would reasonably be expected to prevent Buyer from performing its obligations
under Section 6.06(a).
     (f) Buyer shall have fulfilled its obligations in accordance with
Section 9.01(c)(ii).
     (g) So long as Seller has not exercised its rights under Section 7.11,
Seller shall have received an opinion of Davis Polk & Wardwell LLP in form and
substance reasonably satisfactory to Seller, on the basis of certain facts,
representations and assumptions set forth in such opinion, dated the Closing
Date, to the effect that the Merger will be treated for federal income tax
purposes as a reorganization qualifying under the provision of Section 368(a) of
the Code. In

143



--------------------------------------------------------------------------------



 



rendering such opinion, Davis Polk & Wardwell LLP shall be entitled to require
and rely upon customary representations of officers of Seller and Buyer.
     (h) Buyer and its applicable Affiliates shall have executed and delivered
the Ancillary Agreements.
     (i) At least 75% of the board of trustees or board of directors (if any),
as applicable, of (i) each ‘40 Act Fund (that is not a Sub-Advised Fund) shall
not be “interested persons” (as that term is defined in the Investment Company
Act and interpreted by the SEC) of (A) the investment adviser to such ‘40 Act
Fund or (B) the Person that will be the investment adviser to such ‘40 Act Fund
immediately following the Closing and (ii) each ‘40 Act Fund that is a
Sub-Advised Fund shall not be “interested persons” (as that term is defined in
the Investment Company Act and interpreted by the SEC) of (A) the Van Kampen
Business sub-adviser to such ‘40 Act Fund or (B) the Van Kampen Business
sub-adviser (or such other sub-adviser substituted for such Van Kampen Business
sub-adviser in connection with the transactions contemplated by this Agreement)
to such ‘40 Act Fund immediately following the Closing.
ARTICLE 11
Survival; Indemnification
     Section 11.01. Survival. The representations and warranties of the parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive the Closing
until March 31, 2011; provided that (i) the representations and warranties
contained in Sections 3.01, 3.02, 3.03, 3.04, 3.07, 3.09, 3.10, 3.28, 4.01,
4.02, 4.03, 4.06, 4.07, 4.18 and 4.21 (the “Fundamental Representations”) shall
survive indefinitely or until the latest date permitted by applicable Law, and
(ii) except as otherwise set forth in Section 8.10, with respect to
Section 3.13(e), the representations and warranties contained in Section 3.13
shall not survive the Closing. The covenants and agreements of the parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive the Closing
indefinitely or for the shorter period explicitly specified therein, except that
for such covenants and agreements that survive for such shorter period, breaches
thereof shall survive indefinitely or until the latest date permitted by
applicable Law. Notwithstanding the preceding sentences, any breach of
representation, warranty, covenant or agreement in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentences, if written notice of
the inaccuracy or breach thereof giving rise to such right of indemnity (setting
forth the basis therefor in reasonable detail) shall have been given to the
party against whom such indemnity may be sought prior to such time, and such
claim is pursued hereunder within a reasonable time period thereafter.

144



--------------------------------------------------------------------------------



 



     Section 11.02. Indemnification.
     (a) Effective at and after the Closing, Seller hereby indemnifies Buyer and
its Affiliates and their respective directors, officers, employees,
stockholders, agents, representatives, successors and assigns (collectively, the
“Buyer Indemnified Parties”) against and agrees to hold each of them harmless
from any and all damage, loss and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third party claim or a claim
solely between the parties hereto (“Damages”) actually suffered or incurred by a
Buyer Indemnified Party arising out of or relating to:
     (i) any misrepresentation or breach of a representation or warranty, read
for purposes of this Article 11 without reference to Van Kampen Material Adverse
Effect, Buyer Material Adverse Effect, materiality or similar qualifications,
except where Van Kampen Material Adverse Effect, Buyer Material Adverse Effect
or materiality is referred to in Sections 3.08(b) (first sentence only), 3.11,
3.12, 3.14(a), 3.16(a), 3.16(e), 3.18 (other than the references to “Van Kampen
Material Adverse Effect”), 3.19, 3.20(b) (first sentence only), 3.20(h) (other
than the references to “Van Kampen Material Adverse Effect”), 3.22(d) (other
than the references to “Van Kampen Material Adverse Effect”), 3.22(f) (other
than the references to “Van Kampen Material Adverse Effect”), 3.22(h) (other
than the references to “Van Kampen Material Adverse Effect), 3.22(i) (other than
the references to “in all material respects”), 3.27, 3.29 (other than the
references to “in all material respects”), 3.30, 3.32, 4.08 (last sentence
only), 4.10, 4.14, 4.16 and 4.20 (other than the references to “Buyer Material
Adverse Effect”) (each such misrepresentation or breach of a representation or
warranty, a “Warranty Breach”) made by Seller pursuant to this Agreement
(excluding any representation or warranty contained in Section 3.13, other than
Section 3.13(e)); provided that, with respect to indemnification by Seller for
Warranty Breaches pursuant to this Section 11.02(a)(i), the following shall
apply (other than Warranty Breaches of any of the Fundamental Representations,
for which none of the ensuing clauses (A) through (C) shall apply):
     (A) Seller shall not be liable for any claim (or series of related claims)
for indemnification where the amount of Damages with respect to such claim (or
related claims) does not exceed $100,000 (the “De Minimis Amount”) (and the
amount of such Damages with respect to unrelated claims shall not be aggregated
for purposes of clause (B));
     (B) Seller shall not be liable unless the aggregate amount of Damages with
respect to such Warranty Breaches exceeds $50,000,000 (the “Deductible”) and
then only to the extent of such excess; and

145



--------------------------------------------------------------------------------



 



     (C) Seller’s maximum liability for all such Warranty Breaches shall not
exceed $250,000,000 (the “Cap”);
     (ii) any breach of covenant or agreement to be performed by Seller pursuant
to this Agreement (other than a covenant or agreement made or to be performed
pursuant to Article 8);
     (iii) (A) any liabilities expressly assumed or retained by Seller under
Article 9, (B) all liabilities under any employee benefit or compensation plan,
arrangement or agreement of Seller and its Affiliates (other than liabilities
under the Assumed Benefit and Compensation Arrangements required to be assumed
by Buyer pursuant to Section 9.02(j)) and (C) any Controlled Group Liability;
     (iv) any liabilities and obligations of any kind, character or description
(whether known or unknown, accrued, absolute, contingent or otherwise and
whether arising before, on or after the Closing Date) (A) of Seller or its
Affiliates (other than the Transferred Entities) that are not Assumed
Liabilities or (B) primarily relating to or arising from or under the Excluded
Transferred Entity Business or the Excluded Payables; or
     (v) those matters listed on Section 11.02(a) of the Buyer Disclosure
Schedule.
     (b) Effective at and after the Closing, Buyer hereby indemnifies Seller and
its Affiliates and their respective directors, officers, employees,
stockholders, agents, representatives, successors and assigns (collectively, the
“Seller Indemnified Parties”) against and agrees to hold each of them harmless
from any and all Damages actually suffered or incurred by a Seller Indemnified
Party arising out of or relating to:
     (i) any Warranty Breach made by Buyer pursuant to this Agreement; provided
that with respect to indemnification by Buyer for Warranty Breaches pursuant to
this Section 11.02(b)(i), the following shall apply (other than Warranty
Breaches of any of the Fundamental Representations, for which none of the
ensuing clauses (A) through (C) shall apply):
     (A) Buyer shall not be liable for any claim (or series of related claims)
for indemnification where the amount of Damages with respect to such claim (or
related claims) does not exceed the De Minimis Amount (and the amount of such
Damages with respect to unrelated claims shall not be aggregated for purposes of
clause (B));
     (B) Buyer shall not be liable unless the aggregate amount of Damages with
respect to such Warranty Breaches

146



--------------------------------------------------------------------------------



 



exceeds the Deductible and then only to the extent of such excess; and
     (C) Buyer’s maximum liability for all such Warranty Breaches shall not
exceed the Cap;
     (ii) any breach of covenant or agreement to be performed by Buyer pursuant
to this Agreement (other than covenant or agreement made or to be performed
pursuant to Article 8); or
     (iii) any and all Assumed Liabilities.
     (c) For tax purposes, any indemnification payments made pursuant to this
Section 11.02 or Section 8.09 shall be treated as an adjustment to the Aggregate
Purchase Price.
     Section 11.03. Third Party Claim Procedures. (a) The party seeking
indemnification under Section 11.02 (the “Indemnified Party”) agrees to give
prompt notice in writing to the party against whom indemnity is sought (the
“Indemnifying Party”) of the assertion of any claim or the commencement of any
suit, action or proceeding by any third party (“Third Party Claim”) in respect
of which indemnity may be sought under such Section. Such notice shall set forth
in reasonable detail such Third Party Claim and the basis for indemnification
(taking into account the information then available to the Indemnified Party).
The failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder, except to the extent such
failure shall have prejudiced the Indemnifying Party.
     (b) Except as provided below, the Indemnifying Party shall be entitled to
control and select counsel (subject to the Indemnified Party’s right to
reasonably object) for such defense at its expense.
     (c) If the Indemnifying Party shall assume the control of the defense of
any Third Party Claim, (i) the Indemnifying Party shall obtain the prior written
consent of the Indemnified Party (which shall not be unreasonably withheld)
before entering into any settlement of such Third Party Claim, if the settlement
does not release the Indemnified Party from all liabilities and obligations with
respect to such Third Party Claim, the settlement is in excess of the maximum
liability set forth in Section 11.02, or the settlement imposes injunctive or
other equitable relief against the Indemnified Party and (ii) the Indemnified
Party shall be entitled to participate in the defense of any Third Party Claim
and to employ separate counsel of its choice for such purpose. The fees and
expenses of such separate counsel shall be paid by the Indemnified Party.
Notwithstanding the foregoing, (i) the Indemnifying Party shall not be entitled
to assume such control, and shall be responsible for the fees and expenses of
the Indemnified Party’s counsel, if the Indemnifying Party shall have failed,
within twenty (20) Business Days after receipt of a Notice in respect of the
applicable Third Party Claim, to

147



--------------------------------------------------------------------------------



 



assume the defense of such claim or to notify the Indemnified Party in writing
that it will assume the defense of such claim and (ii) the Indemnifying Party
shall be responsible for the fees and expenses of the Indemnified Party’s
counsel if (A) the named parties to any such action (including any impleaded
parties) include both such Indemnified Party and the Indemnifying Party and such
Indemnified Party shall have been advised in writing by counsel that there may
be one or more legal defenses available to the Indemnified Party which are not
available to, or the assertion of which would be adverse to the interests of,
the Indemnifying Party or (B) the Indemnified Party shall have been advised in
writing by counsel that the assumption of such defense by the Indemnifying Party
would be inappropriate due to an actual or potential conflict of interest absent
representation by the Indemnified Party by its own counsel (provided that the
Indemnifying Party shall not be liable for the fees and expenses of more than
one firm of counsel for all Indemnified Parties, other than local counsel).
     (d) Each party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith.
     Section 11.04. Direct Claim Procedures. In the event an Indemnified Party
has a claim for indemnity under Section 11.02 against an Indemnifying Party that
does not involve a Third Party Claim, the Indemnified Party agrees to give
prompt notice in writing of such claim to the Indemnifying Party. Such notice
shall set forth in reasonable detail such claim and the basis for
indemnification (taking into account the information then available to the
Indemnified Party). The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have prejudiced the Indemnifying Party.
     Section 11.05. Calculation of Damages. (a) The amount of any Damages
payable under Section 11.02 by the Indemnifying Party shall be net of (i) any
amounts actually recovered by the Indemnified Party under applicable insurance
policies or from any other Person alleged to be responsible therefor (net of any
deductible or any expenses incurred in securing such recovery), and (ii) any Tax
benefit arising from the incurrence or payment of any such Damages, but shall be
netted against any Damages payable under Section 11.02 by the Indemnifying
Party, or repaid by the Indemnified Party, only if, as and when such Tax benefit
is actually realized in cash or a reduction in Taxes otherwise due. For purposes
of clause (ii) of the preceding sentence, the second through eighth sentences of
Section 9.07(b) shall apply mutatis mutandis. If the Indemnified Party receives
any amounts under applicable insurance policies, or from any other Person
alleged to be responsible for any Damages, subsequent to an indemnification
payment by the Indemnifying Party, then such Indemnified Party shall promptly
reimburse the Indemnifying Party for any payment made or expense incurred by
such Indemnifying Party in connection with providing such indemnification
payment up to the amount

148



--------------------------------------------------------------------------------



 



received by the Indemnified Party, net of any deductible or expenses incurred by
such Indemnified Party in collecting such amount.
     (b) The Indemnifying Party shall not be liable under Section 11.02 for any
(i) punitive Damages (except to the extent included in any Third Party Claim) or
(ii) consequential Damages, including for lost profits, that, in the case of
this clause (ii), are remote or not reasonably foreseeable (except to the extent
included in any Third Party Claim).
     (c) Each Indemnified Party shall use reasonable efforts to collect any
amounts available under insurance coverage for any Damages payable under
Section 11.02, provided that the expenses of such efforts shall be borne by the
Indemnifying Party and such efforts will not limit the timing or amount of
Damages payable under Section 11.02 during pendency of such insurance claims.
     Section 11.06. Assignment of Claims. If the Indemnified Party receives any
payment from an Indemnifying Party in respect of any Damages pursuant to
Section 11.02 and the Indemnified Party could have recovered all or a part of
such Damages from a third party that is not a current or former client,
customer, employee, officer or director of Buyer and its Affiliates (a
“Potential Contributor”) based on the underlying Claim asserted against the
Indemnifying Party, the Indemnified Party shall, to the extent permitted by
applicable Law or contract, assign such of its rights to proceed against the
Potential Contributor as are necessary to permit the Indemnifying Party to
recover from the Potential Contributor the amount of such payment.
     Section 11.07. Exclusivity. After the Closing, Section 11.02 and
Section 13.12 will provide the exclusive remedy for any misrepresentation,
breach of warranty, covenant or other agreement (other than those contained in
Sections 2.05, 2.06, 5.08 and 8.09) or other claim arising out of this Agreement
or the transactions contemplated hereby, except in the case of common law fraud
relating to claims made in respect of the representations or warranties
contained herein.
ARTICLE 12
Termination
     Section 12.01. Grounds for Termination. This Agreement may be terminated at
any time prior to the Closing:
     (a) by mutual written agreement of Seller and Buyer;
     (b) by either Seller or Buyer if the Closing shall not have been
consummated on or before August 31, 2010; provided that the right to terminate
this Agreement pursuant to this Section 12.01(b) shall not be available to any

149



--------------------------------------------------------------------------------



 



party whose breach of any provision of this Agreement results in the failure of
the Closing to be consummated by such date
     (c) by either Seller or Buyer if consummation of the transactions
contemplated by this Agreement would violate any nonappealable final order,
decree or judgment of any Government Entity having competent jurisdiction.
The party desiring to terminate this Agreement pursuant to Section 12.01(b) or
Section 12.01(c) shall give notice of such termination to the other party.
     Section 12.02. Effect of Termination. If this Agreement is terminated as
permitted by Section 12.01, such termination shall be without liability of
either party (or any stockholder, director, officer, employee, agent, consultant
or representative of such party) to the other party to this Agreement; provided
that, if such termination shall result from the intentional (i) failure of
either party to fulfill a condition to the performance of the obligations of the
other party or (ii) failure to perform a covenant or agreement contained in this
Agreement, such party shall be fully liable for any and all Damages incurred or
suffered by the other party as a result of any intentional failure or breach.
The provisions of this Section 12.02 and Sections 7.13, 13.03, 13.05, 13.06,
13.07, and 13.09 and the Confidentiality Agreement shall survive any termination
hereof pursuant to Section 12.01.
ARTICLE 13
Miscellaneous
     Section 13.01. Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including by facsimile transmission or
e-mail) and shall be given,
     if to Buyer, to:
Invesco Ltd.
1555 Peachtree Street NE
Atlanta, Georgia 30309
Attention: Kevin M. Carome
Fax: (404) 962-8357
E-mail: kevin.carome@invesco.com
     with a copy (which copy shall not constitute notice) to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Nicholas G. Demmo

150



--------------------------------------------------------------------------------



 



Fax: (212) 403-2000
E-mail: NGDemmo@wlrk.com
     if to Seller, to:
Morgan Stanley
1585 Broadway
New York, New York 10036
Attention: Arthur J. Lev
Fax: (212) 507-6976
E-mail: arthur.lev@morganstanley.com
Morgan Stanley
1221 Avenue of the Americas
New York, New York 10020
Attention: Martin Cohen
Fax: (212) 507-3334
Email: martin.cohen@morganstanley.com
     with a copy (which copy shall not constitute notice) to:
Davis Polk & Wardwell llp
450 Lexington Avenue
New York, New York 10017
Attention: Louis L. Goldberg
                John D. Amorosi
Fax: (212) 450-3800
E-mail:louis.goldberg@davispolk.com
               john.amorosi@davispolk.com
or such other address as such party may hereafter specify for the purpose by
notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 p.m. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.
     Section 13.02. Amendments and Waivers. (a) Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed, in the case of an amendment, by each party to this Agreement, or
in the case of a waiver, by the party against whom the waiver is to be
effective.
     (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of

151



--------------------------------------------------------------------------------



 



any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.
     Section 13.03. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense; provided that Buyer and Seller shall each bear
and pay 50% of the costs and expenses incurred in connection with seeking and
obtaining the consents of Clients pursuant to Section 7.05, including in
connection with the filing, printing and mailing of notices, proxy solicitation
materials and other communications in connection therewith.
     Section 13.04. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns subject to the following sentence. No party
may assign, delegate or otherwise transfer any of its rights or obligations
under this Agreement without the consent of each other party hereto provided
that Buyer may assign any of its rights and obligations under this Agreement to
a wholly-owned Subsidiary of Buyer; provided further that no such assignment by
Buyer shall relieve Buyer of any of its obligations hereunder.
     Section 13.05. Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware, without regard
to the conflicts of law rules of such state.
     Section 13.06. Jurisdiction. (a) The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby (whether brought by any party or any of its Affiliates or
against any party or any of its Affiliates) shall be brought exclusively in the
Delaware Chancery Court or, if such court shall not have jurisdiction, any
federal court located in the State of Delaware or other Delaware state court,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 13.01 shall be deemed
effective service of process on such party.
     (b) EACH OF BUYER AND SELLER HEREBY IRREVOCABLY DESIGNATES CORPORATION
TRUST COMPANY (IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH AN OFFICE AT 1209
ORANGE STREET, CITY OF WILMINGTON, COUNTY OF NEW CASTLE, DELAWARE 19801 AS ITS
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, FOR AND ON

152



--------------------------------------------------------------------------------



 



ITS BEHALF SERVICE OF PROCESS IN SUCH JURISDICTION IN ANY LEGAL ACTION OR
PROCEEDINGS WITH RESPECT TO THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN
CONNECTION WITH THIS AGREEMENT, AND SUCH SERVICE SHALL BE DEEMED COMPLETE UPON
DELIVERY THEREOF TO THE PROCESS AGENT; PROVIDED THAT IN THE CASE OF ANY SUCH
SERVICE UPON THE PROCESS AGENT, THE PARTY EFFECTING SUCH SERVICE SHALL ALSO
DELIVER A COPY THEREOF TO EACH OTHER SUCH PARTY IN THE MANNER PROVIDED IN
SECTION 13.01 OF THIS AGREEMENT. EACH PARTY SHALL TAKE ALL SUCH ACTION AS MAY BE
NECESSARY TO CONTINUE SAID APPOINTMENT IN FULL FORCE AND EFFECT OR TO APPOINT
ANOTHER AGENT SO THAT SUCH PARTY WILL AT ALL TIMES HAVE AN AGENT FOR SERVICE OF
PROCESS FOR THE ABOVE PURPOSES IN WILMINGTON, DELAWARE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY
APPLICABLE LAW. EACH PARTY EXPRESSLY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS
INTENDED TO BE IRREVOCABLE UNDER THE LAWS OF THE STATE OF DELAWARE AND OF THE
UNITED STATES OF AMERICA.
     Section 13.07. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     Section 13.08. Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations, or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and assigns.
     Section 13.09. Entire Agreement. This Agreement, the Ancillary Agreements
and the Confidentiality Agreement constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter hereof and thereof.

153



--------------------------------------------------------------------------------



 



     Section 13.10. Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other Government Entity to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
     Section 13.11. Disclosure Schedules. The parties hereto agree that any
reference in a particular Section of either the Seller Disclosure Schedule or
the Buyer Disclosure Schedule shall only be deemed to be an exception to (or, as
applicable, a disclosure for purposes of) (a) the representations and warranties
(or covenants, as applicable) of the relevant party that are contained in the
corresponding Section of this Agreement and (b) any other representations and
warranties of such party that is contained in this Agreement, but only if the
relevance of that reference as an exception to (or a disclosure for purposes of)
such representations and warranties would be readily apparent to a reasonable
person who has read that reference and such representations and warranties,
without any independent knowledge on the part of the reader regarding the
matter(s) so disclosed. The parties acknowledge and agree that (i) the Schedules
to this Agreement may include certain items and information solely for
informational purposes for the convenience of Buyer or Seller, as applicable and
(ii) the disclosure by Seller or Buyer, as applicable of any matter in the
Schedules shall not be deemed to constitute an acknowledgment by Seller or
Buyer, as applicable that the matter is required to be disclosed by the terms of
this Agreement or that the matter is material.
     Section 13.12. Specific Performance. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions or other equitable relief to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any court set forth in Section 13.06, in addition
to any other remedy to which they are entitled at Law or in equity.

154



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            INVESCO LTD.
      By:           Name:           Title:        

            MORGAN STANLEY
      By:           Name:           Title:        

[Signature Page to Transaction Agreement]

155